Exhibit 10.1
EXECUTION COPY
 
CONTRIBUTION AND SUBSCRIPTION AGREEMENT
by and between
ONCOR ELECTRIC DELIVERY COMPANY LLC
and
TEXAS TRANSMISSION INVESTMENT LLC
Dated as of August 12, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I
           
 
        Definitions
           
 
        Section 1.1  
Specific Definitions
    1   Section 1.2  
Other Terms
    8   Section 1.3  
Other Definitional Provisions
    8      
 
        ARTICLE II
           
 
        Contribution and Subscription
           
 
        Section 2.1  
Contribution and Subscription
    8   Section 2.2  
Closing
    9   Section 2.3  
Company Deliverables
    9   Section 2.4  
Buyer Deliverables
    10   Section 2.5  
Use of Proceeds
    10      
 
        ARTICLE III
           
 
        Representations and Warranties of the Company
           
 
        Section 3.1  
Organization, Good Standing and Qualification
    11   Section 3.2  
Corporate Authority and Approval
    11   Section 3.3  
Governmental Filings; No Violations; Certain Contracts; Etc
    11   Section 3.4  
Material Licenses
    12   Section 3.5  
Capital Structure
    12   Section 3.6  
Company Reports; Financial Statements
    13   Section 3.7  
Absence of Certain Changes
    14   Section 3.8  
Litigation
    14   Section 3.9  
Employee Benefits
    15   Section 3.10  
Compliance with Laws
    17   Section 3.11  
Regulatory Proceedings
    18   Section 3.12  
Taxes
    18   Section 3.13  
Environmental Matters
    18   Section 3.14  
Intellectual Property
    19   Section 3.15  
Labor Matters
    19   Section 3.16  
Insurance
    20   Section 3.17  
Certain Contracts
    20   Section 3.18  
Real Property
    20   Section 3.19  
No Other Representations or Warranties
    21  

-i-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE IV
           
 
        Representations and Warranties of Buyer
           
 
        Section 4.1  
Organization and Authority of Buyer
    21   Section 4.2  
Corporate Authority
    21   Section 4.3  
Consents and Approvals
    21   Section 4.4  
Brokers and Finders
    22   Section 4.5  
Certain Regulatory Matters
    22   Section 4.6  
Financial Capability; Equity Commitment Letters; Indebtedness
    22   Section 4.7  
Securities Act
    23   Section 4.8  
Litigation
    23   Section 4.9  
Investigation by Buyer
    23   Section 4.10  
No Other Representations or Warranties
    23      
 
        ARTICLE V
           
 
        Certain Covenants and Agreements of the Company and Buyer
           
 
        Section 5.1  
Access and Information
    24   Section 5.2  
Conduct of Business
    24   Section 5.3  
Conduct of Buyer’s Business
    25   Section 5.4  
Filings; Other Actions; Notification
    25   Section 5.5  
Ancillary Agreements
    27      
 
        ARTICLE VI
           
 
        Conditions to Completing the Closing
           
 
        Section 6.1  
Conditions For the Benefit of the Parties
    27   Section 6.2  
Conditions For the Sole Benefit of Buyer
    27   Section 6.3  
Conditions for the Sole Benefit of the Company
    28      
 
        ARTICLE VII
           
 
        Termination
           
 
        Section 7.1  
Termination by Mutual Consent
    29   Section 7.2  
Termination by the Company or Buyer
    29   Section 7.3  
Termination by the Company
    29   Section 7.4  
Termination by Buyer
    29   Section 7.5  
Effect of Termination and Abandonment
    30      
 
        ARTICLE VIII
           
 
        Miscellaneous
           
 
        Section 8.1  
Survival
    30  

-ii-



--------------------------------------------------------------------------------



 



                      Page   Section 8.2  
Amendment and Waiver
    30   Section 8.3  
Expenses
    30   Section 8.4  
Public Disclosure
    30   Section 8.5  
Assignment
    30   Section 8.6  
Entire Agreement
    31   Section 8.7  
Fulfillment of Obligations
    31   Section 8.8  
Parties in Interest; No Third Party Beneficiaries
    31   Section 8.9  
Company Disclosure Letter; Representations and Warranties
    31   Section 8.10  
Counterparts
    31   Section 8.11  
Section Headings
    31   Section 8.12  
Notices
    31   Section 8.13  
Governing Law; Submission to Jurisdiction; Selection of Forum; Enforcement
    33   Section 8.14  
Severability
    33   Section 8.15  
Representation by Counsel
    34   Section 8.16  
Confidentiality
    34  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Investor Rights Agreement
Exhibit B
  Form of Registration Rights Agreement
Exhibit C
  Form of Second Amended and Restated Limited Liability Company Agreement of
Oncor Electric Delivery Company LLC
Exhibit D
  Form of Amended and Restated Tax Sharing Agreement
Exhibit E
  Legal Opinions

-iv-



--------------------------------------------------------------------------------



 



          CONTRIBUTION AND SUBSCRIPTION AGREEMENT, dated as of August 12, 2008,
by and between Oncor Electric Delivery Company LLC, a Delaware limited liability
company (the “Company”), and Texas Transmission Investment LLC, a Delaware
limited liability company (“Buyer”).
W I T N E S S E T H:
          WHEREAS, as of the date hereof Oncor Electric Delivery Holdings
Company LLC, a Delaware limited liability company (“Holdco”), owns all of the
limited liability company interests in the Company, which limited liability
company interests, as of the Closing (as defined below), will be represented by
units of common equity (the “LLC Units”);
          WHEREAS, as of the date hereof, the Company is not regarded as an
entity for United States federal income tax purposes;
          WHEREAS, subject to the terms and conditions of this Agreement (as
defined below), Buyer desires to contribute cash to the Company in consideration
for the issuance by the Company to Buyer of the Buyer Units (as defined below);
          WHEREAS, Buyer’s contribution of cash to the Company will cause the
Company to become classified as a partnership for United States federal income
tax purposes in a transaction described in Revenue Ruling 99-5, 1999-1 C.B. 434,
Situation 2;
          WHEREAS, the cash contributed to the Company by Buyer is expected to
be distributed by the Company to EFH (indirectly through Holdco) in a tax-free
distribution under sections 731(a) and (b) of the Code that is intended to
reimburse EFH for capital expenditures that are described in Treasury
Regulations Section 1.707-4(d); and
          WHEREAS, the Company and Buyer desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.
          NOW THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements contained herein, the
Company and Buyer agree as follows:
ARTICLE I
Definitions
          Section 1.1 Specific Definitions. As used in this Agreement, the
following terms shall have the meanings set forth or referenced below:
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly Controlling, Controlled by or under direct or indirect common
Control with such Person. For the purposes of this Agreement, “Affiliates” of
Cheyne or any of its Affiliates, in each case in its capacity as an equityholder
of Minority Member Parent, shall be deemed only to include GIC and any Person
Controlled by GIC or any of its wholly-owned Subsidiaries and “Affiliates” of

 



--------------------------------------------------------------------------------



 



GIC shall be deemed only to include any other Person controlled by GIC or any of
its wholly-owned Subsidiaries.
          “Agreement” shall mean this Contribution and Subscription Agreement
and all schedules and Exhibits hereto and the Company Disclosure Letter, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
          “Amended and Restated LLC Agreement” shall mean the Second Amended and
Restated Limited Liability Company Agreement of the Company by and between
Holdco, Buyer and OMI, to be executed, subject to the terms and conditions
hereof, on the Closing Date substantially in the form attached hereto as
Exhibit C, as the same may be amended, supplemented or otherwise modified from
time to time.
          “Ancillary Agreements” shall mean the Investor Rights Agreement, the
Registration Rights Agreement, the Amended and Restated LLC Agreement and the
Tax Sharing Agreement.
          “Applicable Date” shall have the meaning set forth in Section 3.6(a).
          “Bankruptcy and Equity Exception” shall have the meaning set forth in
Section 3.2.
          “BPC Penco” shall mean BPC Penco Corporation.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in the City of New York are authorized or obligated by law or
executive order to close.
          “Buyer” shall have the meaning set forth in the Preamble.
          “Buyer Percentage” shall mean (x) 19.97% of the aggregate LLC Units
outstanding immediately after the Closing and after giving effect to the
Management Subscription less (y) the percentage (which shall not exceed 0.22%
(calculated after giving effect to the Closing and the Management Subscription))
of the aggregate LLC Units to be issued on or promptly following the Closing
Date to a newly-formed management equity vehicle expected to be named Oncor
Management Investment LLC (“OMI”) for the benefit of management and employees of
the Company and its Subsidiaries pursuant to Section 2.1(c).
          “Buyer Units” shall have the meaning set forth in Section 2.1(b).
          “CFIUS” shall have the meaning set forth in Section 3.3(a).
          “Cheyne” shall mean Cheyne Walk Investment Pte Ltd.
          “Chosen Courts” shall have the meaning set forth in Section 8.13.
          “Closing” shall have the meaning set forth in Section 2.2.

-2-



--------------------------------------------------------------------------------



 



          “Closing Date” shall have the meaning set forth in Section 2.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Collective Bargaining Agreements” shall mean any written agreement
currently in full force and effect between the Company or any of its
Subsidiaries and any labor organization or labor union governing wages, hours,
and other terms and conditions of employment of employees of any of the Company
or any of its Subsidiaries.
          “Company” shall have the meaning set forth in the Preamble.
          “Company Benefit Plan” shall have the meaning set forth in
Section 3.9(a).
          “Company Disclosure Letter” shall have the meaning set forth in
Article III.
          “Company ERISA Plan” shall have the meaning set forth in
Section 3.9(b).
          “Company Reports” shall have the meaning set forth in Section 3.6(a).
          “Company U.S. Benefit Plans” shall have the meaning set forth in
Section 3.9(b).
          “Confidentiality Agreements” shall mean (i) the Confidentiality
Agreement, dated December 21, 2007 between Borealis Infrastructure Management
Inc. and EFH, (ii) the Confidentiality Agreement dated January 11, 2008 between
GIC Special Investments Pte Ltd and EFH and (iii) any other Confidentiality
Agreement between any other direct or indirect investor in Buyer and EFH.
          “Contract” shall have the meaning set forth in Section 3.3(b).
          “Contribution” shall have the meaning set forth in Section 2.1(a).
          “Control” shall mean (including, with correlative meanings, the terms
“Controlling” and “Controlled”) the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
          “Described Contract” shall have the meaning set forth in
Section 3.17(a).
          “EFH” shall mean Energy Future Holdings Corp., a Texas corporation and
a Subsidiary of Texas Energy Future Holdings Limited Partnership.
          “Employee Benefit Plan” shall have the meaning set forth in
Section 3.9(a).
          “Employees” shall have the meaning set forth in Section 3.9(a).
          “Environmental Law” shall mean any federal, state, local or foreign
statute, law, regulation, order, decree, permit, or common law requirement
relating to or imposing liability or standards of conduct with respect to:
(A) the protection, investigation or restoration of the environment or natural
resources, (B) the handling, use, presence, disposal, release or threatened

-3-



--------------------------------------------------------------------------------



 



release of any Hazardous Substance or (C) wetlands, pollution, contamination or
any injury or threat of injury to persons or property relating to any Hazardous
Substance.
          “Equity Commitment Letters” shall have the meaning set forth in
Section 4.6(a).
          “ERISA” shall have the meaning set forth in Section 3.9(a).
          “ERISA Affiliate” shall mean any corporation, trade, business or
entity under common control with the Company or any of its Subsidiaries within
the meaning of Section 414(b), (c), (m), or (o) of the Code or Section 4001 of
ERISA.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “FERC” shall have the meaning set forth in Section 3.3(a).
          “FERC Approval” shall mean the approval of the FERC to the
transactions contemplated hereby pursuant to Section 203 of the Federal Power
Act of 1935, as amended by the Energy Policy Act of 2005.
          “GAAP” shall have the meaning set forth in Section 3.6(b).
          “GIC” shall mean Government of Singapore Investment Corporation Pte
Ltd.
          “Governmental Entity” shall have the meaning set forth in
Section 3.3(a).
          “Hazardous Substance” shall mean (i) those substances listed in,
defined in, or regulated under any Environmental Law, including the following
federal statutes and their state counterparts, as each may be amended from time
to time, and all regulations thereunder: the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act,
the Toxic Substances Control Act, the Clean Water Act, the Safe Drinking Act,
the Atomic Energy Act and the Clean Air Act; (ii) petroleum and petroleum
products, including crude oil and any fractions thereof; (iii) polychlorinated
biphenyls, methane, asbestos, and radon; and (iv) any substance, material or
waste regulated by any Governmental Entity pursuant to any Environmental Law.
          “Holdco” shall have the meaning set forth in the Recitals to this
Agreement.
          “Intellectual Property” shall mean all (i) trademarks, service marks,
brand names, certification marks, collective marks, d/b/a’s, Internet domain
names, logos, symbols, trade dress, trade names, and other indicia of origin,
all applications and registrations for the foregoing, and all goodwill
associated therewith and symbolized thereby, including all renewals of same;
(ii) inventions and discoveries, and all patents, registrations, invention
disclosures and applications therefor, including divisions, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions and reissues; (iii) confidential information, trade secrets and
know-how, including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists and supplier lists; (iv) works of
authorship (including databases and other compilations of information),
copyrights therein and thereto, and registrations and applications therefor, and
all renewals, extensions, restorations and reversions

-4-



--------------------------------------------------------------------------------



 



thereof; and (v) all other intellectual property rights in each case to the
extent recognized as such under applicable Law.
          “Investor Rights Agreement” shall mean the Investor Rights Agreement
by and among the Company, Holdco, EFH and Buyer, to be executed, subject to the
terms and conditions hereof, on the Closing Date, substantially in the form
attached hereto as Exhibit A, as the same may be amended, supplemented or
otherwise modified from time to time.
          “IRS” shall mean the Internal Revenue Service.
          “Knowledge”, with respect to Buyer, shall mean the actual knowledge of
Steven Zucchet and Stuart Baldwin, and with respect to the Company shall mean
the actual knowledge of Bob Shapard, Rob Trimble, David Davis and Don Clevenger,
provided that, for greater certainty, in either case, any such Person shall not
be required to conduct any independent investigation with respect to the facts
or matters specified.
          “Law” and “Laws” shall have the meaning set forth in Section 3.10.
          “Licenses” shall mean all material permits, licenses, grants,
certifications, approvals, registrations, consents, authorizations, franchises,
variances, exemptions and orders issued or granted by a Governmental Entity.
          “Lien” shall mean a lien, charge, pledge, security interest, claim or
other similar encumbrance.
          “LLC Units” shall have the meaning set forth in the Recitals to this
Agreement.
          “Management Subscription” shall have the meaning set forth in
Section 2.1(c).
          “Material Adverse Effect” shall mean any effect that, either alone or
together with any other effect, is, or would reasonably be expected to be,
material and adverse to the condition (financial or otherwise), assets,
liabilities (including contingent liabilities), properties, business or results
of operations of the Company and its Subsidiaries all taken together as an
entirety; provided, however, that any adverse effects arising out of or related
to the following items shall be excluded in determining the existence of a
Material Adverse Effect:
     (i) changes in interest rates, the economy or financial markets generally
in the United States, other than any adverse effects from changes in interest
rates that are a result of provisions of Contracts of the Company and its
Subsidiaries that result in accelerated payment obligations, violation, breach
or a default under such Contracts;
     (ii) factors generally affecting the electric delivery industry, other than
such factors that have a materially disproportionate adverse effect on the
Company and its Subsidiaries taken as a whole relative to other participants in
the electric delivery industry in the State of Texas;

-5-



--------------------------------------------------------------------------------



 



     (iii) changes resulting from the announcement of the transactions
contemplated hereby or the identity of the Buyer, including any change in the
credit rating of the Company and its Subsidiaries;
     (iv) changes in Law of any Governmental Entity that apply generally to
similarly situated Persons, other than such changes that have a materially
disproportionate adverse effect on the Company and its Subsidiaries taken as a
whole relative to other participants in the electric delivery industry in the
State of Texas;
     (v) changes that are the consequence of hostilities, acts of war or
terrorist acts, other than such changes that have a materially disproportionate
adverse effect on the Company and its Subsidiaries taken as a whole relative to
other participants in the electric delivery industry in the State of Texas;
     (vi) changes resulting from weather conditions or customer usage patterns
relating to weather;
     (vii) changes as a result of any actions contemplated by this Agreement or
by the Ancillary Agreements; and
     (viii) changes in accounting standards, principles or interpretation
excluding those changes that cause adverse effects as a result of the use by any
of the Company or its Subsidiaries of standards, principles or interpretations
that are not utilized in the same manner by at least 20% of other electric
delivery companies in the United States with similar business profiles and that
are subject to the ongoing disclosure requirements of the Exchange Act or
voluntarily file Exchange Act reports with the SEC.
          “Member” shall mean a member of the Company as defined in the Amended
and Restated LLC Agreement.
          “Minority Member Parent” shall have meaning set forth in the Investor
Rights Agreement.
          “Multiemployer Plan” shall have the meaning set forth in
Section 3.9(b).
          “NLRB” shall mean the United States National Labor Relations Board.
          “OAC” shall mean OMERS Administration Corporation.
          “OMI” shall have the meaning set forth in the definition of “Buyer
Percentage” in this Section 1.1.
          “Parties” shall mean the Company and Buyer as parties hereto.
          “PBGC” shall have the meaning set forth in Section 3.9(c).
          “Pension Plan” shall have the meaning set forth in Section 3.9(c).

-6-



--------------------------------------------------------------------------------



 



          “Permitted Liens” shall mean Liens (A) disclosed in the Company
Reports, (B) for Taxes, assessments and other governmental charges not yet due
and payable or, if due, not delinquent or being contested in good faith by
appropriate proceedings, (C) mechanics’, workmen’s, repairmen’s, warehousemen’s,
carriers’ or other like Liens arising or incurred in the ordinary course of
business consistent with past practices, (D) with respect to real property,
(1) any conditions, including easements, licenses, covenants, rights-of-way and
other similar restrictions that may be shown by survey or title report,
(2) incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary course of
business of the Company and (3) zoning, building and other similar restrictions,
and (E) other Liens which would not reasonably be expected to have a Material
Adverse Effect.
          “Person” shall mean an individual, a general or limited partnership, a
joint venture, a corporation (including not-for-profit), a trust, a limited
liability company, an association, an unincorporated organization, any other
entity or a government or any department or agency thereof.
          “Purchase Price” shall have the meaning set forth in Section 2.1(a).
          “Registration Rights Agreement” shall mean the registration rights
agreement by and among the Company, Holdco and Buyer and (solely for purposes of
Section 11 thereof) EFH, to be executed, subject to the terms and conditions
hereof, on the Closing Date, substantially in the form attached hereto as
Exhibit B, as the same may be amended, supplemented or otherwise modified from
time to time.
          “Related Party Contract” shall have the meaning set forth in
Section 3.17(b).
          “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder.
          “SEC” shall mean the Securities and Exchange Commission.
          “Section 721” means Section 721 of the Defense Production Act of 1950,
as amended.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Subscription” shall have the meaning set forth in Section 2.1(b).
          “Subsidiary” shall mean, as to any Person, any Person (i) of which
such Person directly or indirectly owns, securities or other equity interests
representing more than fifty percent (50%) of the aggregate voting power or
(ii) of which a Person possesses the right to elect more than fifty percent
(50%) of the directors or Persons holding similar positions.
          “Tax” shall mean all federal, state, local and foreign income,
profits, franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise, production, value added, occupancy and other
taxes, duties or assessments of any nature whatsoever, together with

-7-



--------------------------------------------------------------------------------



 



all interest, penalties and additions imposed with respect to such amounts and
any interest in respect of such penalties and additions.
          “Tax Returns” shall mean all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Tax authority relating to Taxes.
          “Tax Sharing Agreement” means the Amended and Restated Tax Sharing
Agreement, by and among the Company, Holdco, EFH, OMI and Buyer, to be executed,
subject to the terms and conditions hereof, on the Closing Date, substantially
in the form attached hereto as Exhibit D, as the same may be amended,
supplemented or otherwise modified from time to time.
          “Termination Date” shall have the meaning set forth in Section 7.2.
          “Third Party Investor” shall have the meaning set forth in
Section 6.2(d).
          Section 1.2 Other Terms. Other terms may be defined elsewhere in the
text of this Agreement and, unless otherwise indicated, shall have such meaning
indicated throughout this Agreement.
          Section 1.3 Other Definitional Provisions. (a) The words “hereof”,
“herein”, “hereby” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
          (b) The terms defined in the singular shall have comparable meaning
when used in the plural, and vice versa.
          (c) The terms “dollars” and “$” shall mean United States Dollars.
          (d) The term “including” shall always mean “including, without
limitation” whether or not such additional words appear.
ARTICLE II
Contribution and Subscription
          Section 2.1 Contribution and Subscription. (a) Subject to the terms
and conditions set forth herein, at the Closing Buyer shall contribute, or cause
to be contributed, to the Company an aggregate amount of cash equal to
$6,350,000,000 multiplied by the Buyer Percentage (the “Purchase Price”) in
consideration for the issuance to Buyer of LLC Units as set forth in
Section 2.1(b) (the “Contribution”).
          (b) Subject to the terms and conditions set forth herein, at the
Closing the Company agrees to issue to Buyer and Buyer agrees to purchase LLC
Units representing the Buyer Percentage of the aggregate LLC Units outstanding
immediately after the Closing and after giving effect to the Management
Subscription (the “Buyer Units”) in consideration for the Contribution (the
“Subscription”).

-8-



--------------------------------------------------------------------------------



 



          (c) At or promptly following the Closing, the Company shall issue LLC
Units to OMI representing up to 0.22% of the aggregate LLC Units after giving
effect to such issuance to OMI and to the issuance of the Buyer Units to Buyer
pursuant to this Agreement, which LLC Units issued to OMI shall be for the
benefit of management and other employees of the Company and its Subsidiaries
and shall be issued at a price per LLC Unit determined by the board of directors
of the Company to be the fair market value of each such LLC Unit issued to OMI
(the “Management Subscription”), which determination of fair market value may or
may not be equivalent to that portion of the Purchase Price allocable to a
single LLC Unit. The Company shall notify Buyer of the exact number and
percentage of LLC Units to be issued to OMI no later than three Business Days
prior to the Closing and the Company covenants not to issue to OMI on or about
the Closing Date more than the number of LLC Units set forth in such notice.
          Section 2.2 Closing. Subject to the terms and conditions set forth
herein, the consummation of the Contribution and the Subscription (the
“Closing”) shall take place at the offices of Simpson Thacher & Bartlett LLP,
425 Lexington Avenue, New York, New York 10017, at 10:00 A.M. local time, on the
fifth Business Day after the day on which the conditions set forth in Article VI
hereof have been satisfied or waived (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions), or at such other time and place as the Parties may
mutually agree in writing. The date on which the Closing occurs is called the
“Closing Date”.
          Section 2.3 Company Deliverables. At the Closing, the Company shall
deliver to Buyer the following:
          (a) A copy of the Amended and Restated LLC Agreement, duly executed by
an authorized representative of each of Holdco and OMI, evidencing, subject to
Section 2.4 and effective as of the Closing, the addition of Buyer (and OMI) as
a Member of the Company on the register of Members of the Company;
          (b) A copy of the Investor Rights Agreement duly executed by an
authorized representative of the Company, an authorized representative of Holdco
and an authorized representative of EFH;
          (c) A copy of the Registration Rights Agreement duly executed by an
authorized representative of the Company, an authorized representative of Holdco
and an authorized representative of EFH;
          (d) A copy of the Tax Sharing Agreement duly executed by an authorized
representative of the Company, an authorized representative of Holdco, an
authorized representative of OMI and an authorized representative of EFH;
          (e) The certificate(s) of the Company contemplated by Section 6.2(a)
and Section 6.2(b), duly executed by an authorized representative of the
Company; and
          (f) An opinion from counsel to the Company dated the Closing Date as
to the matters set forth in Exhibit E, subject to reasonable and customary
qualifications and assumptions.

-9-



--------------------------------------------------------------------------------



 



          Section 2.4 Buyer Deliverables. At the Closing, Buyer shall deliver to
the Company the following:
          (a) The Purchase Price by means of immediately available funds wired
to an account designated by the Company to Buyer prior to the Closing Date;
          (b) A counterpart to the Amended and Restated LLC Agreement, duly
executed by an authorized representative of Buyer;
          (c) A counterpart to the Investor Rights Agreement, duly executed by
an authorized representative of Buyer;
          (d) A counterpart to the Registration Rights Agreement, duly executed
by an authorized representative of Buyer;
          (e) A counterpart of the Tax Sharing Agreement, duly executed by an
authorized representative of Buyer;
          (f) The certificate(s) of Buyer contemplated by Section 6.3(a) and
Section 6.3(b), duly executed by an authorized representative of Buyer; and
          (g) An opinion from counsel to Buyer, dated the Closing Date as to the
matters set forth in Exhibit E, subject to reasonable and customary
qualifications and assumptions.
          Section 2.5 Use of Proceeds.
          (a) At or promptly following the Closing, subject to any legal
restrictions or limitations under the Amended and Restated LLC Agreement, the
Delaware Limited Liability Company Act and other applicable Law, the Company
shall distribute the aggregate Purchase Price paid in respect of the
Contribution to Holdco in respect of Holdco’s limited liability company interest
in the Company. At or promptly following the closing of the Management
Subscription, subject to any legal restrictions or limitations under the Amended
and Restated LLC Agreement, the Delaware Limited Liability Company Act and other
applicable Law, the Company shall distribute the aggregate proceeds received
from the Management Subscription to Holdco in respect of Holdco’s limited
liability company interest in the Company. Buyer acknowledges that it shall not
participate in the distribution by the Company of the aggregate Purchase Price
paid in respect of the Contribution or the distribution by the Company of the
proceeds of the Management Subscription, whether such distributions are made at
or promptly following the Closing or at any other time.
          (b) The Parties acknowledge and agree that (i) it is intended that the
distribution by the Company to EFH (indirectly through Holdco) of the Purchase
Price and the distribution by the Company to EFH (indirectly through Holdco) of
the proceeds of the Management Subscription be treated as tax-free distributions
for United States federal income tax purposes under sections 731(a) and (b) of
the Code to reimburse EFH for capital expenditures that are described in
Treasury Regulations Section 1.707-4(d), (ii) that the

-10-



--------------------------------------------------------------------------------



 



Company shall report the transactions consistently with such treatment and
(iii) that the Parties shall not take any position inconsistent with such
treatment.
ARTICLE III
Representations and Warranties of the Company
          Except as set forth in the disclosure letter delivered by the Company
to Buyer on the date of this Agreement (the “Company Disclosure Letter”) and the
Company Reports filed prior to the date hereof, the Company represents and
warrants to Buyer as follows:
          Section 3.1 Organization, Good Standing and Qualification. The Company
and its Subsidiaries are legal entities duly organized, validly existing and in
good standing under the Laws of their respective jurisdictions of organization
and have all requisite corporate or similar power and authority to own, lease
and operate their properties and assets and to carry on their businesses as
presently conducted and are qualified to do business and are in good standing as
a foreign corporation or other entity in each jurisdiction where the ownership,
leasing or operation of their assets or properties or conduct of their business
requires such qualification, except where the failure to be so qualified to do
business or be in good standing, or to have such power or authority, has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company has made available to Buyer
complete and correct copies of the Company’s and its Subsidiaries’ limited
liability company agreements, certificates of incorporation and by-laws or
comparable governing documents, each as amended to the date hereof, and each as
so delivered is in full force and effect. The Company Disclosure Letter includes
a list of all of the Company’s Subsidiaries and any other Person in which the
Company or any of its Subsidiaries has an ownership interest.
          Section 3.2 Corporate Authority and Approval. The Company has all
requisite corporate or other organizational power and authority and has taken
all corporate or other organizational action necessary in order to execute,
deliver and perform its obligations under this Agreement and the Ancillary
Agreements to which it is a party. This Agreement has been, and the Ancillary
Agreements to which it is a party when executed will be, duly executed and
delivered by the Company and constitute or will constitute valid and binding
agreements of the Company as a party hereto and thereto enforceable against the
Company as a party hereto and thereto in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (the “Bankruptcy and
Equity Exception”).
          Section 3.3 Governmental Filings; No Violations; Certain Contracts;
Etc.
          (a) Other than the filings and/or notices (A) under the Exchange Act,
(B) under the Securities Act, (C) required to be made under state securities,
takeover and “blue sky” laws, and (D) required to be made with the Federal
Energy Regulatory Commission (the “FERC”), and (E) required to be made with the
Committee on Foreign Investment in the United States (“CFIUS”) no notices,
reports or other filings (other than informational filings) are required to be
made by the Company with, nor are any consents, registrations, approvals,
permits

-11-



--------------------------------------------------------------------------------



 



or authorizations required to be obtained by the Company from any federal,
state, local (including any municipality or any political subdivision thereof),
foreign or international court, government, department, commission, board,
bureau, agency, instrumentality, self-regulatory authority, stock exchange or
other regulatory, administrative or governmental authority (each, a
“Governmental Entity”), in connection with the execution and delivery by the
Company of this Agreement and the Ancillary Agreements to which it is a party
and the consummation of the transactions contemplated hereby and thereby, except
those notices, reports, filings, consents, registrations, approvals, permits and
authorizations, the failure of which to make or obtain would not, individually
or in the aggregate, have, and would not, individually or in the aggregate, be
reasonably likely to have, a Material Adverse Effect.
          (b) The execution, delivery and performance by the Company of this
Agreement and the Ancillary Agreements to which it is a party do not, and the
consummation of the transactions contemplated hereby and thereby will not
(A) constitute or result in a breach or violation of, or a default under, the
certificates of formation, limited liability company agreements, certificates of
incorporation, bylaws or comparable governing documents of the Company or its
Subsidiaries; or (B) with or without notice, lapse of time or both, constitute
or result in a material breach or violation of, a termination (or right of
termination) or a material default under, the creation or acceleration of any
material obligations or the creation of a material Lien on any of the material
assets of the Company or its Subsidiaries (1) pursuant to any loan, credit
agreement, bond, debenture, note, mortgage or indenture or any material lease,
sublease, supply agreement, affiliate agreement, license, license agreement,
development agreement, separation agreement, interconnection agreement,
transmission agreement, maintenance and construction agreement, pole attachment
agreement, or franchise agreement, other than in each case Licenses (each, a
“Contract”) binding upon the Company or its Subsidiaries or pursuant to which
any of the assets or properties of the Company or its Subsidiaries are bound,
(2) assuming compliance with the matters referred to in Section 3.3(a), under
any Law to which the Company or its Subsidiaries is subject or (3) pursuant to
any material License, except for any breaches, violations, terminations,
defaults, accelerations and Liens under clause (B)(1) or (2) (but not, for
greater certainty, (B)(3)) which would not, individually or in the aggregate,
have, and would not, individually or in the aggregate, be reasonably likely to
have, a Material Adverse Effect.
          Section 3.4 Material Licenses. The Company holds all material Licenses
necessary to carry on its business as presently carried on by it, and all such
Licenses are in good standing in all material respects, except as would not,
individually or in the aggregate, have or be reasonably likely to have a
Material Adverse Effect.
          Section 3.5 Capital Structure.
          (a) As of the date hereof, 100% of the limited liability company
interests of the Company are owned by Holdco, such limited liability company
interests have been duly authorized and validly issued and are fully paid and
nonassessable. Each of the outstanding shares of capital stock or other
securities of each of the Company’s Subsidiaries is duly authorized, validly
issued, fully paid and nonassessable and owned by the Company or by a direct or
indirect wholly owned Subsidiary of the Company, free and clear of any Lien
(other than Permitted Liens). Upon issuance, the Buyer Units will be duly
authorized, validly issued, fully paid and nonassessable. Except as set forth in
the Ancillary Agreements or to be set forth

-12-



--------------------------------------------------------------------------------



 



in agreements to be entered into in connection with the Management Subscription,
there are no preemptive or other outstanding rights, options, warrants,
conversion rights, stock appreciation rights, redemption rights, repurchase
rights, agreements, arrangements, calls, subscription agreements, commitments or
rights of any kind that obligate the Company or any of its Subsidiaries to issue
or sell any limited liability company interests, shares of capital stock or
other securities or equity interests of the Company or any of its Subsidiaries
or any securities or obligations convertible or exchangeable into or exercisable
for, or giving any Person a right to subscribe for or acquire, any limited
liability company interests, shares of capital stock or other securities or
other equity interests of the Company or any of its Subsidiaries, and no
securities or obligations evidencing such rights are authorized, issued or
outstanding. Neither the Company nor any of its Subsidiaries has outstanding any
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the equity owners of the Company or any of its Subsidiaries
on any matter. None of the limited liability company interests, securities or
equity interests of the Company have been issued in violation of any applicable
Law or pre-emptive or similar rights.
          (b) Except as set forth in the Ancillary Agreements or to be set forth
in agreements to be entered into in connection with the Management Subscription,
there are no agreements or understandings to which the Company or any of its
Subsidiaries is a party with respect to the voting of the Company’s limited
liability company interests, or the equity interests of its Subsidiaries. Except
as set forth in the Ancillary Agreements, neither the Company nor any of its
Subsidiaries is under any obligation, contingent or otherwise, by reason of any
agreement to register the offer and sale or resale of any of its securities
under the Securities Act.
          Section 3.6 Company Reports; Financial Statements.
          (a) The Company has filed or furnished, as applicable, all forms,
statements, certifications, reports and documents required to be filed or
furnished by it with the SEC under the Exchange Act or the Securities Act since
December 31, 2005 (the “Applicable Date”) (the forms, statements and reports
filed with or furnished to, the SEC since the Applicable Date and those filed or
furnished subsequent to the date hereof, including any amendments thereto, being
referred to herein as the “Company Reports”). Each of the Company Reports, at
the time of its filing or being furnished (taking into account any subsequent
amendments) complied, or if not yet filed or furnished prior to Closing, will
comply, in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act, and any rules and
regulations promulgated thereunder applicable to the Company Reports.
          (b) Each of the consolidated balance sheets included in or
incorporated by reference into the Company Reports (including the related notes
and schedules) fairly presents in all material respects or, in the case of
Company Reports filed after the date hereof and prior to the Closing, will
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of its date and each of the
statements of consolidated income and consolidated shareholders’ equity and cash
flows included in or incorporated by reference into the Company Reports
(including any related notes and schedules) fairly presents in all material
respects or, in the case of Company Reports filed after the date hereof and
prior to the Closing, will fairly present in all material respects the results
of operations, retained earnings and changes in financial position, as the case
may be, of such

-13-



--------------------------------------------------------------------------------



 



companies for the periods set forth therein (subject, in the case of unaudited
statements, to notes and normal year-end audit adjustments that will not be
material in amount or effect), in each case in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied during
the periods involved, except as may be noted therein.
          Section 3.7 Absence of Certain Changes.
          (a) Since December 31, 2007, there has not been any change in the
financial condition, properties, assets, liabilities, business or results of
operations of the Company and its Subsidiaries that, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect.
          (b) Since December 31, 2007, and through the date hereof each of the
Company and its Subsidiaries has conducted its business only in, and has not
engaged in any material transaction other than in the ordinary and usual course
of such business, and without limiting the foregoing, since December 31, 2007,
and through the date hereof:
(i) there has not been any declaration, setting aside or payment of any dividend
or other distribution with respect to any equity interests or shares of capital
stock of the Company or any of its Subsidiaries (except for dividends or other
distributions by any direct or indirect wholly owned Subsidiary of the Company
to the Company or to another wholly owned Subsidiary of the Company) or any
repurchase, redemption or other acquisition by the Company or any of its
Subsidiaries of any outstanding equity interests or shares of capital stock or
other securities of the Company or any of its Subsidiaries; and
(ii) there has not been any material change in any method of accounting or
accounting practice by the Company or any of its Subsidiaries.
          Section 3.8 Litigation.
          (a) As of the date hereof and except for ordinary course hearings and
proceedings consistent with past practice with applicable Governmental Entities
in which the Company and its Affiliates is a litigant, there are no material
civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or other proceedings pending or, to the Knowledge
of the Company, threatened against the Company or its Subsidiaries. None of the
Company or its Subsidiaries is a party to or subject to the provisions of any
material judgment, order, writ, injunction, decree or award of any Governmental
Entity.
          (b) As of the date hereof, except for obligations or liabilities
(i) that are not individually material to the Company and its Subsidiaries taken
as a whole, (ii) assumed by the Company and its Subsidiaries pursuant to the
terms hereof, (iii) incurred since December 31, 2007 in the ordinary course of
business consistent with past practice, (iv) that are reserved against in the
Company’s financial statements included in the Company Reports filed prior to
the date hereof or (v) that are expressly covered by Sections 3.8(a), 3.9, 3.10,
3.12 or 3.13, there are no obligations or liabilities of the Company or its
Subsidiaries, whether or not accrued, contingent or otherwise that would be
required under GAAP to be set forth on a consolidated balance sheet of the
Company.

-14-



--------------------------------------------------------------------------------



 



          Section 3.9 Employee Benefits.
          (a) As of the date hereof, each material benefit or compensation plan,
fund, program, agreement, scheme, contract, policy or arrangement (each, an
“Employee Benefit Plan”) of the Company and its Subsidiaries providing for
employee benefits or for the remuneration, direct or indirect, of the current or
former employees, managers or officers of any of the Company and its
Subsidiaries (the “Employees”) or of the current or former directors,
consultants, independent contractors, contingent workers or leased employees of
the Company and its Subsidiaries, or the dependents of any of them, or with
respect to which the Company or any of its Subsidiaries has or reasonably could
have any liability, including, but not limited to, each “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (determined without regard to whether such
plan is subject to ERISA), each material deferred compensation, retirement,
severance, stock option, stock purchase, stock appreciation rights, stock based,
incentive or bonus plan or agreement, each material health, vacation, summer
hours, supplemental unemployment benefit, hospitalization insurance, medical,
dental, legal and each other material employee benefit plan, fund, program
arrangement or scheme is referred to in this Agreement as a “Company Benefit
Plan”. All material Company Benefit Plans are listed on Section 3.9(a) of the
Company Disclosure Letter.
          (b) As of the date hereof, except where a failure to comply would not
result in a material liability, all Company Benefit Plans, other than
“multiemployer plans” within the meaning of Section 3(37) of ERISA (each, a
“Multiemployer Plan”) and non-United States Company Benefit Plans (collectively,
“Company U.S. Benefit Plans”) have been established, registered, qualified,
invested, operated and administered in all respects in compliance with ERISA,
the Code and other applicable Laws. Each Company U.S. Benefit Plan that is
subject to ERISA (a “Company ERISA Plan”) and that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA intended to be
qualified under Section 401(a) of the Code and the trust maintained thereunder
that is intended to be exempt from taxation under Section 501 of the Code has
received a favorable determination letter from the IRS or other letter
indicating that it is so qualified, and no circumstances exist that are likely
to result in the loss of such exempt status which would not, individually or in
the aggregate, be reasonably expected to be material. Any voluntary employees’
beneficiary association within the meaning of Section 501(c)(9) of the Code
which provides benefits under a Company U.S. Benefit Plan has (i) received an
opinion letter from the IRS recognizing its exempt status under
Section 501(c)(9) of the Code and (ii) filed a timely notice with the IRS
pursuant to Section 505(c) of the Code, and no circumstances exist that are
likely to result in the loss of such exempt status under Section 501(c)(9) of
the Code which would not, individually or in the aggregate, be reasonably
expected to be material. Neither the Company nor its Subsidiaries has incurred,
and no fact exists that reasonably could be expected to result in any tax or
penalty imposed by Section 4975 of the Code or Section 502(i) of ERISA in an
amount that would be material to the Company and its Subsidiaries with respect
to any Company Benefit Plan.
          (c) None of the Company, any of its Subsidiaries or any ERISA
Affiliate has ever sponsored, maintained, contributed to or has any liability
with respect to an Employee Benefit Plan that is or was subject to Title IV of
ERISA or Section 412 of the Code, and neither the Company, any of its
Subsidiaries nor any ERISA Affiliate has ever sponsored, maintained,

-15-



--------------------------------------------------------------------------------



 



contributed to or has any liability with respect to an Employee Benefit Plan
within the past six years that is or was a Multiemployer Plan or subject to
Section 302 of ERISA. Except as would not, individually or in the aggregate, be
reasonably expected to be material, none of the Company, any of its Subsidiaries
or any ERISA Affiliate has incurred or could reasonably be likely to incur any
withdrawal liability (as defined in Part I of Subtitle E of Title IV of ERISA)
with respect to any Multiemployer Plan that has not been satisfied in full.
Except as would not, individually or in the aggregate, be reasonably expected to
be material, none of the Company, any of its Subsidiaries or any ERISA Affiliate
has terminated or withdrawn from or sought a funding waiver with respect to, and
no fact exists that could reasonably be expected to result in a termination or
withdrawal from or seeking a funding waiver with respect to, an Employee Benefit
Plan that is subject to Title IV of ERISA that was sponsored, maintained or
contributed to within the past five years by the Company, any of its
Subsidiaries or any ERISA Affiliate or with respect to which the Company, any of
its Subsidiaries or any ERISA Affiliate has any liability (each a “Pension
Plan”), which would, individually or in the aggregate, be reasonably expected to
be material. No material liability under Subtitle C or D of Title IV of ERISA
has been or is reasonably expected to be incurred by any of the Company or its
Subsidiaries with respect to any Pension Plan. Except as would not, individually
or in the aggregate, be reasonably expected to be material, no notice of a
“reportable event”, within the meaning of Section 4043 of ERISA for which the
reporting requirement has not been waived or extended (other than pursuant to
Pension Benefit Guaranty Corporation (“PBGC”) Reg. Section 4043.33 or 4043.66)
has been required to be filed for any Pension Plan within the 12-month period
ending on the date hereof or will be required to be filed in connection with the
transactions contemplated by this Agreement and no notices have been required to
be sent to participants and beneficiaries or the PBGC under Section 302 or 4011
of ERISA or Section 412 of the Code. None of the Company, any of its
Subsidiaries or any ERISA Affiliates have filed a notice of intent to terminate
any Pension Plan or have adopted any amendment to treat a Pension Plan as
terminated within the past six years, and to the Knowledge of the Company, the
PBGC has not instituted proceedings as of the date hereof to treat any Pension
Plan as terminated. To the Knowledge of the Company, the actuarial reports for
each Pension Plan fairly presents the financial condition and the results of
operations of each such Pension Plan in accordance with GAAP.
          (d) As of the date hereof, all material contributions or premiums
required to be made or paid under each Company Benefit Plan (including all
Pension Plans) or by applicable Law, as of the date hereof, have been timely
made or paid in accordance with the terms of such plan or applicable Law, and
all obligations in respect of each such plan have been properly accrued and
reflected in the most recent consolidated balance sheet filed or incorporated by
reference in the Company Reports prior to the date hereof in accordance with
GAAP. No Pension Plan has an “accumulated funding deficiency” (whether or not
waived) within the meaning of Section 412 of the Code or Section 302 of ERISA,
and, on and after the effectiveness of the Pension Protection Act of 2006, there
has been no failure by any Pension Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, whether or not waived. No Pension Plan has been
required to file information pursuant to Section 4010 of ERISA for the current
or most recently completed plan year. It is not reasonably anticipated that
required minimum contributions to any Pension Plan under Section 412 of the Code
will be materially increased by application of Section 412(l) of the Code.
Neither the Company, nor its Subsidiaries nor any ERISA Affiliate has provided,
or is required to provide, security to any Pension Plan.

-16-



--------------------------------------------------------------------------------



 



          (e) As of the date hereof, under each Pension Plan which is a
single-employer plan, as of the last day of the most recent plan year ended
prior to the date hereof, the actuarially determined present value of all
“benefit liabilities”, within the meaning of Section 4001(a)(16) of ERISA (as
determined on the basis of the actuarial assumptions contained in such Pension
Plan’s most recent actuarial valuation), did not exceed the then current value
of the assets of such Pension Plan, and there has been no material change and no
material change is reasonably anticipated to occur in the financial condition,
whether or not as a result of a change in funding method, of such Pension Plan
since the last day of the most recent plan year.
          (f) As of the date hereof, none of the Company or its Subsidiaries has
any obligations for retiree health and life benefits under any Company ERISA
Plan, any Employee Benefit Plan with respect to which the Company or any of its
Subsidiaries has any liability or any Collective Bargaining Agreement. The
Company and its Subsidiaries may amend or terminate any such plan at any time
without incurring any material liability thereunder other than in respect of
claims incurred prior to such amendment or termination.
          (g) As of the date hereof, neither the execution, delivery and
performance of this Agreement nor the consummation of the transactions
contemplated hereby will (w) entitle any current or former employee, director or
officer of the Company or any of its Subsidiaries to severance pay or any
increase in severance pay or any other material payment upon any termination of
employment after the date hereof, (x) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or material benefits under, materially increase the amount of
compensation due any such individual, increase the amount payable or result in
any other material obligation pursuant to, any of the Company Benefit Plans,
(y) limit or restrict the right of the Company or its Subsidiaries or, after the
consummation of the transactions contemplated hereby, Buyer to merge, amend or
terminate any of the Company Benefit Plans or (z) result in payments that would
not be deductible for federal income tax purposes under Code Section 162(m) or
by reason of Section 280G of the Code.
          (h) The Company has made available to Buyer, with respect to each
material Company Benefit Plan and material Pension Plan, correct and complete
copies of: (i) each writing constituting a part of such Company Benefit Plan and
Pension Plan, including, without limitation, all plan documents (including
amendments), benefit schedules, trust agreements, and insurance contracts and
other funding vehicles; (ii) the most recent actuarial report; and (iii) the
most recent annual financial report, if any.
          Section 3.10 Compliance with Laws. To the Knowledge of the Company,
the businesses of the Company and its Subsidiaries have been in the last three
years through the date hereof, and, as of the date hereof, are being conducted
in all material respects in compliance with all applicable federal, state, local
or foreign laws, statutes and ordinances, common laws and rules, regulations,
standards, judgments, orders, writs, injunctions, decrees, arbitration awards,
agency requirements, licenses or permits of any Governmental Entity (each a
“Law” and collectively, “Laws”). As of the date hereof, no investigation or
review by any Governmental Entity with respect to the Company or its
Subsidiaries is pending or, to the Knowledge of the Company, threatened, nor has
any Governmental Entity given written notice of an intention to

-17-



--------------------------------------------------------------------------------



 



conduct the same, except for any of the foregoing that would not, individually
or in the aggregate, have, or be reasonably likely to have, a Material Adverse
Effect.
          Section 3.11 Regulatory Proceedings. As of the date hereof, none of
the Company nor its Subsidiaries, all or part of whose rates or services are
regulated by a Governmental Entity, (i) has rates which have been or are being
collected subject to refund, pending final resolution of any material proceeding
pending before a Governmental Entity or material appeal to the courts or (ii) is
a party to any material proceeding before a Governmental Entity or material
appeal from orders of a Governmental Entity with respect to such rates or
services.
          Section 3.12 Taxes. As of the date hereof, each of the Company and its
Subsidiaries (i) has prepared in good faith and duly and timely filed (taking
into account any extension of time within which to file) all material Tax
Returns required to be filed by any of them and (ii) has paid all Taxes that are
shown as due on such filed Tax Returns or that any of the Company or its
Subsidiaries is obligated to withhold from amounts owing to any employee,
independent contractor, creditor or other third party, except with respect to
matters contested in good faith. As of the date hereof, there are not pending
or, to the Knowledge of the Company threatened in writing, any audits,
examinations, investigations or other proceedings against any of the Company or
its Subsidiaries in respect of Taxes. As of the date hereof, there are no Liens
for Taxes (other than Taxes not yet due and payable or being contested in good
faith by appropriate proceedings) upon any of the assets of the Company or any
of its Subsidiaries. As of the date hereof, none of the Company nor its
Subsidiaries (i) has been a member of an affiliated group filing a consolidated
federal income Tax return (other than a group the common parent of which was or
is the Company or EFH) or has any liability for the Taxes of any Person other
than any of the Company, its Subsidiaries and the other members of the group the
common parent of which was or is the Company or EFH under Reg. § 1.1502-6 (or
any similar provision of state, local or foreign Tax law), as a transferee or
successor, by contract, or otherwise; or (ii) has participated in any listed
transaction within the meaning of Code Section 6707A(c)(1).
          Section 3.13 Environmental Matters. As of the date hereof, (i) the
Company and its Subsidiaries are in compliance with all applicable Environmental
Laws except as would not, individually or in the aggregate, have, or be
reasonably likely to have, a Material Adverse Effect; (ii) to the Knowledge of
the Company, no property (including soils, ground water, surface water,
buildings or other structures) owned or operated by the Company or any of its
Subsidiaries (including soils, groundwater, surface water, buildings or other
structures) is contaminated with any Hazardous Substance which could reasonably
be expected to require remediation pursuant to any applicable Environmental Law
resulting in any material liability; (iii) none of the Company or its
Subsidiaries has received in the last four years any written notice, demand,
letter, claim or request for information alleging that any of the Company or its
Subsidiaries is in material violation of or subject to material liability under
any Environmental Law; (iv) none of the Company or its Subsidiaries is subject
to any written order, decree, or injunction from any Governmental Entity
relating to material liability, or imposing a Lien on any properties or assets
of any of the Company or its Subsidiaries, under any Environmental Law and, to
the Knowledge of the Company, no such order, decree or injunction is pending or
threatened; (v) to the Knowledge of the Company, none of the Company or its
Subsidiaries is liable for any off-site contamination by Hazardous Substances as
a result of its operations except

-18-



--------------------------------------------------------------------------------



 



as would not reasonably be expected to result in any material liability;
(vi) the Company and its Subsidiaries have all material permits, licenses and
other authorizations required for their current operations under any applicable
Environmental Law; (vii) none of the real property owned by the Company or its
Subsidiaries is listed or, to the Knowledge of the Company, proposed for listing
on the National Priorities List under the Comprehensive Environmental Response,
Compensation, and Liability Act or any comparable state or local list of
contaminated properties or is otherwise subject to any use restrictions pursuant
to any Environmental Law because of the presence of any Hazardous Substances;
and (viii) none of the Company or its Subsidiaries has, since the Applicable
Date, received any written notice of the existence of methane or any unmitigated
mold, mildew or other fungi at any of the buildings or structures on any
property of the Company or its Subsidiaries except as would not reasonably be
expected to lead to material liability of the Company or its Subsidiaries.
          Section 3.14 Intellectual Property.
          (a) As of the date hereof, except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Company and its Subsidiaries own all right, title and interest to, or are
validly licensed or otherwise have the right to use, all material Intellectual
Property used in the business of the Company and its Subsidiaries.
          (b) As of the date hereof, to the Knowledge of the Company, no other
Person has infringed upon or misappropriated any Intellectual Property owned and
used by the Company or any of its Subsidiaries in any manner that materially
impairs the Company’s business taken as a whole.
          (c) As of the date hereof, to the Knowledge of the Company, none of
the Company or its Subsidiaries has materially interfered with, infringed upon
or misappropriated any Intellectual Property of any other Person.
          Section 3.15 Labor Matters.
          (a) As of or through the date hereof, since the Applicable Date, none
of the Company’s or its Subsidiaries’ employees have, in their capacity as such
employees, been or currently are represented by a labor organization that was
certified by any labor relations board (including the NLRB) or voluntarily
recognized.
          (b) As of or through the date hereof, each Collective Bargaining
Agreement to which any of the Company or its Subsidiaries is a signatory to is
in full force and effect.
          (c) As of or through the date hereof, no unfair labor practice charge
or complaint filed with or by the NLRB or its General Counsel’s Office or with
or by any other Governmental Entity against the Company or its Subsidiaries is
pending, or, to the Knowledge of the Company, is being threatened.
          (d) As of or through the date hereof, no strike, dispute, walk-out,
slow-down, lockout, work stoppage or picketing involving the employees of any of
the Company or its Subsidiaries has occurred since the Applicable Date, or is in
progress.

-19-



--------------------------------------------------------------------------------



 



          (e) As of or through the date hereof, none of the Company or its
Subsidiaries is a party to or bound by any employment agreements or any
agreements or arrangements with third party vendors to provide workers to any of
the Company or its Subsidiaries on a contingent or temporary basis. None of the
Company or its Subsidiaries has received a claim from any Governmental Entity to
the effect that any of the Company or its Subsidiaries has improperly classified
a person as an independent contractor. None of the Company or its Subsidiaries
has made any binding commitments to any officers, employees or former employees,
consultants or independent contractors with respect to compensation, promotion,
retention, termination, severance or similar matters specifically with reference
to this Agreement or otherwise.
          Section 3.16 Insurance. All material current policies of fire,
liability and workers’ compensation insurance policies owned, held by or
covering any of the Company or its Subsidiaries (or their respective assets or
business) as of the date hereof for which premiums are currently being paid are,
as of the date hereof, with reputable insurance carriers or with captive
insurers and provide in all material respects coverage in character and amount
generally similar to that carried by similarly situated Persons engaged in
similar businesses and subject to the same or similar perils or hazards. All
such current policies are, as of the date hereof, in full force and effect, all
premiums with respect thereto covering all periods up to and including the date
hereof have been paid, and no written notice of cancellation or termination has
been received with respect to any such policy.
          Section 3.17 Certain Contracts.
          (a) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) neither the Company nor any
of its Subsidiaries is in breach of or default under the terms of any Contract
that would be required to be filed by the Company as a “material contract” (as
such term is defined in item 601(b)(10) of Regulation S-K of the SEC, except for
any such Contract that is a Company Benefit Plan or would be a Company Benefit
Plan but for the word “material” in the definition thereof) (each such Contract
a “Described Contract”), (ii) as of the date hereof, to the Knowledge of the
Company, no other party to any Described Contract is in breach of or default
under the terms of any Described Contract and (iii) each Described Contract is a
valid and binding obligation of the Company or its Subsidiary that is a party
thereto and, to the Knowledge of the Company, is in full force and effect unless
terminated in accordance with its terms.
          (b) Section 3.17(b) of the Company Disclosure Letter includes a list
of each material Contract between the Company and/or any of its Subsidiaries, on
the one hand, and Holdco, EFH and/or any Affiliates thereof, on the other hand
(each such Contract a “Related Party Contract”). The Company has made available
to Buyer correct and complete copies of all material Related Party Contracts.
          Section 3.18 Real Property. Except as would not be reasonably expected
to have a Material Adverse Effect, the Company and its Subsidiaries have either
good title, in fee or valid leasehold, easement or other rights, to the land,
buildings, wires, pipes, structures and other improvements thereon and fixtures
thereto, necessary to permit the Company and its Subsidiaries to conduct their
business as currently conducted free and clear of any Liens, options, rights of
first refusal or other similar encumbrances other than Permitted Liens.

-20-



--------------------------------------------------------------------------------



 



          Section 3.19 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, none of the
Company or any of its Subsidiaries or any other Person makes any other express
or implied representation or warranty on behalf of the Company or its
Subsidiaries.
ARTICLE IV
Representations and Warranties of Buyer
          Buyer represents and warrants to the Company as follows:
          Section 4.1 Organization and Authority of Buyer. Buyer is a legal
entity duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization and has all requisite corporate or similar
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted and is qualified to do business and
is in good standing as a foreign corporation or other entity in each
jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, qualified or in good standing, or to have such
power or authority, are not, individually or in the aggregate, reasonably likely
to prevent or materially delay the consummation of the transactions contemplated
hereby or pursuant to the Ancillary Agreements. Buyer has made available to the
Company complete and correct copies of Buyer’s certificate of incorporation and
by-laws or comparable governing documents, each as amended to the date hereof,
and each as so delivered is in full force and effect.
          Section 4.2 Corporate Authority. Buyer has all requisite corporate or
other organizational power and authority and has taken all corporate or other
organizational action necessary in order to execute, deliver and perform its
obligations under this Agreement and the Ancillary Agreements. This Agreement
has been, and the Ancillary Agreements when executed will be, duly executed and
delivered by Buyer and constitutes or will constitute valid and binding
agreements of Buyer as a party hereto and thereto, enforceable against Buyer as
a party hereto and thereto in accordance with their respective terms, subject to
the Bankruptcy and Equity Exception.
          Section 4.3 Consents and Approvals. (a) Other than the filings and/or
notices referred to in Section 3.3(a), no notices, reports or other filings are
required to be made by Buyer with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Buyer from, any
Governmental Entity in connection with the execution and delivery of this
Agreement or the Ancillary Agreements by Buyer and the consummation by Buyer of
the transactions contemplated hereby or thereby, except those that the failure
to make or obtain are not, individually or in the aggregate, reasonably likely
to prevent or materially delay the consummation of the transactions contemplated
hereby or pursuant to the Ancillary Agreements.
          (b) The execution, delivery and performance of this Agreement and each
of the Ancillary Agreements by Buyer does not, and the consummation of the
transactions contemplated hereby and thereby will not, constitute or result in
(i) a breach or violation of, or a default under, the certificates of
organization, limited liability company agreements, certificates

-21-



--------------------------------------------------------------------------------



 



of incorporation, bylaws or comparable governing documents of Buyer or any of
its Subsidiaries, (ii) with or without notice, lapse of time or both, a breach
or violation of, a termination (or right of termination) or a default under, the
creation or acceleration of any obligations or the creation of a Lien on any of
the assets of Buyer or any of its Subsidiaries pursuant to any Contract binding
upon Buyer or any of its Subsidiaries or, assuming compliance with the matters
referred to in Section 4.3(a), under any Law to which Buyer or any of its
Subsidiaries is subject or (iii) any change in the rights or obligations of any
party under any Contract binding Buyer or any of its Subsidiaries, except, in
the case of clause (ii) or (iii) above, for any such breach, violation,
termination, default, creation, acceleration or change that, individually or in
the aggregate, is not reasonably likely to prevent or materially delay the
consummation of the transactions contemplated hereby or pursuant to the
Ancillary Agreements.
          Section 4.4 Brokers and Finders. Other than any fee payable by Buyer
or its Affiliates to Lehman Brothers Inc, as financial advisor, none of Buyer or
any of its Affiliates has employed any broker, finder, consultant or
intermediary in connection with the transactions contemplated by this Agreement
or the Ancillary Agreements who would be entitled to a broker’s, finder’s or
similar fee or commission in connection herewith or therewith or upon the
consummation hereof or thereof, or if the Closing does not occur.
          Section 4.5 Certain Regulatory Matters. Each of Buyer and Minority
Member Parent is a newly formed special purpose vehicle formed solely for
purpose of holding an investment (directly or indirectly) in the Company.
Minority Member Parent is an entity taxed as a corporation for United States
federal income tax purposes. As of the Closing Date, none of OAC or any other
investor that, after the date hereof and prior to the Closing, executes an
equity commitment letter in favor of Buyer or any of its Affiliates, will have
any Direct or Indirect EFH Interest (as defined in the Amended and Restated LLC
Agreement). As of the date hereof, to the Knowledge of Buyer and other than as
disclosed to EFH on or prior to the date hereof, none of OAC, GIC nor any of
their respective Affiliates, has any direct or indirect equity ownership
interest in EFH (other than any indirect immaterial interest and other than in
respect of any equity interest in EFH held through investment funds affiliated
with the Fund Advisors (as defined in the Amended and Restated LLC Agreement)).
          Section 4.6 Financial Capability; Equity Commitment Letters;
Indebtedness.
          (a) Buyer has delivered to the Company true and complete copies of the
equity commitment letters, dated as of the date hereof (collectively, the
“Equity Commitment Letters”), between Buyer and Cheyne and between Buyer and
OAC, pursuant to which (i) subject only to the conditions precedent in this
Agreement, each of Cheyne and OAC has committed to invest the amount set forth
therein and (ii) the parties thereto have granted third party beneficiary rights
under each such letter to the Company. None of the Equity Commitment Letters
have been amended or modified (or any provisions thereunder waived), and the
respective commitments contained therein have not been withdrawn or rescinded in
any respect. Each of the Equity Commitment Letters is in full force and effect
and is a legal, valid and binding obligation of the parties thereto. There are
no conditions precedent or other contingencies related to the funding of the
full amount set forth in the Equity Commitment Letters, other than the
satisfaction or waiver of the conditions precedent in Article VI. Buyer will
have, immediately prior to the Closing, sufficient readily available cash funds
to pay the

-22-



--------------------------------------------------------------------------------



 



Purchase Price upon the terms and conditions of this Agreement, to otherwise
consummate the transactions contemplated hereby or pursuant to the Ancillary
Agreements and to perform its obligations hereunder and thereunder after the
Closing. Cheyne is an investment vehicle controlled by GIC, was not formed for
purposes of making an investment in the Company, and, as of the Closing Date,
will have material investments other than its indirect investment in the
Company.
          (b) Neither Buyer nor Minority Member Parent will have outstanding at
the Closing any indebtedness for borrowed money issued to or borrowed from third
parties (other than, for certainty, any indebtedness owing to Cheyne, BPC Penco,
or any other entity that directly holds equity interests in Minority Member
Parent, or any of their respective Affiliates).
          Section 4.7 Securities Act. Buyer is acquiring the Buyer Units solely
for the purpose of investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Securities Act. Buyer
acknowledges that the Buyer Units are not registered under the Securities Act or
any applicable state securities law, that the offering of the Buyer Units is
being made in reliance on one or more exemptions for private offerings under the
Securities Act and applicable state securities laws and that the Buyer Units may
not be transferred, sold or otherwise disposed of except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable.
          Section 4.8 Litigation. As of the date hereof, there are no civil,
criminal or administrative claims, actions, suits, demands, proceedings or
investigations pending or, to the Knowledge of Buyer, threatened against Buyer
or any of its Subsidiaries, at law, in equity or otherwise, in, before or by,
any court or Governmental Entity or authority which would be reasonably likely
to prevent or materially delay the ability of Buyer to consummate the
transactions contemplated hereby or pursuant to the Ancillary Agreements.
          Section 4.9 Investigation by Buyer. Buyer acknowledges that it is a
sophisticated purchaser of investments and businesses and has been given
sufficient access to all information with respect to the Company and its
Subsidiaries requested by it and, in entering into this Agreement and the
Ancillary Agreements, has not relied upon any representations, warranties or
statements other than the representations and warranties of the Company set
forth in Article III. Buyer acknowledges that no other representations and
warranties of the Company other than as are set forth in Article III are
required by Buyer to enter into this Agreement or the Ancillary Agreements.
          Section 4.10 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither Buyer nor
any other Person makes any other express or implied representation or warranty
on behalf of Buyer.

-23-



--------------------------------------------------------------------------------



 



ARTICLE V
Certain Covenants and Agreements of the Company and Buyer
          Section 5.1 Access and Information. Prior to the Closing, the Company
shall permit Buyer and its representatives to have reasonable access, during
regular business hours and upon reasonable advance notice, to the Company and
its Subsidiaries and to books and records and the officers and management
employees of the Company and its Subsidiaries to the extent that such access is
necessary for Buyer to consummate the transactions contemplated hereby and does
not unreasonably interfere with the business of the Company or its Subsidiaries;
provided that any information provided hereunder shall remain subject to the
Confidentiality Agreements; provided, further that the foregoing shall not
(i) require the Company to permit any inspection, or to disclose any
information, that in its reasonable judgment would result in the disclosure of
any trade secrets of third parties or trade secrets of the Company and its
Subsidiaries or violate any of the Company’s or any of its Subsidiaries’
obligations with respect to confidentiality, in the event the Company has
attempted, but failed, to obtain a waiver of such confidentiality obligations,
or (ii) require any disclosure by the Company or any of its Subsidiaries that
could, as a result of such disclosure, have the effect of causing the waiver of
any legally recognized privilege so long as the Company has taken reasonable
steps to cause such privilege to be preserved; provided, however, that the
parties shall work in good faith to negotiate agreements or arrangements
allowing the disclosure of such information, or portions thereof. No
investigation pursuant to this Section 5.1 or information provided or received
by any party pursuant to this Section 5.1 will affect any of the representations
or warranties of the Parties contained in this Agreement.
          Section 5.2 Conduct of Business. During the period from the date
hereof until the Closing, except (i) as otherwise contemplated by this Agreement
or the Ancillary Agreements, (ii) as set forth on Section 5.2 of the Company
Disclosure Letter, (iii) as required to comply with applicable requirements of
Law, or (iv) as Buyer shall otherwise agree in writing (which agreement shall
not be unreasonably withheld, delayed or conditioned), the Company covenants and
agrees that it shall operate its business and cause the Company’s Subsidiaries
to operate their respective businesses in the ordinary course consistent with
past practice and to preserve intact in all material respects the business and
relationships of the Company and its Subsidiaries with third parties, and,
without limiting the foregoing, shall not, and shall cause the Company’s
Subsidiaries not to:
          (a) sell, convey, lease or otherwise dispose of substantially all of
its assets or properties;
          (b) issue, sell, pledge, dispose of, grant, transfer or authorize the
issuance, sale, pledge, disposition, grant, transfer, lease, license or
guarantee of, any equity interests or shares of its capital stock (other than
the issuance of shares by its wholly owned Subsidiary to it or another of its
wholly owned Subsidiaries), or securities convertible or exchangeable into or
exercisable for any such equity interests or shares of such capital stock, or
any options, warrants or other rights of any kind to acquire any equity
interests or any shares of such capital stock or such convertible or
exchangeable securities;

-24-



--------------------------------------------------------------------------------



 



          (c) reclassify, split, combine or subdivide, directly or indirectly,
any of its equity interests or capital stock or securities convertible or
exchangeable into or exercisable for any equity interests or shares of its
capital stock;
          (d) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock or property) in respect of, any of its LLC
Units other than Ordinary Course Dividends, as defined in Section 17(b) of the
Amended and Restated LLC Agreement;
          (e) except in the ordinary course of business consistent with past
practice and consistent with customary and prudent practices in the regulated
electric delivery industry, initiate any litigation, hearing or similar
proceeding relating to the conduct of such business with a Governmental Entity
as a party involving amounts in dispute greater than, or expected to be greater
than, $5,000,000;
          (f) enter into any Contract that would constitute a Related Party
Contract or amend or modify any Related Party Contract; or
          (g) authorize or enter into an agreement to do any of the foregoing.
          Section 5.3 Conduct of Buyer’s Business.
          (a) Between the period from the date hereof until the Closing, Buyer
agrees that, except as expressly contemplated by this Agreement, it shall not,
and it shall cause its Subsidiaries not to, take any actions that are reasonably
likely to prevent or materially delay the consummation of the transactions
contemplated hereby or pursuant to the Ancillary Agreements.
          (b) Buyer shall not amend, modify, terminate, assign, waive or agree
to amend, modify, terminate, assign or waive any terms of or rights under the
Equity Commitment Letters without the prior written consent of the Company. In
the event that all conditions precedent set forth in Section 6.1 and 6.2 have
been satisfied (or waived by Buyer), the Buyer shall cause the other parties to
the Equity Commitment Letters to fund the amounts required to be funded
thereunder on the Closing Date. The Buyer shall take such actions as are
necessary to enforce its rights under the Equity Commitment Letters in the event
of breach or noncompliance thereof by any other party thereto.
          Section 5.4 Filings; Other Actions; Notification. (a) Subject to the
terms and conditions set forth in this Agreement, the Company shall cooperate
with Buyer, and Buyer shall cooperate with the Company, and prior to the Closing
each of the Company and Buyer shall use (and shall cause their respective
Subsidiaries to use) their respective reasonable best efforts to take or cause
to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable on its part under this Agreement and applicable
Laws to consummate and make effective the transactions contemplated by this
Agreement, including to satisfy the conditions hereto, and the Ancillary
Agreements as soon as reasonably practicable, including preparing and filing as
promptly as reasonably practicable all documentation to effect all necessary
notices, reports and other filings and to obtain as promptly as practicable all
consents, registrations, approvals, permits and authorizations necessary or
advisable to be obtained from any third party and/or any Governmental Entity in
order to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements and satisfy the conditions hereto;

-25-



--------------------------------------------------------------------------------



 



provided, however, that (i) other than in connection with satisfying the
condition contained in Section 6.3(d) hereof, nothing in this Agreement,
including this Section 5.4, shall require, or be construed to require, the
Company, Buyer or any of their respective Affiliates (or direct or indirect
shareholders of such Affiliates or such shareholders’ Affiliates) to proffer to,
or agree to, sell, divest, lease, license, transfer, dispose of or otherwise
encumber or hold separate and agree to sell, divest, lease, license, transfer,
dispose of or otherwise encumber before or after the Closing, any assets,
licenses, operations, rights, product lines, businesses or interest therein of
the Company, Buyer or any of their respective Affiliates (or direct or indirect
shareholders of such Affiliates or such shareholders’ Affiliates) or
Subsidiaries (or to consent to any sale, divestiture, lease, license, transfer,
disposition or other encumbrance by the Company, Buyer or any of their
respective Affiliates (or direct or indirect shareholders of such Affiliates or
such shareholders’ Affiliates) or any of their respective assets, licenses,
operations, rights, product lines, businesses or interest therein or to any
agreement by the Company, Buyer or any of their respective Affiliates (or direct
or indirect shareholders of such Affiliates or such shareholders’ Affiliates) or
to take any of the foregoing actions) or to agree to any material changes
(including, without limitation, through a licensing arrangement) or restriction
or condition on, or other impairment of the Company’s, Buyer’s or any of their
respective Affiliates’ (or their direct or indirect shareholders’ or such
shareholders’ Affiliates) ability to own or operate, of any such assets,
licenses, product lines, businesses and interests therein, (ii) nothing in this
Agreement shall require, or be construed to require, the Company, Buyer or any
of their respective Affiliates (or direct or indirect shareholders of such
Affiliates or such shareholders’ Affiliates) to take any other action under this
Section 5.4 if a Governmental Entity authorizes its staff to seek a preliminary
injunction or restraining order to enjoin consummation of the Closing and
(iii) Buyer shall not be required to use its reasonable best efforts to satisfy
the condition contained in Section 6.3(e). Subject to applicable Laws relating
to the exchange of information, Buyer and the Company shall have the right to
review in advance, and to the extent practicable each will consult with the
other on and consider in good faith the views of the other in connection with,
all of the information relating to Buyer, on the one hand, or the Company on the
other hand, and any of their respective Subsidiaries, as the case may be, that
appears in any filing made with, or written materials submitted to, any third
party and/or any Governmental Entity in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements.
          (b) The Company shall, upon request by Buyer, furnish Buyer, and Buyer
shall, upon request by the Company, furnish the Company, with all information
concerning itself, Minority Member Parent (or the ultimate U.S. taxpayer(s)
invested in Minority Member Parent, in the event that neither Buyer nor Minority
Member Parent is a U.S. federal income taxpayer), and their respective directors
and officers as may be required to be disclosed by applicable law, regulation or
written orders from any Governmental Entity or reasonably necessary in
connection with any statement, filing, notice or application made by or on
behalf of the Company, Buyer or any of their respective Subsidiaries to any
third party and/or any Governmental Entity in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements.
          (c) Subject to applicable Law and the instructions of any Governmental
Entity, the Company shall keep Buyer, and Buyer shall keep the Company, apprised
of the status of matters relating to completion of the transactions contemplated
hereby and by the Ancillary Agreements, including promptly furnishing the other
with copies of notices or other

-26-



--------------------------------------------------------------------------------



 



communications received by Buyer or the Company, as the case may be, or any of
their Subsidiaries, from any third party and/or any Governmental Entity with
respect to such transactions.
          Section 5.5 Ancillary Agreements. The Company and Buyer shall execute
and deliver and shall cause to be executed and delivered, at or prior to the
Closing, the Ancillary Agreements to which they are parties, in each case in the
forms attached hereto, as such forms may be amended with the agreement of Buyer
and the Company. The Company shall also cause to be executed and delivered, at
or prior to the Closing, the Ancillary Agreements by each of the parties thereto
other than the Company and Buyer.
ARTICLE VI
Conditions to Completing the Closing
          Section 6.1 Conditions For the Benefit of the Parties. The respective
obligations of the Parties to consummate the transactions contemplated hereby
are subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions:
          (a) Regulatory Approvals. (i) The FERC Approval, if required, shall
have been duly obtained, (ii) the Parties shall have received notice from the
CFIUS that it has determined that the transactions contemplated hereby are not
subject to Section 721, or that CFIUS has determined that there are no
unresolved national security concerns with respect to the transactions
contemplated hereby and action under Section 721 is therefore concluded, or
receipt of notice that the President of the United States will not act to
prohibit, suspend or otherwise prevent the transactions contemplated hereby and
(iii) all other notices and other filings required to be made prior to the
Closing by the Parties or any of their respective Subsidiaries, with, and all
permits, authorizations, consents and approvals required to be obtained prior to
the Closing by, the Parties or any of their respective Subsidiaries from any
Governmental Entity in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby shall
have been made or obtained (as the case may be), except, in the case of clause
(iii), where the failure to make or obtain such notices or filings would not be
reasonably likely to adversely affect in any material respect the business of
the Company and its Subsidiaries, taken as an entirety, and could not be
reasonably expected to subject the Parties or their Affiliates (or such
Affiliates’ direct or indirect equityholders or such equityholders’ Affiliates)
to the risk of criminal sanctions, material liabilities or material penalties.
          (b) Orders. No Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law (whether
temporary, preliminary or permanent) that is in effect and enjoins or otherwise
prohibits or makes illegal consummation of the transactions contemplated hereby
or pursuant to the Ancillary Agreements.
          Section 6.2 Conditions For the Sole Benefit of Buyer. The obligations
of Buyer to consummate the transactions contemplated hereby are subject to the
satisfaction, at or prior to the Closing Date, of each of the following
conditions:

-27-



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. The representations and warranties
of the Company contained in Article III shall be true and correct: (a) as of the
date hereof; and (b) on and as of the Closing Date, as though made on such date,
except, in each case, (i) for those representations and warranties which refer
to facts existing at a specific date (which shall be true and correct as of such
date, subject to clause (ii) below), and (ii) to the extent any breaches of such
representations and warranties would not in the aggregate have or be reasonably
likely to have a Material Adverse Effect (it being understood that any
materiality or Material Adverse Effect qualification in any representation and
warranty shall be disregarded in determining whether any such breaches would in
the aggregate have or be reasonably likely to have a Material Adverse Effect for
purposes of this clause (ii)). Buyer shall have received a certificate to such
effect dated as of the Closing Date and executed by a duly authorized officer of
the Company.
          (b) Covenants and Agreements. The covenants and agreements of the
Company to be performed on or prior to the Closing shall have been duly
performed in all material respects, and Buyer shall have received a certificate
to such effect dated as of the Closing Date and executed by a duly authorized
officer of the Company.
          (c) Ancillary Agreements. Each of the Ancillary Agreements shall have
been executed and delivered by each other party thereto (other than the Buyer).
          (d) Third Party Investor in Buyer. Buyer shall have received an
irrevocable and legally binding equity commitment from a Person or Person(s)
(collectively, the “Third Party Investor”) who qualifies as a Non-Parent
Affiliated Investor (as defined in the Amended and Restated LLC Agreement),
other than any Affiliate of OAC, Borealis Infrastructure Corporation or GIC, to
acquire between 1% and 5% of the capital stock and shareholder debt of Minority
Member Parent (in the same proportions as the other investors in Minority Member
Parent) to be issued on or prior to the Closing Date.
          Section 6.3 Conditions for the Sole Benefit of the Company. The
obligation of the Company to effect the transactions contemplated hereby are
subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of Buyer contained in Article IV shall be true and correct: (a) as of the date
hereof; and (b) on and as of the Closing Date, as though made on such date,
except, in each case, (i) for those representations and warranties which refer
to facts existing at a specific date (which shall be true and correct as of such
date, subject to clause (ii) below), and (ii) other than with respect to the
representations and warranties contained in Section 4.5, to the extent any
breaches of such representations and warranties would not in the aggregate be
reasonably likely to prevent or materially delay the ability of Buyer to
consummate the transactions contemplated hereby and by the Ancillary Agreements.
The Company shall have received a certificate to such effect dated as of the
Closing Date and executed by a duly authorized officer of Buyer.
          (b) Covenants and Agreements. The covenants and agreements of Buyer to
be performed on or prior to the Closing shall have been duly performed in all
material respects,

-28-



--------------------------------------------------------------------------------



 



and the Company shall have received a certificate to such effect dated as of the
Closing Date and executed by a duly authorized officer of Buyer.
          (c) Ancillary Agreements. Each of the Ancillary Agreements shall have
been executed and delivered by Buyer.
          (d) Direct or Indirect EFH Interest. As of the Closing, none of OAC,
BPC Penco, the Third Party Investor, or any other investor that, after the date
hereof but prior to the Closing, agrees to subscribe for equity and/or debt
securities of Buyer or any of its Affiliates, shall have any Direct or Indirect
EFH Interest (as defined in the Amended and Restated LLC Agreement).
          (e) Equity Interest. As of the Closing the following statement shall
be true and correct: As of the Closing, to the Knowledge of Buyer and other than
as disclosed to EFH on or prior to the date hereof, none of OAC, GIC nor the
Third Party Investor nor any other investor that, after the date hereof but
prior to the Closing, agrees to subscribe for equity and/or debt securities of
Buyer or Minority Member Parent, nor any of their respective Affiliates, has any
direct or indirect equity ownership interest in EFH (other than any indirect
immaterial interest and other than in respect of any equity interest in EFH held
through investment funds affiliated with the Fund Advisors (as defined in the
Amended and Restated LLC Agreement)). The Company shall have received a
certificate to such effect dated as of the Closing Date and executed by a duly
authorized officer of Buyer.
ARTICLE VII
Termination
          Section 7.1 Termination by Mutual Consent. This Agreement may be
terminated at any time, by mutual written consent of the Company or Buyer by
action of their respective boards of directors.
          Section 7.2 Termination by the Company or Buyer. This Agreement may be
terminated at any time prior to the Closing by action of the board of directors
of the Company or by Buyer if the Closing shall not have occurred by
December 31, 2008 (the “Termination Date”) unless the failure to consummate the
transactions contemplated herein prior to such date is the result of any action
or inaction in violation of this Agreement by the party seeking to terminate
this Agreement pursuant to this Section 7.2.
          Section 7.3 Termination by the Company. This Agreement may be
terminated by the Company at any time prior to the Closing if there has been a
breach of any representation, warranty, covenant or agreement made by Buyer in
this Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that the conditions specified in either
Section 6.3(a) or 6.3(b) would not be satisfied and such breach or condition is
not cured within 90 days after written notice thereof is given by the Company to
Buyer.
          Section 7.4 Termination by Buyer. This Agreement may be terminated by
Buyer at any time prior to the Closing if there has been a breach of any
representation, warranty, covenant or agreement made by the Company, or any such
representation and warranty shall

-29-



--------------------------------------------------------------------------------



 



have become untrue after the date of this Agreement, such that conditions
specified in Section 6.2(a) or 6.2(b) would not be satisfied and such breach or
condition is not cured within 90 days after written notice thereof is given by
Buyer to the Company.
          Section 7.5 Effect of Termination and Abandonment. In the event of
termination of this Agreement pursuant to this Article VII, this Agreement,
except for the provisions of Sections 8.1, 8.3, 8.8, 8.12, 8.13, and 8.16 shall
become void and of no effect with no liability to any Person on the part of any
party hereto (or of any of its representatives or Affiliates or such Affiliates’
direct or indirect equityholders or such equityholders’ Affiliates); provided,
however, and notwithstanding anything in the foregoing to the contrary, that,
except as otherwise provided herein, no such termination shall relieve any party
hereto of any liability or damages to the other party hereto resulting from any
intentional and material breach of any representation, warranty, covenant or
agreement contained in this Agreement.
ARTICLE VIII
Miscellaneous
          Section 8.1 Survival. This Article VIII shall survive the Closing.
Except as provided in Section 7.5, all other representations, warranties,
covenants and agreements in this Agreement shall not survive the Closing or the
termination of this Agreement.
          Section 8.2 Amendment and Waiver. Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Company and Buyer, or in the case of
a waiver, by the Party against whom the waiver is to be effective; provided
that, the Company shall not waive the condition contained in Section 6.3(d)
hereof without the prior written consent of Buyer. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
          Section 8.3 Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement and
the Ancillary Agreements are consummated, the Parties shall bear their own
respective expenses (including all compensation and expenses of counsel,
financial advisors, consultants, actuaries and independent accountants) incurred
in connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby.
          Section 8.4 Public Disclosure. Each Party hereby agrees with each
other Party that, prior to such Party issuing any press release or similar
public announcement or communication concerning the execution or performance of
this Agreement such Party will use reasonable efforts to consult with the other
Party to this Agreement and make reasonable accommodation for any comments of
the other Party.
          Section 8.5 Assignment. No Party may directly or indirectly assign any
of its rights or obligations under this Agreement without the prior written
consent of the other Parties for so long as the assigning Party has any material
obligations remaining hereunder. If all or

-30-



--------------------------------------------------------------------------------



 



substantially all of the assets of any Party shall be sold or transferred, in
one or more related transactions, such Party shall make provision such that upon
completion of such sale or transfer such acquirer or transferee shall also be
bound by the terms hereto as if it were the selling or transferring Person.
          Section 8.6 Entire Agreement. This Agreement (including all Exhibits,
the Company Disclosure Letter and any other schedules hereto) and the Ancillary
Agreements contain the entire agreement between the Parties hereto with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.
          Section 8.7 Fulfillment of Obligations. Any obligation of any Party to
any other Party under this Agreement, which obligation is performed, satisfied
or fulfilled by an Affiliate of such Party (or such Affiliates’ direct or
indirect equityholders or such equityholders’ Affiliates), shall be deemed to
have been performed, satisfied or fulfilled by such Party.
          Section 8.8 Parties in Interest; No Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than Buyer or
the Company or their successors, any rights or remedies under or by reason of
this Agreement.
          Section 8.9 Company Disclosure Letter; Representations and Warranties.
The inclusion of any matter in the Company Disclosure Letter shall be deemed to
modify each representation and warranty in Article III to the extent such
modification is reasonably apparent, but inclusion therein shall expressly not
be deemed to constitute an admission by the Company, or otherwise imply, that
any such matter is material or creates a measure for materiality for the
purposes of this Agreement.
          Section 8.10 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          Section 8.11 Section Headings. The section and paragraph headings and
table of contents contained in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
          Section 8.12 Notices. Except as expressly set forth to the contrary in
this Agreement, all notices, requests or consents provided for or required to be
given hereunder shall be in writing and shall be deemed to be duly given if
personally delivered; telecopied and confirmed; mailed by certified mail, return
receipt requested; or sent via nationally recognized overnight delivery service
with proof of receipt maintained, at the following addresses (or any other
address that any such Party may designate by written notice to the other Party):
               (a) if to the Company to:
Oncor Electric Delivery Company LLC
Energy Plaza

-31-



--------------------------------------------------------------------------------



 



1601 Bryan Street
Dallas, Texas 75201-3411
Facsimile: (214) 486-2067
Attention: Legal Department, 22nd Floor
               With a copy to:
Baker & McKenzie LLP
One Prudential Plaza
130 East Randolph Drive
Chicago, Illinois 60601
Facsimile: (312) 861-7588
Attention: James P. O’Brien
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: (212) 455-2502
Attention: Andrew W. Smith
               (b) if to Buyer, to:
Texas Transmission Investment LLC
c/o Borealis Infrastructure Corporation
c/o Borealis Infrastructure Management Inc.
Royal Bank Plaza, South Tower
200 Bay Street
Suite 2100, PO Box 56
Toronto, Ontario M5J 2J2, Canada
Facsimile: (416) 361-6075
Attention: Steven Zucchet
and
Cheyne Walk Investment Pte Ltd.
c/o GIC Special Investments Pte Ltd
1st Floor, York House
45 Seymour Street
London W1H 7LX, United Kingdom
Facsimile: +44 20 7725 3511
Attention: Head, Global Infrastructure Group, with a copy to Stuart
Baldwin
               With a copy to:
Torys LLP

-32-



--------------------------------------------------------------------------------



 



79 Wellington Street West, Suite 3000
Box 270, TD Centre
Toronto, Ontario M5K 1N2, Canada
Facsimile: (416) 865-7380
Attention: Krista F. Hill
     Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
Business Day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first Business Day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five Business Days after the date of
deposit in the United States mail. Whenever any notice is required to be given
by Law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.
          Section 8.13 Governing Law; Submission to Jurisdiction; Selection of
Forum; Enforcement. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
OTHERWISE GOVERNING PRINCIPLES OF CONFLICTS OF LAW. EACH PARTY HERETO (I) AGREES
TO IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT SITTING
IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN (THE “CHOSEN COURTS”), (II) WAIVES
ANY OBJECTION TO LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN
COURTS, (III) WAIVES ANY OBJECTION THAT THE CHOSEN COURTS ARE AN INCONVENIENT
FORUM OR DO NOT HAVE JURISDICTION OVER ANY PARTY HERETO, (IV) WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (V) AGREES THAT SERVICE OF
PROCESS UPON SUCH PARTY IN ANY SUCH ACTION OR PROCEEDING SHALL BE EFFECTIVE IF
NOTICE IS GIVEN IN ACCORDANCE WITH SECTION 8.12 OF THIS AGREEMENT. The Parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any United States District Court for the Southern District of New
York or any state court sitting in the City of New York, Borough of Manhattan,
this being in addition to any other remedy to which they are entitled at law or
in equity.
          Section 8.14 Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability or the other provisions hereof. If any
provision of this Agreement or the application thereof to any Person or any
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, shall, subject to the
following sentence, remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good

-33-



--------------------------------------------------------------------------------



 



faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.
          Section 8.15 Representation by Counsel. The Parties agree that this
Agreement was fairly negotiated between them at arm’s length and that the final
terms of this Agreement are the product of the Parties’ negotiations. Each Party
represents and warrants that it has sought and received legal counsel of its own
choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that the Party drafted or was more responsible for drafting the
provision(s).
          Section 8.16 Confidentiality. The terms of the Confidentiality
Agreements are hereby incorporated by reference and shall continue in full force
and effect until the Closing. Upon the Closing occurring, the Confidentiality
Agreements shall each terminate and be of no further force and effect. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreements shall continue in full force and effect in respect of
any confidential information in accordance with their terms.
[Signature Pages Follow]

-34-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been signed on behalf of each
of the Parties hereto as of the date first written above.

            ONCOR ELECTRIC DELIVERY COMPANY LLC
      By:           Name:   Robert S. Shapard        Title:   Chairman and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

                  TEXAS TRANSMISSION INVESTMENT LLC    
 
                By: TEXAS TRANSMISSION HOLDINGS CORPORATION, its sole member    
 
           
 
  By:        
 
     
 
Name: Steven Zucchet    
 
      Title: Manager    
 
           
 
  By:        
 
     
 
Name: Stuart Baldwin    
 
      Title: Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INVESTOR RIGHTS AGREEMENT
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Construction
    1  
 
       
ARTICLE II LLC UNITS; CONFIDENTIALITY
    2  
 
       
Section 2.1. Members; LLC Units
    2  
Section 2.2. Legends
    3  
Section 2.3. Cessation of LLC Membership Interest
    3  
Section 2.4. Confidentiality
    4  
Section 2.5. Conflicts with LLC Agreement
    4  
 
       
ARTICLE III TRANSFERABILITY OF INTERESTS; PREEMPTIVE RIGHTS
    5  
 
       
Section 3.1. Restrictions On Transfer of LLC Units
    5  
Section 3.2. Tag-Along Rights
    6  
Section 3.3. Drag-Along Rights
    11  
Section 3.4. Other Transfer Restrictions
    16  
Section 3.5. Substituted Members
    17  
Section 3.6. Preemptive Rights
    17  
Section 3.7. Conversion to IPO Corporation
    20  
Section 3.8. Specific Performance
    24  
Section 3.9. Right of First Refusal
    25  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    27  
 
       
Section 4.1. Members’ Representations and Warranties
    27  
 
       
ARTICLE V GENERAL PROVISIONS
    27  
 
       
Section 5.1. Notices
    27  
Section 5.2. Entire Agreement; Supersede
    29  
Section 5.3. Effect of Waiver or Consent
    29  
Section 5.4. Amendment or Restatement
    29  
Section 5.5. Binding Effect; Third Party Beneficiaries
    30  
Section 5.6. Governing Law; Severability; Limitation of Liability
    30  
Section 5.7. Further Assurances
    31  
Section 5.8. Counterparts
    31  
Section 5.9. Other Covenants
    31  
Section 5.10. Aggregation of Units
    31  
Section 5.11. Judicial Proceedings
    31  

-i-



--------------------------------------------------------------------------------



 



Exhibits
Exhibit A Definitions
Exhibit B Form of Addendum Agreement

- ii -



--------------------------------------------------------------------------------



 



INVESTOR RIGHTS AGREEMENT
          This INVESTOR RIGHTS AGREEMENT dated as of [                      ],
2008 (this “Agreement”), is being entered into by and among Oncor Electric
Delivery Company LLC, a Delaware limited liability company (the “Company”),
Oncor Electric Delivery Holdings Company LLC, a Delaware limited liability
company (the “Initial Member”), Texas Transmission Investment LLC, a Delaware
limited liability company (the “Minority Member”), Energy Future Holdings Corp.,
a Texas Corporation (“EFH”) and any other Persons that may hereafter become a
party hereto (collectively with the Initial Member and the Minority Member, the
“Members”).
RECITALS
          WHEREAS, the Initial Member and the Minority Member each own limited
liability company interests in the Company, as represented by the LLC Units; and
          WHEREAS, the parties hereto desire to enter into this Agreement to
establish, among other things, the rights and obligations arising out of, or in
connection with, their ownership of LLC Units.
          NOW, THEREFORE, in consideration of the mutual promises and agreements
made in this Agreement and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Definitions. Capitalized terms used in the Agreement
(including Exhibits and Schedules hereto) but not defined in the body hereof
shall have the meanings ascribed to them in Exhibit A.
          Section 1.2. Construction. Unless the context requires otherwise:
(a) pronouns in the masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa; (b) the term “including” shall be construed
to be expansive rather than limiting in nature and to mean “including, without
limitation,” (except to the extent the context otherwise provides);
(c) references to Articles and Sections refer to Articles and Sections of this
Agreement; (d) the words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole,
including the Exhibits and Schedules attached hereto, and not to any particular
subdivision unless expressly so limited; and (e) references to Exhibits and
Schedules are to the items identified separately in writing by the parties
hereto as the described Exhibits or Schedules attached to this Agreement, each
of which is hereby incorporated herein and made a part hereof for all purposes
as if set forth in full herein.

1



--------------------------------------------------------------------------------



 



ARTICLE II
LLC UNITS; CONFIDENTIALITY
          Section 2.1. Members; LLC Units
          (a) Any reference in this Agreement to Schedule B shall be deemed to
be a reference to Schedule B to the LLC Agreement, as amended and in effect from
time to time.
          (b) The limited liability company interests in the Company are
represented by the LLC Units as described in the LLC Agreement. The Members
shall have the rights and obligations conferred on Members pursuant to the LLC
Agreement.
          (c) No Member shall have any right to withdraw from the Company except
as expressly set forth in the LLC Agreement. No Member shall be entitled to
receive any distribution from the Company for any reason or upon any event
except as expressly set forth in the LLC Agreement.
          (d) Minority Member agrees that it and any Permitted Transferee
(i) will be, or will be directly or indirectly owned by, an entity that is taxed
as a corporation for U.S. federal income tax purposes; and (ii) until the
occurrence of a Trigger Event, has and will have in place in its limited
liability company agreement or similar governing documents: (w) provisions to
ensure that such Person is able (to the extent entitled to such right under the
LLC Agreement) to duly designate Minority Member Directors (as defined in the
LLC Agreement) meeting the requirements of Section 10(a)(i) of the LLC
Agreement, (x) provisions restricting each equityholder of Minority Member
Parent (or any successor entity) or any Affiliates of such equityholder (each,
an “MMP Equityholder”) from (A) acquiring any direct equity ownership interest,
to be directly held by such MMP Equityholder, in Parent or EFH, or (B) acquiring
any indirect equity ownership interest in Parent or EFH through any direct
equity ownership interest, directly held by such MMP Equityholder, in Texas
Energy Future Co-Invest LP or any other co-investment vehicle that, in each
case, has as its express principal purpose the acquisition of any direct equity
ownership in Parent or EFH (except to the extent necessary to maintain existing
direct or indirect pro rata stakes in Parent or EFH), (y) an acknowledgment that
each MMP Equityholder will not object to being excused or excluded from funding
any capital call or otherwise contributing equity to, any entity that expressly
intends (as expressly disclosed in the related capital call notice) to use the
proceeds of such capital call or contributed equity exclusively for the purpose
of directly or indirectly acquiring any additional Direct or Indirect EFH
Interest (except to the extent necessary to maintain existing direct or indirect
pro rata stakes in Parent or EFH), and (z) representations and warranties from
Minority Member Parent (or any successor entity) that each equityholder of
Minority Member Parent (or any successor entity) has represented and warranted
to, and covenanted for the benefit of, Minority Member Parent and Minority
Member that such equityholder has not, directly or indirectly, entered into any
side letter, agreement or similar arrangement or otherwise agreed to, and will
not enter into or otherwise agree to enter into any side agreement, agreement or
arrangement (in each case, including but not limited to any stockholders
agreement or charter or similar governing document of or relating to Minority
Member Parent) with any other Person (including, but not limited to, any other
equityholder of Minority Member Parent) pursuant to which any Person

2



--------------------------------------------------------------------------------



 



who has (or is affiliated with any Person who has) any Direct or Indirect EFH
Interest has the right to direct or otherwise control the designation of
Minority Member Directors or the actions taken by Minority Member Directors in
their capacity as such.
          (e) From the date hereof until the earlier of the date on which
(i) the Minority Member ceases to be affiliated with the Company or (ii) EFH is
no longer required to comply with paragraph 71 of the PUCT Order, the Minority
Member agrees to provide advance notice of its corporate separateness from the
Company to lenders of any indebtedness incurred by the Minority Member or the
Minority Member Parent and will use commercially reasonable efforts to seek an
acknowledgment representation of that separateness with non-petition covenants
in all new debt instruments entered into by the Minority Member or the Minority
Member Parent, including any debt instruments entered into in connection with
financing the Contribution (as defined in the Contribution and Subscription
Agreement).
          (f) From the date hereof until the earlier of the date on which
(i) the Minority Member ceases to be affiliated with the Company or (ii) EFH is
no longer required to comply with paragraph 92 of the PUCT Order, Minority
Member agrees on behalf of itself, Minority Member Parent and their respective
Subsidiaries, not to pursue, support or propose legislation, either directly or
through any legislative advocacy group in which Minority Member or Minority
Member Parent is a member that would change or abrogate any of the terms of the
stipulation approved by the Commission in the PUCT Order; provided that, if
legislation discussed in finding of fact 88 of the PUCT Order is considered in
future legislative sessions, Minority Member, Minority Member Parent and their
respective Subsidiaries may participate in that legislative process, either
directly or through any legislative advocacy group in which Minority Member or
Minority Member Parent is a member.
          (g) EFH agrees to provide written notice (which notice shall make
reference to Sections 2.1(d) and 2.1(g) hereof) to Minority Member of its
intention to effect an initial offering (or series of related offerings) of
equity securities of EFH or any of its Subsidiaries, as the case may be, to the
public or to otherwise list or qualify such securities for trading on any stock
exchange at least 10 Business Days prior to the date of such offering or
listing.
          Section 2.2. Legends. Unless and until the Board shall determine
otherwise, LLC Units shall be uncertificated and recorded in the books and
records of the Company (including Schedule B). To the extent any LLC Units are
or become certificated, such certificates shall be in the form approved by the
Board from time to time. In addition to any legends required by applicable
securities laws and the LLC Agreement, each LLC Unit certificate held by the
Members and their Permitted Transferees shall bear a legend on the face thereof
in the form set forth in Section 6(c) of the LLC Agreement.
          Section 2.3. Cessation of LLC Membership Interest. A Member shall
automatically cease to be a Member under this Agreement upon a direct Transfer
of all of such Member’s LLC Units in accordance with this Agreement and the LLC
Agreement. Following such cessation, a Member shall have no rights or
obligations under the Registration Rights Agreement (other than Sections 7 or 8
thereof, to the extent that they survive following termination of such agreement
with respect to a Member pursuant to Section 12(k) thereof) or

3



--------------------------------------------------------------------------------



 



this Agreement (other than Sections 2.4, 5.5, 5.6 and 5.11, which shall survive
any such cessation or termination of this Agreement).
          Section 2.4. Confidentiality. In furtherance of and not in limitation
of any other applicable agreement such Member may have with the Company, each
Member agrees that all Confidential Information shall be kept confidential by
such Member and shall not be disclosed by such Member in any manner whatsoever;
provided, however, that (i) any of such Confidential Information may be
disclosed by a Member to its Affiliates, direct and indirect shareholders of
such Affiliates and Affiliates of such shareholders, managers, directors,
officers, employees and authorized representatives (including attorneys,
accountants, consultants, bankers and financial advisors of such Member) and
each Member that is a limited partnership or limited liability company may
disclose such Confidential Information to any former partners or members who
retain an economic interest in such Member, and to any current or prospective
partner, limited partner, member, general partner or management company of such
Member (or any employee, attorney, accountant, consultant, banker or financial
advisor or representative of any of the foregoing) (collectively, for purposes
of this Section 2.4, the Member’s “Representatives”) who need to be provided
such Confidential Information to assist such Member in evaluating and managing
its investment in the Company, each of which Representatives shall be bound by
the provisions of this Section 2.4 and shall, if requested by the Company, sign
an undertaking agreeing with the Company to be bound by this Section 2.4 prior
to receiving any Confidential Information, (ii) any disclosure of Confidential
Information may be made by a Member or its Representatives to the extent the
Company consents in writing, (iii) Confidential Information may be disclosed by
a Member or its Representatives to a potential transferee (including a Permitted
Transferee) and its attorneys, accountants, consultants, bankers and financial
advisors, provided that prior to such disclosure such potential transferee shall
have agreed in writing with the Company to be bound by the provisions of this
Section, and such Member shall be responsible for any breach of this provision
by any such Person, and (iv) Confidential Information may be disclosed by any
Member or Representative to the extent that the Member or its Representative has
received advice from its counsel that it is legally compelled to do so or is
required to do so to comply with applicable law, regulation or a written order
of a Governmental Authority, provided that, prior to making such disclosure, the
Member or Representative, as the case may be, uses commercially reasonable
efforts to preserve the confidentiality of the Confidential Information,
including, if legally permitted, consulting with the Board regarding such
disclosure and, if reasonably requested by the Board, assisting the Company, at
the Company’s expense, in seeking a protective order to prevent the requested
disclosure, and provided further that the Member or Representative, as the case
may be, discloses only that portion of the Confidential Information as is, based
on the advice of its counsel, required by applicable law, regulation or a
written order of a Governmental Authority.
          Section 2.5. Conflicts with LLC Agreement. In the event of any
conflict between the provisions of this Agreement and the provisions of the LLC
Agreement, the provisions of this Agreement shall prevail to the extent
permitted by Law.

4



--------------------------------------------------------------------------------



 



ARTICLE III
TRANSFERABILITY OF INTERESTS; PREEMPTIVE RIGHTS
          Section 3.1. Restrictions On Transfer of LLC Units
          (a) The Minority Member and its Permitted Transferees may only
Transfer their LLC Units as follows:
     (i) To a Permitted Transferee of the Minority Member; or
     (ii) Pursuant to, and in accordance with, Section 3.2 or Section 3.3; or
     (iii) During the period commencing on the date hereof and ending on the
earlier of (x) the completion of a Qualified IPO or (y) the date seven years
from the date hereof, (A) with the written consent of the Initial Member (which
consent right shall be exercised by the Initial Member in its absolute
discretion), (subject, in each case, to the provisions of Sections 3.1(b)-(d)
and 3.4) or (B) in a Transfer under a registration statement pursuant to the
Registration Rights Agreement (subject to the provisions of Section 3.4 (other
than clause (a)(ii) or (v) thereof)); or
     (iv) During the period commencing on the earlier of (x) completion of a
Qualified IPO or (y) the date seven years from the date hereof, and thereafter:
     (A)   in a Transfer under a registration statement pursuant to the
Registration Rights Agreement (subject to the provisions of Section 3.4 (other
than clause (a)(ii) or (v) thereof)); or
     (B)   pursuant to (1) sales to the public pursuant to Rule 144 under the
Securities Act (subject to the provisions of Section 3.4 (other than clause
(a)(v) thereof)) and (2) any other Transfers permitted by applicable securities
Laws (subject to the provisions of Section 3.4 and Section 3.9).
          (b) Notwithstanding anything in this Agreement to the contrary, no
issuance or Transfer of LLC Units otherwise permitted or required by this
Agreement shall be made unless such issuance or Transfer is in compliance with
U.S. and other federal, foreign, state, or provincial securities or other
applicable Laws, including the Securities Act and the rules and regulations
thereunder, the Act and any binding regulatory orders issued by the Commission.
          (c) Transfers of LLC Units may only be made in strict compliance with
all applicable terms of this Agreement and the LLC Agreement, and, to the
fullest extent permitted by Law, any purported Transfer of LLC Units that does
not so comply with all applicable terms of this Agreement and the LLC Agreement
shall be null and void and of no force or effect, and the Company shall not
recognize or be bound by any such purported Transfer and shall not effect any
such purported Transfer on the Register of Members.

5



--------------------------------------------------------------------------------



 



          (d) Transfers of LLC Units made in accordance with this Agreement
shall be effected by such documents and instruments as are necessary to comply
with the Act, any other applicable Laws and the LLC Agreement and, for Permitted
Transferees, the execution and delivery to the Company of an Addendum Agreement
to this Agreement from the Permitted Transferee in the form of the Addendum
Agreement attached hereto as Exhibit B (the “Addendum Agreement”).
          Section 3.2. Tag-Along Rights
          (a) Subject to compliance with Section 3.1, a Related Entity (the “Tag
Seller”) shall not sell or otherwise effect a sale or other Transfer of all or
any number of the LLC Units or IPO Units, as the case may be, (the “Tag Units”)
held by the Tag Seller (other than (w) to Oncor Management Investment LLC or any
successor management equity vehicle (“OMI”) in connection with the Company’s
management equity program, (x) to a Permitted Transferee, (y) in a transaction
pursuant to Section 3.3 or a Transfer under a registration statement pursuant to
the Registration Rights Agreement or (z) in any transaction or series of related
transactions resulting in the Transfer of less than 10% of the then outstanding
equity interests of the Company or the IPO Corporation, as the case may be)
unless the terms and conditions of such Transfer include an offer, on the same
economic terms and conditions and on other terms and conditions no less
advantageous in the aggregate, as the offer by the proposed third party
transferee to the Tag Seller, to each of the Minority Member and its Permitted
Transferees (collectively, the “Tag Offerees”), to include at the option of each
Tag Offeree, in the sale or other Transfer to the third party, a number of Tag
Units owned by each Tag Offeree determined in accordance with this Section 3.2.
          (b) The Tag Seller shall cause such third party transferee offer to be
reduced to writing (which writing shall include an offer to purchase or
otherwise acquire Tag Units from the Tag Offerees as required by this
Section 3.2) and shall send written notice of such third party offer (the
“Inclusion Notice”) to each of the Tag Offerees in the manner specified herein,
which Inclusion Notice will include the material terms and conditions of the
proposed Transfer, including (A) the name and address of the proposed
transferee, (B) the proposed amount and form of consideration (and if such
consideration consists in part or in whole of property other than cash, the Tag
Seller will provide such information, to the extent reasonably available to the
Tag Seller, relating to such non-cash consideration as the other Members may
reasonably request in order to evaluate such non-cash consideration; provided,
however, that the provision of such information (or lack thereof) shall not
affect any Member’s rights under this Section 3.2), (C) the proposed Transfer
date, if known, which date shall not be less than thirty (30) Business Days
after delivery of such Inclusion Notice and (D) the number of Tag Units to be
sold or Transferred by the Tag Seller, the Tag Seller’s Pro Rata Share and the
maximum number of Tag Units to be sold or Transferred to the third party
transferee.
          (c) Each Tag Offeree shall have the right (an “Inclusion Right”),
exercisable by delivery of a notice to the Tag Seller at any time within twenty
(20) Business Days after receipt of the Inclusion Notice, to sell or Transfer
pursuant to such third party transferee offer, and upon the terms and conditions
set forth in the Inclusion Notice, that number of Tag Units requested to be
included by such Tag Offeree, which number shall not exceed that number of such
Tag Offeree’s Tag Units equal to the product of (i) such Tag Offeree’s Tag Units
multiplied

6



--------------------------------------------------------------------------------



 



by (ii) the percentage of the Tag Seller’s Tag Units that the Tag Seller is
proposing to sell or Transfer relative to the total number of Tag Units held by
such Tag Seller (the amounts in this clause (ii), their “Pro Rata Share”) (it
being understood that the failure to exercise such right within such time period
specified above shall be deemed to constitute a waiver of all of such Tag
Offeree’s rights with respect to such proposed Transfer (but not with respect to
any subsequent Transfer) and any such exercise of the Inclusion Right shall be
irrevocable). If the aggregate number of Tag Units to be sold or Transferred by
the Tag Seller together with the Tag Units to be sold or Transferred by
exercising Tag Offerees and any other Person(s) entitled to tag-along rights to
participate in such sale, exceeds the maximum number of Tag Units to be
Transferred to the third party transferee, as specified in the Inclusion Notice,
then the Tag Seller, each exercising Tag Offeree and each such other Person
shall reduce, on a pro rata basis based on their respective Sharing Percentages
(where the specified class of Tag Units referenced in the definition thereof is
all classes of outstanding Tag Units held by the exercising Tag Offerees, Tag
Seller and such other Person(s)), the number of the Tag Units that each
otherwise would have been entitled to sell or Transfer based on the immediately
preceding sentence so as to permit the Tag Seller, each exercising Tag Offeree
and each such other Person(s) to sell or Transfer in the aggregate such maximum
amount of Tag Units specified in the Inclusion Notice. In the event that there
would otherwise be a reduction in the number of Tag Units to be sold or
Transferred by the Tag Seller, exercising Tag Offerees and such other Person(s)
pursuant to the immediately preceding sentence of this Section 3.2(c), and the
proposed third party transferee is willing to purchase the remaining securities
that the Tag Seller, Tag Offerees and such other Person(s) otherwise would have
sold or Transferred if there had been no such reduction (the “Reduction Units”),
the Tag Seller, Tag Offerees and such other Person(s) shall be entitled to sell
or Transfer the Reduction Units to the proposed third party transferee, upon the
terms and conditions set forth in the Inclusion Notice. The exercising Tag
Offerees and the Tag Seller shall sell or Transfer to the proposed third party
transferee the Tag Units proposed to be Transferred by them in accordance with
this Section 3.2 at the time and place provided for the closing in the Inclusion
Notice, or at such other time and place as the holders of a majority of the Tag
Units to be Transferred by exercising Tag Offerees, the Tag Seller, and such
other Person(s) and the proposed third party transferee shall agree.
Notwithstanding the foregoing, no Tag Offeree shall be entitled to Transfer Tag
Units pursuant to an Inclusion Right conferred pursuant to this Section 3.2 in
the event that, notwithstanding delivery of an Inclusion Notice pursuant to this
Section 3.2, the Tag Seller fails to consummate the Transfer of Tag Units which
gave rise to such Inclusion Right.
          (d) The Tag Seller shall, in its sole discretion, decide whether or
not to pursue, consummate, postpone or abandon any proposed Transfer and the
terms and conditions thereof. No Member or any Affiliate thereof or direct or
indirect shareholder of any such Member or Affiliate or any Affiliates of such
shareholders shall have any liability to any other Member, the Company or the
IPO Corporation arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any such
proposed Transfer except to the extent such Member shall have failed to comply
with the provisions of this Section 3.2.
          (e) Notwithstanding anything herein to the contrary, no Tag Offeree
shall have an Inclusion Right in connection with any Transfer, if and to the
extent making available or exercising such Inclusion Right, if applicable to
such sale or Transfer, would require the relevant

7



--------------------------------------------------------------------------------



 



third party transferee to (i) register under applicable securities Laws the
securities to be issued to the Tag Seller, the Tag Offerees or other
participating Persons or the securities of such third party transferee, or
(ii) effect a “private placement” in lieu of such registration that does not
satisfy the requirements of Regulation D under the Securities Act.
          (f) In connection with any such Transfer, each Tag Offeree and other
Person(s) participating in such Transfer must agree to make the same
representations, warranties, covenants and indemnities as the Tag Seller;
provided, that (x) no such Tag Offeree shall be required to make representations
and warranties or covenants or provide indemnities as to any other Member or
other participating Person(s) and no such Tag Offeree shall be required to make
any representations and warranties (but, subject to clause (z), may be required
to provide several but not joint indemnities with respect to breaches of
representations and warranties made by or in respect of the Company or its
Subsidiaries or the IPO Corporation or its Subsidiaries, as the case may be)
regarding the business of the Company or its Subsidiaries or the IPO Corporation
or its Subsidiaries, as the case may be, (y) no Tag Offeree shall be liable for
the breach of any covenant by any other Tag Offeree, Member or other
participating Person(s) and (z) notwithstanding anything in this Section 3.2(f)
to the contrary, any liability relating to representations and warranties (and
related indemnities), covenants or other indemnification obligations regarding
the business of the Company or its Subsidiaries or the IPO Corporation or its
Subsidiaries, as the case may be, assumed in connection with the Transfer shall
be shared by all exercising Tag Offerees electing to sell, the Tag Seller and
such other Person(s) entitled to tag-along rights participating in such sale pro
rata in proportion to the number of Tag Units to be actually Transferred by each
of those Members or other participating Person(s) and in any event shall not
exceed the proceeds received by such Member or other participating Person(s) in
the proposed Transfer. Each Tag Offeree participating in such Transfer will be
responsible for its proportionate share of the costs of the proposed Transfer to
the extent not paid or reimbursed by the proposed third party transferee.
          (g) If the closing of the Transfer to the proposed third party
transferee (whether or not any Tag Offeree has exercised its rights under this
Section 3.2) shall not have occurred 120 days after the date of the Inclusion
Notice (or such longer period, not to exceed 180 days after the date of the
Inclusion Notice, if extended by the Tag Seller pursuant to
Section 3.2(i)(iii)), the provisions of this Section 3.2 shall again be required
to be complied with, with respect to such Tag Units.
          (h) In the event that EFH or any of its Subsidiaries proposes to
Transfer LLC Units or IPO Units, as the case may be, indirectly through a
Transfer of equity interests in a Subsidiary of EFH the sole or principal asset
of which is such LLC Units or IPO Units (other than (w) to OMI in connection
with the Company’s management equity program, (x) to a Permitted Transferee of
EFH, (y) in a transaction pursuant to Section 3.3 or a Transfer under a
registration statement filed pursuant to the Securities Act or (z) in any
transaction or series of related transactions resulting in the direct or
indirect Transfer of less than 10% of the then outstanding equity interests of
the Company or the IPO Corporation, as the case may be) and such Transfer would
not trigger the issuance of an Inclusion Notice to the Tag Offerees pursuant to
the terms of this Section 3.2, EFH or any of its Subsidiaries, as applicable,
shall cause (i) an offer to be made to each Tag Offeree to Transfer a portion of
its LLC Units or IPO Units, as the case may be, equal to the number of such
securities that such Tag Offeree would have been

8



--------------------------------------------------------------------------------



 



permitted to Transfer pursuant to this Section 3.2 if the proposed Transfer had
been effected as a direct Transfer by a Related Entity (the “Equivalent Offer”)
and (ii) the terms of the Equivalent Offer to be in all material respects
substantially similar in the aggregate to those terms that would have been
offered to each Tag Offeree pursuant to the terms of this Section 3.2 if the
proposed Transfer had been effected as a direct Transfer by a Related Entity.
          (i) Notwithstanding any other provision in this Section 3.2, in the
event that the proposed Transfer to which an Inclusion Notice pursuant to this
Section 3.2 relates or an Equivalent Offer is conditional upon or includes the
sale by the Tag Seller, EFH, Parent or any of their Subsidiaries of any of their
material assets in addition to Tag Units, LLC Units or IPO Units, as the case
may be, then, in addition to the items required pursuant to Section 3.2(b), the
following provisions shall apply:
     (i) The Inclusion Notice or the notice of an Equivalent Offer made pursuant
to Section 3.2(h) shall specify the proposed allocation of the consideration in
respect of such sale or Transfer as between such other assets, on the one hand,
and the Tag Units, LLC Units or IPO Units, on the other hand, to be sold or
Transferred to the proposed transferee, together with a description, in
reasonable detail, of the reasons underlying such proposed allocation;
     (ii) Following receipt of such an Inclusion Notice or the notice of an
Equivalent Offer made pursuant to Section 3.2(h), each exercising Tag Offeree
shall have the option, exercisable by written notice to the Tag Seller or EFH,
as the case may be, within ten (10) Business Days of receiving such notice, to
require that the fair allocation of purchase price to the Tag Units, LLC Units
or IPO Units, as the case may be, directly or indirectly held by the Tag Seller
or EFH, as applicable, and such other material assets, in each case, to be sold
by the Tag Seller, EFH or Parent in such sale be determined pursuant to an
independent appraisal process;
     (iii) If this option is so exercised,
     (A)   the Tag Seller or EFH, as the case may be, shall have the option, to
be exercised in its sole discretion, to determine whether to (1) await the
outcome of the Tag Appraiser (as defined below) prior to proceeding with any
sale or Transfer pursuant to this Section 3.2 and, if so desired, to extend the
proposed time period for the closing of such sale or Transfer to a date not
later than 180 days after the date of the Inclusion Notice or its equivalent
pursuant to Section 3.2(h), as applicable or (2) proceed with the closing of
such sale or Transfer upon the original proposed closing date, whether or not
the decision of the Tag Appraiser has been rendered as of such time (and, for
the avoidance of doubt, any such Tag Offeree exercising its rights to
participate in such sale or Transfer shall be obligated to complete such sale or
Transfer on the same day as the Tag Seller or EFH, as the case may be); and

9



--------------------------------------------------------------------------------



 



     (B)   the Tag Seller or EFH, as the case may be, on the one hand, and such
exercising Tag Offeree, on the one hand, shall jointly appoint (by mutual
agreement, or failing such agreement, by lot from among four qualified
institutions two of which are designated by each of the two participants) a
nationally-recognized appraiser with experience valuing utility companies (the
“Tag Appraiser”) to determine the fair allocation of purchase price to the Tag
Units, LLC Units or IPO Units, as the case may be and such other material
assets, in each case, to be sold by the Tag Seller or EFH in such sale;
provided, that in each case any such determinations shall in all respects be
made on a going concern basis for the relevant business(es), assuming a willing
purchaser and a willing buyer, with no control premium and no discount for a
minority interest in respect of such assets of EFH, Parent or any of their
Subsidiaries or the Tag Units, LLC Units, or IPO Units, as the case may be.
     (iv) Notwithstanding any other provision of this Section 3.2, in the event
that an exercising Tag Offeree exercises its rights under this Section 3.2(i),
the consideration payable to the Tag Offerees so exercising their rights under
this Section 3.2(i) in respect of their Tag Units, LLC Units or IPO Units
pursuant to the sale or Transfer contemplated by this Section 3.2 shall be based
on a per Unit price derived from the fair allocation attributable to the Tag
Units, LLC Units or IPO Units, as the case may be, determined by the Tag
Appraiser, notwithstanding the allocation (and underlying per Unit price) that
was specified in the Inclusion Notice or a notice of Equivalent Offer made
pursuant to Section 3.2(h); provided, for greater certainty, that, in the event
that the Tag Seller or EFH, as the case may be, has elected to proceed with the
closing of the sale or Transfer prior to receipt from the Tag Appraiser of its
allocation, the Tag Seller or EFH, as the case may be, shall be solely
responsible for payment of any consideration determined by the Tag Appraiser to
be payable to Tag Offerees pursuant to the sale or Transfer in accordance with
this Section 3.2(i), if and to the extent this amount exceeds the consideration
payable to such Tag Offerees that was specified in the Inclusion Notice or a
notice of Equivalent Offer made pursuant to Section 3.2(h).
     (v) The parties shall use reasonable efforts to provide that the Tag
Appraiser render its final determination in writing prior to the closing of such
sale or Transfer contemplated by this Section 3.2. The final written
determination of the Tag Appraiser shall be final and binding on EFH, the
Initial Member and each Tag Offeree exercising its rights under this
Section 3.2(i), as applicable, absent manifest error, and shall modify the
allocation of consideration payable in such sale or other Transfer pursuant to
this Section 3.2, solely as between such applicable Persons. In the event that
any such final determination is made prior to the closing of such sale or other
Transfer, the consideration payable in such sale or other Transfer shall be
reallocated as appropriate to reflect such final determination. In the event
that any such final determination is made following the closing of such sale or
other Transfer, a payment in cash of the applicable corrective payment required
by such final determination shall be made, by wire transfer of immediately
available funds within five Business Days following

10



--------------------------------------------------------------------------------



 



receipt of such final determination from the Tag Appraiser, by the Tag Offerees
exercising their rights under this Section 3.2(i) to EFH or the Initial Member,
as applicable, or by EFH or the Initial Member, as applicable, to the Tag
Offerees exercising their rights under this Section 3.2(i) to an account
specified in writing by the recipient at least one Business Day prior to such
payment date.
     (vi) In the event that the decision of the Tag Appraiser results in an
amount of consideration per Unit payable to the applicable Tag Offerees
exercising their rights under this Section 3.2(i) that exceeds the implied per
Unit amount that was specified in the Inclusion Notice or its equivalent
pursuant to Section 3.2(h) by more than 10.0%, then the Tag Seller or EFH, as
the case may be, shall be responsible for the costs and expenses of the Tag
Appraiser. In the event that the decision of the Tag Appraiser results in an
amount of consideration payable to the applicable Tag Offerees that is less than
110.0% of the implied per Unit amount that was specified in the Inclusion Notice
or notice of an Equivalent Offer pursuant to Section 3.2(h), then the Tag
Offeree(s) that elected to require an allocation to be prepared shall be
responsible for the costs and expenses of the Tag Appraiser.
          (j) The provisions of this Section 3.2 shall terminate upon the
earlier of (x) completion of a Qualified IPO and (y) the date seven years from
the date hereof.
          Section 3.3. Drag-Along Rights
          (a) Notwithstanding anything contained in this Article III to the
contrary, but subject to Section 3.3(f), if (i) Parent, EFH or its Subsidiaries
(other than the Initial Member (or its Permitted Transferee(s)) receives an
offer to purchase (an “EFH Sale Proposal”) a number of LLC Units or IPO Units,
as the case may be, held directly or indirectly by such entities and LLC Units
or IPO Units, as the case may be, owned directly by Members other than the
Initial Member (or its Permitted Transferee(s)) (the “EFH Drag Units”) or
(ii) if the Initial Member (or its Permitted Transferee(s)) receives an offer to
purchase (an “Initial Member Sale Proposal”) a number of LLC Units or IPO Units,
as the case may be, including LLC Units or IPO Units, as the case may be, owned
by Members other than the Initial Member (or its Permitted Transferee(s)) (the
“Initial Member Drag Units” and together with the EFH Drag Units, the “Drag
Units”) such that the transaction would result in a Change of Control (taking
into account all LLC Units or IPO Units being “dragged”) (each, a “Required
Sale”), then EFH or the Initial Member (on its own behalf or on behalf of its
Permitted Transferee(s)), as the case may be, may deliver a written notice (a
“Required Sale Notice”) with respect to such EFH Sale Proposal or Initial Member
Sale Proposal at least twenty (20) Business Days prior to the anticipated
closing date of such Required Sale to all Members (other than the Initial Member
(or its Permitted Transferee(s))) requiring them to sell or otherwise Transfer
their Drag Units to the proposed transferee in accordance with the provisions of
this Section 3.3.
          (b) The Required Sale Notice will include the material terms and
conditions of the Required Sale, including (A) the name and address of the
proposed transferee, (B) the proposed amount and form of consideration (and if
such consideration consists in part or in whole of property other than cash, the
issuer of the Required Sale Notice will provide such

11



--------------------------------------------------------------------------------



 



information, to the extent reasonably available to such issuer, relating to such
non-cash consideration as the other Members may reasonably request in order to
evaluate such non-cash consideration; provided, however, that the provision of
such information (or lack thereof) shall not relieve any Member of its
obligation to sell or otherwise Transfer Drag Units under this Section 3.3) and
(C) the proposed Transfer date, if known. The issuer of the Required Sale Notice
will deliver or cause to be delivered to each other Member copies of all
transaction documents relating to the Required Sale promptly as the same become
available.
          (c) Each Member, upon receipt of a Required Sale Notice, shall be
obligated to sell or otherwise Transfer the proportion of its Drag Units
specified by the issuer of the Required Sale Notice (which proportion shall be
the same for all Members) and participate in the Required Sale contemplated by
the EFH Sale Proposal or Initial Member Sale Proposal, to vote, if required by
this Agreement, the LLC Agreement or otherwise, its Drag Units in favor of the
Required Sale at any meeting of Members called to vote on or approve the
Required Sale and/or to consent in writing to the Required Sale, to use its
reasonable efforts to cause any individuals designated or nominated by such
Member to the Board to vote in favor of the Required Sale in a vote amongst the
Board called to vote on or approve the Required Sale and/or to consent in
writing to the Required Sale, to, subject to Section 3.3(f), waive all
dissenters’ or appraisal rights, if any, in connection with the Required Sale,
to enter into agreements relating to the Required Sale, to agree (as to itself)
to make to the proposed purchaser the same representations, warranties,
covenants, indemnities and agreements as any direct or indirect holders of LLC
Units or IPO Units, as the case may be, that are Affiliates of EFH agree to make
in connection with the Required Sale, and to take or cause to be taken all other
actions as may be reasonably necessary to consummate the Required Sale;
provided, that (x) unless otherwise agreed by such Member, a Member may not be
required to make representations and warranties or provide indemnities as to any
other Member, or make any representations and warranties (but, subject to clause
(z), shall be required to provide several but not joint indemnities with respect
to breaches of representations and warranties made by or in respect of the
Company or its Subsidiaries or the IPO Corporation or its Subsidiaries, as the
case may be) about the business or operations of the Company or its Subsidiaries
or the IPO Corporation or its Subsidiaries, as the case may be, (y) no such
Member shall be liable for the breach of any covenant by any other Member and
(z) notwithstanding anything in this Section 3.3(c) to the contrary, any
liability relating to representations and warranties (and related indemnities)
and other indemnification obligations regarding the business of the Company or
its Subsidiaries or the IPO Corporation or its Subsidiaries, as the case may be,
assumed in connection with the Required Sale shall be shared by all Members pro
rata based on their respective Drag Units being sold or Transferred in the
Required Sale and in any event shall not exceed the proceeds received by such
Member in the Required Sale.
          (d) The obligations of the Members pursuant to this Section 3.3 are
subject to the satisfaction of the following conditions:
     (i) subject to Section 3.3(f), each of the Members shall receive the same
type and amount of consideration (except, in the case of a Required Sale in
which the consideration to be received by the sellers or transferors consists of
both cash and securities, to the extent that any Members other than the Minority
Member and its Permitted Transferees agree to accept a disproportionate share of

12



--------------------------------------------------------------------------------



 



securities in order to allocate a greater portion of cash to the Minority Member
and/or its Permitted Transferees due to restrictions described in clause (ii)
immediately below on the ability of the Minority Member and/or its Permitted
Transferees to hold such securities), at the same time, on a per Drag Unit
basis, and shall participate in such Required Sale on terms and conditions no
less favorable in the aggregate than those offered to the other Members;
     (ii) the consideration payable to the Minority Member and its Permitted
Transferees pursuant to the Required Sale shall be (x) cash, and/or (y) except
as prohibited by applicable Law or as prohibited by the written statement of
investment policies governing OMERS Administration Corporation, Borealis
Infrastructure Management Inc., GIC, and the investment policies of their
wholly-owned Subsidiaries to the extent relevant to the type of asset being
received, in effect immediately prior to delivery of the relevant Required Sale
Notice, Marketable Securities, and/or (z) any other securities with the Minority
Member’s (or, if applicable, its Permitted Transferees’) prior written consent;
     (iii) without the consent of the Minority Member or its Permitted
Transferee (such consent not to be unreasonably withheld, delayed or
conditioned), the Required Sale will not require that the Minority Member or its
Permitted Transferees be subject to non-compete covenants that would restrict
its business activities in any material respect;
     (iv) subject to Section 3.3(f), any expenses incurred for the benefit of
the Company or all Members and any indemnities, holdbacks, escrows and similar
items relating to the Required Sale, that are not paid or established by the
Company or the IPO Corporation or its Subsidiaries, as the case may be, (other
than those that relate to representations or indemnities concerning a Member’s
valid ownership of its Drag Units free and clear of all liens, claims and
encumbrances or a Member’s authority, power and legal right to enter into and
consummate a purchase or merger agreement or ancillary documentation) shall be
paid or established by the Members in accordance with their respective Sharing
Percentages; and
     (v) notwithstanding anything in this Section 3.3(d) to the contrary, any
liability relating to representations and warranties (and related indemnities)
and other indemnification obligations regarding the business of the Company or
its Subsidiaries or the IPO Corporation or its Subsidiaries, as the case may be,
assumed for which a Member is liable shall not exceed the proceeds received by
such Member in the Required Sale.
In addition to the conditions described in clauses (i) through (v) immediately
above, none of the Minority Member or any of its Permitted Transferees who are
Members shall be obligated to sell or otherwise Transfer their LLC Units or IPO
Units (or otherwise satisfy their obligations pursuant to Section 3.3(c)) in a
Required Sale unless the Minority Member would have achieved an IRR on its
initial investment in LLC Units acquired pursuant to the Contribution and
Subscription Agreement of no less than 10.0% as of immediately after
consummation of such

13



--------------------------------------------------------------------------------



 



Required Sale (calculated (x) as if the Minority Member had received its
proceeds in respect of such Required Sale; (y) treating all proceeds and
distributions in respect of the LLC Units and IPO Units held (and/or previously
held, as applicable) by each of the Minority Member’s Permitted Transferees as
proceeds received by the Minority Member; and (z) assuming completion of such
Required Sale by the target closing date mutually agreed by the parties to the
Required Sale) (the “IRR Hurdle”); provided that in the event that the IRR
Hurdle is not met but EFH or the Initial Member (or their respective
Affiliates), as applicable, proceeds with such Required Sale (in which the
Minority Member and its Permitted Transferees shall accordingly not be obligated
to Transfer LLC Units or IPO Units), then the Minority Member shall nevertheless
be required to, if so requested by the proposed transferee, agree to amend the
LLC Agreement and, if applicable, this Agreement (effective as of or after the
closing of such Required Sale) to reflect terms and conditions substantially
equivalent to those set forth in Schedule 3.3(d) hereto (and to delete any
corresponding conflicting or inconsistent terms then existing in the LLC
Agreement or this Agreement).
          (e) The issuer of the Required Sale Notice shall, in its sole
discretion, decide whether or not to pursue, consummate, postpone or abandon any
Required Sale and, subject to Section 3.3(c) and 3.3(d), the terms and
conditions thereof. No Member or any Affiliate or direct or indirect shareholder
of any such Member or Affiliate or any Affiliates of such shareholders shall
have any liability to any other Member, the Company or the IPO Corporation
arising from, relating to or in connection with the pursuit, consummation,
postponement, abandonment or terms and conditions of any Required Sale except to
the extent such Member shall have failed to comply with the provisions of this
Section 3.3.
          (f) Notwithstanding any other provision in this Section 3.3, in the
event that the Required Sale is conditional upon or includes the sale by Parent
or its Subsidiaries of any of their material assets (other than the Drag Units),
then, in addition to the items required pursuant to Section 3.3(b), the
following provisions shall apply:
     (i) The Required Sale Notice shall specify the proposed allocation of the
purchase price in respect of such transaction as between such other assets and
the Drag Units to be sold or Transferred to the proposed transferee, together
with a description, in reasonable detail, of the reasons underlying such
proposed allocation;
     (ii) Following receipt of such a Required Sale Notice, the Minority Member
or its Permitted Transferee shall have the option, exercisable by written notice
to EFH or the Initial Member, as the case may be, within ten (10) Business Days
of receiving the Required Sale Notice, to require that the fair allocation of
purchase price to the Drag Units and such other material assets be determined
pursuant to an independent appraisal process. If this option is so exercised,
EFH or the Initial Member, on the one hand, and the Minority Member or its
Permitted Transferee, on the other hand, shall jointly appoint (by mutual
agreement, or failing such agreement, by lot from among four qualified
institutions two of which are designated by each of the two participants) a
nationally-recognized appraiser with experience valuing utility companies (the
“Drag Appraiser”) to determine the fair allocation of purchase price to the Drag
Units and other

14



--------------------------------------------------------------------------------



 



material assets; provided, that in each case any such determinations shall in
all respects be made on a going concern basis for the relevant business(es),
assuming a willing purchaser and a willing buyer, with no control premium and no
discount for a minority interest;
     (iii) Notwithstanding any other provision of this Section 3.3, the
consideration payable to Members (other than EFH or Affiliates of EFH) pursuant
to the Required Sale shall be the fair allocation to their Drag Units determined
by the Drag Appraiser, notwithstanding the consideration payable to such Members
that was specified in the Required Sale Notices; provided, for greater
certainty, that EFH or the Initial Member, as the case may be, shall be solely
responsible for payment of any consideration determined by the Drag Appraiser to
be payable to Members (other than EFH or Affiliates of EFH) pursuant to the
Required Sale in accordance with this Section 3.3(f), if and to the extent this
amount exceeds the consideration payable to such Members that was specified in
the Required Sale Notice;
     (iv) The parties shall use reasonable efforts to provide that the Drag
Appraiser render its final determination in writing prior to the closing of such
Required Sale. The final written determination of the Drag Appraiser shall be
final and binding on EFH, the Initial Member, the Minority Member and its
Permitted Transferees, as applicable, absent manifest error, and shall modify
the allocation of consideration payable in such Required Sale, solely as between
such applicable Persons. In the event that any such final determination is made
prior to the closing of such Required Sale, the consideration payable in such
Required Sale shall be reallocated as appropriate to reflect such final
determination. In the event that any such final determination is made following
the closing of such Required Sale, a payment in cash of the applicable
corrective payment required by such final determination shall be made, by wire
transfer of immediately available funds within five Business Days following
receipt of such final determination from the Drag Appraiser, by the Minority
Member and/or its Permitted Transferees, as applicable, to EFH or the Initial
Member, as applicable, or by EFH or the Initial Member, as applicable, to the
Minority Investor and/or its Permitted Transferees, as applicable, in each case
to an account specified in writing by the recipient at least one Business Day
prior to such payment date; and
     (v) In the event that the decision of the Drag Appraiser results in an
amount of consideration payable to Members (other than EFH or Affiliates of EFH)
that exceeds the amount that was specified in the Required Sale Notice, then EFH
or the Initial Member, as the case may be, shall be responsible for the costs
and expenses of the Drag Appraiser. In the event that the decision of the Drag
Appraiser results in an amount of consideration payable to Members (other than
EFH or Affiliates of EFH) that equals or is less than the amount that was
specified in the Required Sale Notice, then the Member that elected to require a
valuation to be prepared shall be responsible for the costs and expenses of the
Drag Appraiser.

15



--------------------------------------------------------------------------------



 



          (g) The provisions of this Section 3.3 shall terminate upon the
eighteen (18) month anniversary of the completion of a Qualified IPO.
          Section 3.4. Other Transfer Restrictions
          (a) In addition to any other restrictions on Transfer herein
contained, in no event may any Transfer of any LLC Units by any Member be made
(other than sales pursuant to, and in accordance with, Sections 3.2 and 3.3):
     (i) if such Transfer would be reasonably likely to cause the Company to
cease to be classified as a partnership for U.S. federal or state income tax
purposes;
     (ii) if such Transfer would require the registration of such LLC Units
pursuant to any applicable foreign, federal, provincial or state securities
Laws;
     (iii) if such Transfer would be reasonably likely to cause the Company to
become a “Publicly Traded Partnership,” as such term is defined in
Section 469(k)(2) or Section 7704(b) of the Code or would result in the Company
having more than 100 Members at any time during any taxable year of the Company
within the meaning of Treasury Regulations 1.7704-1(h)(1)(ii);
     (iv) if such Transfer would subject the Company, its Members or any of
their Affiliates to regulation under the Investment Company Act of 1940, as
amended, or Title I of ERISA, or would subject the Company, its Members or any
of their Affiliates to regulation under the Investment Advisers Act of 1940, as
amended;
     (v) unless the transferee makes the representations and warranties set
forth in Section 4.1;
     (vi) if such Transfer would result in a violation of any applicable Law,
and for the avoidance of doubt, Law includes applicable securities, ERISA, or
antitrust Laws;
     (vii) if such Transfer would require the Company or any of its Subsidiaries
to obtain any licensing or regulatory consent other than any such license or
regulatory consent that is immaterial or ministerial in nature;
     (viii) if such Transfer would reasonably be expected to have an adverse
regulatory impact (other than an immaterial impact) (as determined by the Board
after consultation with counsel) on the Company or any of its Affiliates; or
     (ix) if such Transfer is made to any Person who lacks the legal right,
power or capacity to own such interest;
provided, that prior to any Transfer of LLC Units, the Initial Member may waive
the restrictions on Transfer contained in Sections 3.4(a)(ii) and (vii) with
respect to such Transfer.

16



--------------------------------------------------------------------------------



 



          (b) Unless admitted as a Member and made a party hereto, no
transferee, whether by a voluntary transfer, by operation of Law or otherwise,
shall have rights hereunder.
          (c) Except as otherwise provided herein, the Transferring Members
effecting any Transfer of LLC Units or IPO Units, as the case may be, permitted
hereunder shall pay all reasonable costs and expenses, including attorneys’ fees
and disbursements, incurred by the Company in connection with the Transfer on a
pro rata basis in proportion to the number of LLC Units so transferred by each
such Member.
          Section 3.5. Substituted Members
          (a) No Member party hereto shall have the right to substitute a
transferee as a Member in its place with respect to any LLC Units so Transferred
unless such Transfer is made in compliance with the terms of this Agreement,
including Section 3.1 and Section 3.4, and the LLC Agreement.
          (b) A Permitted Transferee of a Member who has been admitted as a
substituted member in accordance with this Section 3.5 (a “Substituted Member”)
shall have all the rights and powers and be subject to all the restrictions and
liabilities of the Transferring Member with respect to the LLC Units Transferred
under this Agreement. No purported assignment or Transfer of any Member’s rights
or obligations under this Agreement shall be effective other than as provided in
this Section 3.5(b).
          (c) Admission of a Substituted Member shall become effective on the
date such Person executes an Addendum Agreement of this Agreement or a
counterpart of this Agreement and any other documents required under the LLC
Agreement.
          Section 3.6. Preemptive Rights
          (a) Prior to an IPO, if the Company proposes to issue additional
equity securities (including securities exercisable or exchangeable for or
convertible into equity securities, such securities “Equity Securities”) of the
Company or any Subsidiary of the Company proposes to issue additional Equity
Securities, the Company shall deliver to the Initial Member, the Minority Member
and their respective Permitted Transferees then holding LLC Units (each, a
“Participating Member”, or, collectively, the “Participating Members”) a written
notice of such proposed issuance at least thirty (30) days prior to the date of
the proposed issuance (the period from the effectiveness pursuant to Section 5.1
of such notice until the date of such proposed issuance, the “Subscription
Period”). Such notice shall include the material terms and conditions of the
issuance, including, to the extent applicable, (i) the identity of the issuer,
(ii) the amount, kind and terms of the Equity Securities to be included in the
issuance, (iii) the maximum and minimum price of the equity securities to be
included in the issuance, (iv) the name and address of the proposed purchaser
and (v) the proposed issuance date, if known.
          (b) Each Participating Member shall have the option, exercisable at
any time during the first twenty (20) days of the Subscription Period by
delivering an irrevocable written notice to the Company (except as otherwise
provided in this Section 3.6) and on the same terms and conditions as those of
the proposed issuance of such additional Equity Securities (including the number
or amount, as applicable, of equity securities issuable upon exercise, exchange
or

17



--------------------------------------------------------------------------------



 



conversion of any Equity Security), to irrevocably subscribe for up to such
number or amount, as applicable, of Equity Securities included in the proposed
issuance as is equal to the product of (A) the number or amount of any such
additional Equity Securities to be offered and (B) a fraction the numerator of
which is the number of LLC Units owned by such Participating Member and the
denominator of which is the total number of LLC Units owned by all Members (in
each case, calculated on a fully diluted basis) (the “Preemptive Percentage”).
Each Participating Member who does not exercise any portion of such option in
accordance with the above requirements shall be deemed to have waived all of
such Participating Member’s rights with respect to such issuance, but not with
respect to any future issuance.
          (c) If, prior to consummation of the issuance of equity securities
covered by this Section 3.6, the terms of the proposed issuance change with the
result that the price is less than the minimum price or more than the maximum
price set forth in the notice contemplated by clause (a) above or the other
principal terms are materially more favorable to the prospective purchaser than
those set forth in such notice, it shall be necessary for a separate notice to
be furnished, and the terms and provisions of this Section 3.6 shall be
separately complied with.
          (d) If at the end of the 90th day after the date of the effectiveness
of the notice contemplated by clause (a) above as such period may be extended to
obtain any required regulatory approvals, the Company or any Subsidiary of the
Company, as applicable, has not completed the issuance, each Participating
Member shall be released from such Participating Member’s obligations under the
written commitment, the notice shall be null and void, and it shall be necessary
for a separate notice to be furnished, and the terms and provisions of this
Section 3.6 shall be separately complied with, in order to consummate such
issuance.
          (e) In the event that the participation in the issuance by a
Participating Member as a purchaser would require under applicable Law (i) the
registration or qualification of such securities or of any Person as a broker or
dealer or agent with respect to such securities where such registration or
qualification is not otherwise required for the issuance or (ii) the provision
to any Participating Member of any specified information regarding the Company
or any of its Subsidiaries or the securities to be issued that is not otherwise
required to be provided for the issuance, such Participating Member shall not
have the right to participate in the issuance.
          (f) Each Participating Member shall take or cause to be taken all such
reasonable actions as may be necessary or reasonably desirable in order
expeditiously to consummate each issuance pursuant to this Section 3.6.
          (g) Notwithstanding the requirements of this Section 3.6, the Company
or any Subsidiary of the Company, as applicable, may proceed with any issuance
that would otherwise be subject to this Section 3.6 prior to having complied
with the provisions of this Section 3.6; provided, that the Company or any such
Subsidiary of the Company, as applicable, shall:
     (i) provide to each Member in connection with such issuance (A) prompt
notice of such issuance and (B) the notice described in clause (a) above in
which the actual price of the Equity Securities shall be set forth;

18



--------------------------------------------------------------------------------



 



     (ii) within a reasonable period of time following the issuance, offer to
issue (or have Transferred) to each Member such number or amount of Equity
Securities of the type issued in the issuance as may be requested by such Member
(not to exceed the number or amount of Equity Securities which is sufficient to
give such Member the same fractional interest in the Company, and/or indirect
interest in the Company’s Subsidiaries, giving effect to such issuance and any
further issuances pursuant to this clause (g), as it would have had if the
Company had served a notice pursuant to, and such Member had exercised its
rights in full under, Section 3.6(b) prior to the issuance) on the same terms
and conditions with respect to such Equity Securities as the subscribers in the
issuance received; and
     (iii) keep such offer open for a period of thirty (30) Business Days,
during which period, each such Member may accept such offer by sending an
irrevocable written acceptance to the Company or any Subsidiary of the Company,
as applicable, committing to purchase in accordance with the procedures set
forth in Section 3.6(b), an amount of such securities (not to exceed the amount
specified in the offer made pursuant to Section 3.6(g)(ii)).
          (h) The provisions of this Section 3.6 shall not apply to any of the
following issuances by the Company or any Subsidiary of the Company:
     (i) any issuance of Equity Securities, (A) in any direct or indirect
business combination or acquisition transaction involving the Company or any of
its Subsidiaries, including with respect to a Change of Control, (B) in
connection with any joint venture or strategic partnership entered into by the
Company or (C) to financial institutions, commercial lenders, broker/finders or
any similar party, or their respective designees, in connection with the
incurrence or guarantee of indebtedness by the Company or any of its
Subsidiaries;
     (ii) any issuance of Equity Securities to, or for the benefit of, officers,
directors, employees or consultants of the Company or its Subsidiaries in
connection with their employment with or service to the Company or its
Subsidiaries, including issuances of Equity Securities to OMI;
     (iii) any issuance of Equity Securities in connection with any stock or
limited liability company interest split or stock or limited liability company
interest dividend or recapitalization paid on a proportionate basis to all
holders of the affected class of equity interest or recapitalization approved by
the Board (or the governing body of the entity making such issuance) that is not
materially and disproportionately adverse to any Member relative to any other
Member in their capacity as Members; or
     (iv) any issuance of Equity Securities in connection with the IPO
Conversion or an IPO.

19



--------------------------------------------------------------------------------



 



          Section 3.7. Conversion to IPO Corporation
          (a) Subject to the terms of the LLC Agreement and Section 3.7(c), EFH
may develop and implement an IPO Conversion (as defined below) and each Member
shall cooperate in respect thereof. In connection therewith, but subject to the
provisions of Section 3.7(c), the Board may, at the request of EFH, take any and
all actions to create and implement an IPO Conversion, including (i) amendment
of the LLC Agreement, including amendments that alter the capital structure of
the Company, whether through the issuance, conversion or exchange of equity
securities or otherwise, (ii) the merger, conversion or consolidation of the
Company, (iii) the formation of Subsidiaries and the distribution to Members of
equity or other interests in such Subsidiaries, including in exchange for such
Members’ LLC Units, (iv) transferring, domesticating or otherwise moving the
Company to another jurisdiction, (v) preparing an existing Affiliate of the
Company (the material assets of which consist only of its direct or indirect
interest in the Company) to be a publicly traded entity and (vi) taking such
other steps as it deems necessary, advisable or convenient to create a suitable
vehicle for an offering (the resulting entity, the “IPO Corporation”), in each
case for the express purpose of an initial offering of the securities of such
IPO Corporation for sale to the public in an IPO (any such action, an “IPO
Conversion”). In connection therewith, but subject to the provisions of
Section 3.7(c), the Company and each Member agree to cooperate with the other
Members in good faith in order to effectuate the IPO Conversion (including
giving any consents required to effect the IPO Conversion pursuant to the LLC
Agreement) and ensure that each Member receives shares of common stock (or other
equity securities) or the right to receive shares of common stock (or other
equity securities), and other rights in connection with such IPO Conversion
substantially equivalent to, and in exchange for, its economic interest,
governance, priority and other rights and privileges as such Member had with
respect to its LLC Units prior to such IPO Conversion and are consistent with
the rights and preferences attendant to such LLC Units as set forth in the LLC
Agreement as in effect immediately prior to such IPO Conversion and to ensure
that such rights and privileges are reflected in the organizational and other
documents of the IPO Corporation, including entering into a stockholders or
similar agreement containing restrictions on transfer of such shares and such
other rights and obligations as are provided for herein with respect to the LLC
Units and EFH shall cause any Related Entity that is a Subsidiary of EFH (other
than the Initial Member) to enter into such shareholders or similar agreement.
Furthermore, in connection with, and prior to any IPO, the Company shall cause
the IPO Corporation to become a party to and bound by the Registration Rights
Agreement in respect of the IPO Units.
          (b) The Company shall give each Member at least sixty (60) days’ prior
written notice of any IPO Conversion. If EFH elects to undertake an IPO
Conversion, the Members shall, subject to the provisions of Section 3.7(c), take
such actions as may be reasonably required and otherwise cooperate in good faith
with the Company, including taking all actions reasonably required by the
Company in connection with consummating the IPO Conversion (including the voting
of any LLC Units in connection with any matters relating to the IPO Conversion
(recognizing that this Agreement authorizes the Company to create and implement
the IPO Conversion without the need for any such consent, provided that
Section 3.7(c) is complied with) and using its reasonable efforts to cause any
individuals designated or nominated by such Member to the Board to vote in favor
of the IPO Conversion in a vote

20



--------------------------------------------------------------------------------



 



amongst the Board called to vote on or approve the IPO Conversion and/or to
consent in writing to the IPO Conversion).
          (c) The parties hereto agree that the steps taken to develop and
implement the IPO Conversion shall not require the Minority Member or its
Permitted Transferees to convert their LLC Units to, or cause them, solely as a
result of holding such LLC Units, to hold indirectly, equity interests in an
entity that is treated as a corporation for U.S. federal income tax purposes
(other than any immaterial Subsidiaries) as a condition to completion of the IPO
Conversion or IPO, and if the IPO Corporation is an entity treated as a
corporation for U.S. federal income tax purposes, shall provide such Members the
right to so convert LLC Units to IPO Units from time to time following the
completion of such IPO, or provide for another IPO Conversion structure that is
no less advantageous from a federal income tax perspective to the Minority
Member.
          (d) The Minority Member or its Permitted Transferee shall have the
option in connection with or at any time following an IPO Conversion in
accordance with this Agreement, exercisable in each case by providing at least
ten Business Days’ prior written notice to the Company and the IPO Corporation
(the “Option Notice”), either:
     (i) to transfer all or a portion of its LLC Units to the IPO Corporation in
exchange for payment to the Minority Member or its Permitted Transferee of such
number of equity securities of the IPO Corporation that represent the same
economic interest as the Member or its Permitted Transferee had with respect to
the LLC Units or IPO Units so transferred immediately prior to such transfer; or
     (ii) to permit the shareholders (the “Indirect Shareholders”) of the
member(s) of the Minority Member or its Permitted Transferee (collectively, the
“Minority Member Parent”) to transfer all (but not less than all) of the
outstanding equity interests in the Minority Member Parent, and indebtedness of
the Minority Member Parent, if any, held by, or owed to, the Indirect
Shareholders, as of the date of such transfer (the “Transferred Debt”), to the
IPO Corporation (the “Equity and Debt Transfer”), pursuant to documentation
reasonably acceptable to the Minority Member or its Permitted Transferee, the
Indirect Shareholders and the IPO Corporation, in exchange for payment to the
Indirect Shareholders of (x) $1,000 in cash, and (y) such number of equity
securities of the IPO Corporation that have the same economic interest as the
Minority Member and its Permitted Transferee had with respect to its LLC Units
in the Company immediately prior to the Equity and Debt Transfer; provided, that
the Indirect Shareholders shall have the option to receive additional equity
securities of the IPO Corporation worth $1,000 in lieu of the cash payment
described in clause (x) above, upon so indicating in the Option Notice; and
provided further, that any Equity and Debt Transfer shall be subject to the
following conditions and requirements at the time of such Equity and Debt
Transfer (except as expressly provided below):
     (A)   neither the Minority Member Parent nor the Minority Member (or any
Permitted Transferee, to the extent applicable) shall have any assets other than
(w) the equity interests in the Minority Member (or

21



--------------------------------------------------------------------------------



 



Permitted Transferee(s), if applicable) owned by the Minority Member Parent,
(x) LLC Units owned of record by the Minority Member (and/or its Permitted
Transferee(s), if applicable), (y) any distributions received in respect of such
LLC Units pursuant to the LLC Agreement and not yet further distributed, and
(z) any payments received pursuant to this Agreement and/or the Tax Sharing
Agreement and not yet further distributed. All such LLC Units and equity
interests in the Minority Member (or Permitted Transferee(s), if applicable)
described above shall, at the time of the Equity and Debt Transfer, be free and
clear of all Liens (as defined in the Contribution and Subscription Agreement),
other than those imposed by this Agreement or the LLC Agreement;
     (B)   neither the Minority Member Parent nor the Minority Member (or any
Permitted Transferee, to the extent applicable) shall have any obligations,
commitments or liabilities (in each case whether or not accrued, contingent,
known or otherwise) other than (w) tax liabilities solely resulting from the
ownership by the Minority Member (and/or its Permitted Transferee(s), if
applicable) of LLC Units, including as a result of distributions received or the
allocation of income to the Minority Member (and/or such Permitted
Transferee(s)), and payments received by the Minority Member under this
Agreement and the Tax Sharing Agreement, in each case, solely for the taxable
period of Minority Member (and/or its Permitted Transferee(s), if applicable) in
which the date of the Equity and Debt Transfer occurs, (x) customary liabilities
directly related to the Minority Member Parent’s existence as a corporation or
the Minority Member’s existence as a limited liability company, (y) liabilities
owed by the Minority Member Parent to the Indirect Shareholders under the
Transferred Debt, all of which are transferred to the IPO Corporation in
connection with the Equity and Debt Transfer, and (z) any other obligations,
commitments or liabilities that are immaterial in the aggregate; provided that
the Transferred Debt is fully prepayable at the time of the Equity and Debt
Transfer or thereafter without penalty, premium or make whole;
     (C)   neither the Minority Member Parent nor the Minority Member (or any
Permitted Transferee, to the extent applicable) is a party to or otherwise bound
by (nor are any of their respective assets or properties bound by) any
contractual or similar obligation whatsoever (including, for the avoidance of
doubt, any obligation to set aside, issue or grant any equity interests to any
Person), other than those directly imposed pursuant to this Agreement, the LLC
Agreement, the Registration Rights Agreement, the Tax Sharing Agreement and the
agreements governing the Transferred Debt, copies of which shall have been
provided to the IPO Corporation prior to the Equity and Debt Transfer;
     (D)   in connection with and as a condition to any such Equity and Debt
Transfer, the Indirect Shareholders jointly and severally agree to

22



--------------------------------------------------------------------------------



 



indemnify, defend and hold harmless the IPO Corporation, the Initial Member and
their respective Affiliates and representatives from and against any
obligations, commitments or liabilities (in each case whether or not accrued,
contingent, known or otherwise) whatsoever (including any liabilities for Taxes)
of the Minority Member Parent, the Minority Member and, if applicable, its
Permitted Transferees, and in the case of (B) below, any such liabilities
imposed on the IPO Corporation (A) in respect of periods or portions of periods
ending on or prior to the Equity and Debt Transfer (whether arising before, on
or after the date of the Equity and Debt Transfer, and including any successor
or transferee liabilities, by contract or otherwise, and including the portion
of any Straddle Period that ends on the date of the Equity and Debt Transfer),
other than the liabilities of Minority Member Parent for the Transferred Debt
(subject to clause (B) immediately following), and (B) incurred by virtue of the
cancellation, termination, contribution to capital or other extinguishment of
the Transferred Debt (including any Taxes imposed on any cancellation of
indebtedness income realized by Minority Member Parent, as a result of such
cancellation, termination, contribution to capital or other extinguishment),
provided, that the maximum amount payable under this clause (B) shall not exceed
the greater of (i) any liabilities for Taxes arising solely from the Equity and
Debt Transfer and an immediately following contribution of the Transferred Debt
to the capital of the Minority Member Parent or (ii) any liabilities for Taxes
arising solely from the Equity and Debt Transfer and a liquidation of the
Minority Member Parent pursuant to a plan of liquidation adopted on or after the
Equity and Debt Transfer and completed within 10 days following the Equity and
Debt Transfer, provided further that if the IPO Corporation takes the actions
described in clause (i) or (ii) with respect to the Transferred Debt, such
maximum amount shall not exceed the liabilities for Taxes described in the
applicable clause;
     (E)   to the extent requested by the IPO Corporation, the Indirect
Shareholders shall provide the IPO Corporation, prior to the Equity and Debt
Transfer, with resignation letters, effective as of the Equity and Debt
Transfer, from each of the directors, officers, general partners, managing
members, or other Persons serving in a similar capacity of each of the Minority
Member Parent, Minority Member and, to the extent applicable, the Permitted
Transferees of the Minority Member;
     (F)   the Indirect Shareholders shall provide the IPO Corporation, prior to
the Equity and Debt Transfer, with all corporate and organizational documents,
documents relating to indebtedness, debt or equity securities, tax returns
(including information returns and any documentation relating to the withholding
of taxes on any distributions or interest payments made by Minority Member or
Minority Member Parent, including any IRS certifications provided by the
Indirect Shareholders) and all historical and current tax and accounting work
papers (to the extent

23



--------------------------------------------------------------------------------



 



provided to the Minority Member Parent or their representatives) with respect to
periods for which the applicable statute of limitations remains open as of the
time of such Equity and Debt Transfer and, to the extent reasonably requested by
the IPO Corporation, any other books and records or tax information, of each of
the Minority Member Parent, Minority Member and, to the extent applicable, the
Permitted Transferees of the Minority Member;
     (G)   in the event that any of the Indirect Shareholders is not, in the IPO
Corporation’s reasonable judgment, a well-capitalized creditworthy entity with
readily available cash resources to satisfy indemnification obligations under
clause (D) above, each such Indirect Shareholder shall provide an irrevocable
guarantee of performance and payment under this Section 3.7(d)(ii) from an
entity reasonably acceptable to the IPO Corporation, or other credit support of
such obligations that is reasonably acceptable to the IPO Corporation; and
     (H)   a duly authorized representative of each of the Indirect Shareholders
shall provide an Officer’s Certificate to the IPO Corporation (in form and
substance reasonably satisfactory to the IPO Corporation) prior to the Equity
and Debt Transfer certifying as to satisfaction with the requirements set forth
in clauses (A) through (G) above, including affirmation of the indemnification
obligations under clause (D) above.
For greater certainty, it shall be within the Minority Member’s or its Permitted
Transferee’s sole discretion whether to exercise any option contained in this
Section 3.7(d) and the Minority Member or its Permitted Transferee shall be
permitted to remain a member of the Company or its successor or any Person to
which all or substantially all of the assets of the Company are transferred
until exercising such option.
          Section 3.8. Specific Performance
          Each of the parties to this Agreement acknowledges that it shall be
impossible to measure in money damages to the Company or the Member(s), if any
of them or any transferee or any legal representative of any party hereto fails
to comply with any of the restrictions or obligations imposed by this
Article III, that every such restriction or obligation is material, and that in
the event of any such failure, neither the Company nor the Member(s) shall have
an adequate remedy at law or in damages. Therefore, each party hereto consents
to, in addition to any other remedies that may be available, the issuance of an
injunction or the enforcement of other equitable remedies against it at the suit
of an aggrieved party without the posting of any bond or other equity security
or proving actual damages, to compel specific performance of all of the terms of
this Article III and to prevent any Transfer of LLC Units in contravention of
any terms of this Article III, and waives any defenses thereto, including the
defenses of: (i) failure of consideration; (ii) breach of any other provision of
this Agreement; and (iii) availability of relief in damages.

24



--------------------------------------------------------------------------------



 



          Section 3.9. Right of First Refusal
          (a) Notwithstanding anything to the contrary contained herein but
subject to Section 3.9(h), prior to a Qualified IPO, the Minority Member and its
Permitted Transferees (each a “Selling Member”) shall not Transfer their LLC
Units pursuant to Section 3.1(a)(iv)(B)(2) unless such Selling Members have
first complied with this Section 3.9.
          (b) In the event that a Selling Member intends to Transfer LLC Units
or IPO Units, as the case may be, such Selling Member shall deliver to EFH, so
long as it has an indirect interest in the Company and thereafter Parent (the
“ROFR Party”) written notice of its intention to Transfer LLC Units or IPO
Units, as the case may be, (the “Notice of Intention to Sell”) and the terms and
conditions of the proposed Transfer, which notice shall state (i) the number of
LLC Units or IPO Units, as the case may be, to be Transferred (the “Offered
Units”), (ii) the purchase price therefor, including a description of any
non-cash consideration sufficiently detailed to permit valuation thereof,
(iii) the identity of the proposed Transferee and (iv) any other material terms
and conditions of the proposed Transfer, including the proposed Transfer date
(which date may not be less than twenty (20) days after delivery of the Notice
of Intention to Sell). The Notice of Intention to Sell shall be accompanied by a
written offer (the “Inside Offer”) irrevocable for ten (10) Business Days from
its receipt to sell or otherwise Transfer to the ROFR Party or its designee, for
a price in cash determined in accordance with Section 3.9(e), all, but not less
than all, of the Offered Units, on the same terms and conditions as set forth in
the Notice of Intention to Sell.
          (c) If the ROFR Party chooses to exercise its rights hereunder (or
have a designee exercise such rights) and accept the Inside Offer, it shall give
written notice to the Selling Member and to the Company stating that the ROFR
Party or its designee, as applicable (the “ROFR Purchaser”) desires to purchase
all of the Offered Units and shall specify a date of closing, which date shall
not be later than thirty (30) days after the receipt of such notice by the
Selling Member; provided, that such date of closing shall be extended to the
extent necessary to obtain any required regulatory approvals (but in no event
shall such date be greater than 180 days after the date specified in such notice
to the Selling Member and the Company). If the ROFR Party does not give such
written notice within the ten (10) Business Day period specified in Section
3.9(b), the ROFR Party (and any applicable designee) shall be deemed to have
waived all of its rights under this Section 3.9 with respect to the proposed
Transfer of LLC Units or IPO Units.
          (d) If the ROFR Party does not accept the Inside Offer (on its own
behalf or on behalf of a designee) or is deemed to have waived its rights
pursuant to Section 3.9(c) or payment for the Offered Units is not made by the
ROFR Purchaser in accordance with Sections 3.9(e) and 3.9(f) hereof, the Selling
Member may Transfer such Offered Units to the bona fide third-party purchaser
identified in the Notice of Intention to Sell, during the sixty (60) day period
immediately following the later of expiration of the Inside Offer and, if the
ROFR Party (whether on its own behalf or that of a designee) duly accepted the
Inside Offer, the time of payment for the Offered Units. Any Offered Units not
purchased pursuant to the Inside Offer or by such third-party purchaser within
the time periods specified herein shall again become subject to all of the terms
and conditions of this Section 3.9 and may not thereafter be Transferred except
in accordance therewith.

25



--------------------------------------------------------------------------------



 



          (e) The purchase price applicable to the ROFR Purchaser for the
Offered Units shall be an amount equal to 100% of the cash purchase price and
100% of the Fair Market Value of any non-cash consideration on a per unit basis
set forth in the Notice of Intention to Sell. Notwithstanding anything to the
contrary in this Section 3.9, the time periods applicable to the election by the
ROFR Party to purchase (or allow its designee to purchase) the Offered Units set
forth in clause (b) of this Section 3.9 shall not be deemed to commence until a
determination of Fair Market Value of any non-cash consideration pursuant to the
definition thereof has been made.
          (f) If the ROFR Party (whether on its own behalf or that of a
designee) chooses to exercise its right to purchase (or allow its designee to
purchase) all of the Offered Units, the ROFR Purchaser will purchase such
Offered Units on substantially the same terms and with the same method of
payment as is specified in the Notice of Intention to Sell; provided, however,
that if the method or payment set forth in the Notice of Intention to Sell
consists of property other than cash, then the ROFR Purchaser shall be entitled
to pay the purchase price in a sum of cash as determined in accordance with
Section 3.9(e).
          (g) At the closing of the purchase, the ROFR Purchaser shall make
payment as described in Section 3.9(f) against delivery by the Selling Member of
the LLC Units or IPO Units, as the case may be, and in the event that the LLC
Units or IPO Units, as the case may be, are certificated, delivery of such
certificates duly endorsed or accompanied by a duly executed transfer form. The
ROFR Purchaser may reasonably require waivers of any tax liens or other liens or
encumbrances, representations and warranties or evidence of good title to the
LLC Units or IPO Units, as the case may be, to be sold, or evidence of the
authority of any legal representatives, before tendering payment for the LLC
Units or IPO Units, as the case may be, to be purchased.
          (h) Notwithstanding anything herein to the contrary, but subject to
Section 3.4, in circumstances where (x) the ROFR Party (whether on its own
behalf or that of a designee) chooses to exercise its right to purchase (or
allow its designee to purchase) all of the Offered Units pursuant to this
Section 3.9; and (y) the terms and conditions of the proposed Transfer pursuant
to Section 3.1(a)(iv)(B)(2), as described in the Notice of Intention to Sell,
involve the Transfer of all of the membership interests in or equity securities
of the Selling Member or any of its Affiliates and/or shareholder debt owed to
such Affiliates or their direct or indirect securityholders (collectively, the
“ROFR Transferred Interests”) in lieu of the Transfer by the Selling Member of
LLC Units or IPO Units, as the case may be, then the Selling Member shall have
the option, in lieu of Transferring such LLC Units or IPO Units, as the case may
be, to the ROFR Purchaser, to instead offer to sell to the ROFR Party and its
designees the ROFR Transferred Interests on the same terms and conditions as set
forth in the Notice of Intention to Sell, including for greater certainty with
respect to the purchase price and any rights of indemnification; provided that
in addition to any such terms, such offer shall also include for the benefit of
the ROFR Purchaser protections no less favorable than those described in each of
clauses (A) through (H) of Section 3.7(d)(ii). If the Selling Member intends to
exercise its option contained in this Section 3.9(h), it shall notify the ROFR
Party of such intention in the Notice of Intention to Sell delivered to EFH
pursuant to Section 3.9(b).

26



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.1. Members’ Representations and Warranties. Each Member
(severally and not jointly, as to itself) represents and warrants to the Company
and the other Members that, as of the date hereof:
          (a) such Member has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution,
delivery, and performance by such Member of this Agreement have been duly
authorized by all necessary action;
          (b) such Member is duly organized and validly existing under the Laws
of its jurisdiction of organization;
          (c) this Agreement has been duly and validly executed and delivered by
such Member and constitutes the binding obligation of such Member enforceable
against such Member in accordance with its terms, subject to applicable
bankruptcy, insolvency or other similar Laws relating to or affecting the
enforcement of creditors’ rights generally and to general principles of equity;
          (d) the execution, delivery, and performance by such Member of this
Agreement will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of Law to which such Member is subject,
(ii) violate any order, judgment, or decree applicable to such Member, or
(iii) conflict with, or result in a breach or default under, any Contract to
which such Member is a party or any term or condition of its certificate of
incorporation or by-laws, certificate of limited partnership or partnership
agreement, or certificate of formation or limited liability company agreement,
as applicable, except where such conflict, breach or default would not
reasonably be expected to, individually or in the aggregate, have a material
adverse effect on such Member’s ability to satisfy its obligations hereunder;
and
          (e) no consent, approval, permit, license, order or authorization of,
filing with, or notice or other action to, with or by any Governmental Authority
or any other Person, is necessary, on the part of such Member to perform its
obligations hereunder or to authorize the execution, delivery and performance by
such Member of its obligations hereunder, except where such consent, approval,
permit, license, order, authorization, filing or notice would not reasonably be
expected to, individually or in the aggregate, have a material adverse effect on
such Member’s ability to satisfy its obligations hereunder or under any
agreement or other instrument to which such Member is a party.
ARTICLE V
GENERAL PROVISIONS
          Section 5.1. Notices. Except as expressly set forth to the contrary in
this Agreement, all notices, requests or consents provided for or required to be
given hereunder shall be in writing and shall be deemed to be duly given if
personally delivered; telecopied and

27



--------------------------------------------------------------------------------



 



confirmed; mailed by certified mail, return receipt requested; or sent via
nationally recognized overnight delivery service with proof of receipt
maintained, at the following addresses (or any other address that any such party
may designate by written notice to the other parties):

  (i)   if to the Company or the Initial Member to:         Oncor Electric
Delivery Company LLC
Energy Plaza
1601 Bryan Street
Dallas, Texas 75201-3411
Facsimile:      (214) 486-2067
Attention:      Legal Department, 22nd Floor         With a copy to:        
Baker & McKenzie LLP
One Prudential Plaza
130 East Randolph Drive
Chicago, Illinois 60601
Facsimile:       (312) 861-7588
Attention:      James P. O’Brien         and         Simpson Thacher & Bartlett
LLP
425 Lexington Avenue
New York, New York 10017
Facsimile:      (212) 455-2502
Attention:      Andrew W. Smith     (ii)   if to the Minority Member, to:      
  c/o Borealis Infrastructure Corporation
c/o Borealis Infrastructure Management Inc.
Royal Bank Plaza, South Tower
200 Bay Street
Suite 2100, PO Box 56
Toronto, Ontario M5J 2J2, Canada
Facsimile:      (416) 361-6075
Attention:      Steven Zucchet         and         Cheyne Walk Investment Pte
Ltd.
c/o GIC Special Investments Pte Ltd
1st Floor, York House
45 Seymour Street

28



--------------------------------------------------------------------------------



 



      London W1H 7LX, United Kingdom
Facsimile: +44 20 7725 3511
Attention: Head, Global Infrastructure Group, with a copy to
Stuart Baldwin         With a copy to:         Torys LLP
79 Wellington Street West, Suite 3000
Box 270, TD Centre
Toronto, Ontario M5K 1N2, Canada
Facsimile:    (416) 865-7380
Attention:       Krista F. Hill     (iii)   if to any other Member, to such
Member at the address or facsimile number provided by such Member and set forth
on the counterpart to the signature page hereto executed by such Member.

     Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
Business Day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first Business Day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five Business Days after the date of
deposit in the United States mail.
          (a) Whenever any notice is required to be given by Law or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
          Section 5.2. Entire Agreement; Supersede. This Agreement together with
the LLC Agreement, the Registration Rights Agreement, the Tax Sharing Agreement
and the Contribution and Subscription Agreement, constitute the entire agreement
of the Company and the Members in their capacity as members of the Company and
their Affiliates relating to the subject matter contained herein and supersedes
all prior Contracts or agreements with respect thereto, whether oral or written.
          Section 5.3. Effect of Waiver or Consent. A waiver or consent, express
or implied, to or of any breach or default by any Person in the performance by
that Person of its obligations hereunder is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person hereunder. Failure on the part of a Person to
complain of any act of any Person or to declare any Person in default with
respect to their obligations hereunder, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.
          Section 5.4. Amendment or Restatement. This Agreement (including any
Exhibit or Schedule hereto) may not be amended, modified, supplemented or
restated, and no

29



--------------------------------------------------------------------------------



 



provision of this Agreement may be waived other than by a written instrument
adopted, executed and agreed to by the Initial Member and the Minority Member,
so long as the Minority Member or its Permitted Transferees holds in excess of
1% of the then aggregate outstanding LLC Units.
          Section 5.5. Binding Effect; Third Party Beneficiaries. Subject to the
restrictions on Transfers set forth in this Agreement, this Agreement shall be
binding upon and shall inure to the benefit of the Company and each Member and
each of their respective heirs, permitted successors, permitted assigns,
permitted distributees, Permitted Transferees and legal representatives; and by
their signatures hereto, the Company and each Member intend to and do hereby
become bound. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any Person other than the parties hereto and their
respective permitted successors and assigns any legal or equitable right, remedy
or claim under, in or in respect of this Agreement or any provision herein
contained (except in Sections 3.2(d), 3.3(e), 3.7 and 3.9).
          Section 5.6. Governing Law; Severability; Limitation of Liability
          (a) This Agreement shall be governed by and construed in accordance
with the Laws of the State of New York without giving effect to any otherwise
governing principles of conflicts of law.
          (b) In the event of a direct conflict between the provisions of this
Agreement and any mandatory, non-waivable provision of the Act, such provision
of the Act shall control. If any provision of the Act provides that it may be
varied or superseded by agreement of the members of a limited liability company,
such provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter.
          (c) If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future Laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
          (d) To the fullest extent permitted by Law, neither the Company nor
any Member shall be liable to any of the other such Persons for punitive,
special, exemplary or consequential damages, including damages for loss of
profits, loss of use or revenue or losses by reason of cost of capital, arising
out of or relating to this Agreement or the transactions contemplated hereby,
regardless of whether based on Contract, tort (including negligence), strict
liability, violation of any applicable deceptive trade practices act or similar
Law or any other legal or equitable principle, and the Company and each Member
releases each of the other such Persons from liability for any such damages.

30



--------------------------------------------------------------------------------



 



          (e) Each of the Members and the Company agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.
          Section 5.7. Further Assurances. In connection with this Agreement and
the transactions contemplated hereby, the Company and each Member shall execute
and deliver all such future instruments and take such other and further action
as may be reasonably necessary or appropriate to carry out the provisions of
this Agreement and the intention of the parties as expressed herein.
          Section 5.8. Counterparts. This Agreement may be executed in any
number of counterparts (including facsimile counterparts), all of which together
shall constitute a single instrument. It shall not be necessary that any
counterpart be signed by the Company and each of the Members so long as each
counterpart shall be signed by one or more of the Members and so long as the
other Members shall sign at least one counterpart which shall be delivered to
the Company (and the Company shall sign at least one counterpart).
          Section 5.9. Other Covenants. Each Member entitled to vote on matters
submitted to a vote of the members of the Company, if any, agrees to vote the
LLC Units owned by such Member upon all matters arising under this Agreement
submitted to a vote of the members of the Company, as the case may be, in a
manner that will implement the terms of this Agreement.
          Section 5.10. Aggregation of Units. All LLC Units held or acquired by
a Member and its Affiliates shall be aggregated together for purposes of
determining the rights or obligations of a Member, or application of any
restrictions to a Member, or reference to its LLC Units under this Agreement, in
each instance in which such right, obligation or restriction is determined by
any ownership threshold.
          Section 5.11. Judicial Proceedings. In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement or the Company or its operations, each of the Members and the Company
unconditionally agrees to (i) irrevocably submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any state court sitting in the City of New York, Borough of
Manhattan (the “Chosen Courts”), (ii) waive any objection to laying venue in any
such action or proceeding in the Chosen Courts and (iii) waive any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party hereto. In any such judicial proceeding, the Members agree that
in addition to any method for the service of process permitted or required by
such courts, to the fullest extent permitted by Law, service of process may be
made by delivery provided pursuant to the directions in Section 5.1. EACH OF THE
MEMBERS HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
RELATING TO THE COMPANY OR ITS OPERATIONS.

31



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each the undersigned duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereto duly authorized) as of the day and year first written
above.

            ONCOR ELECTRIC DELIVERY COMPANY LLC
      By:           Name:           Title:        

            ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC
      By:           Name:           Title:        

            TEXAS TRANSMISSION INVESTMENT LLC
      By:   TEXAS TRANSMISSION HOLDINGS CORPORATION, its sole member            
       

                  By:           Name:           Title:        

                  By:           Name:           Title:        

33



--------------------------------------------------------------------------------



 



            ENERGY FUTURE HOLDINGS CORP.
      By:           Name:           Title:        

34



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINED TERMS
     “Act” means the Delaware Limited Liability Company Act (6 Del. (§18 101, et
seq.), as amended from time to time.
     “Addendum Agreement” has the meaning set forth in Section 3.1(d).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person; provided, however, that for purposes of this
Agreement, “Affiliates” of Cheyne Walk Investment Pte Ltd or any of its
Affiliates, in each case in its capacity as an equityholder of Minority Member
Parent, shall be deemed to only include GIC and any Person Controlled by GIC or
any of its wholly owned Subsidiaries; and provided further, however, that
“Affiliates” of GIC shall be deemed only to include any other Person Controlled
by GIC or any of its wholly-owned Subsidiaries.
     “Agreement” has the meaning set forth in the Preamble.
     “Board” has the meaning set forth in the LLC Agreement.
     “Business Day” means any day other than a Saturday, a Sunday, or a holiday
on which national banking associations in the State of New York are authorized
by Law to close.
     “Change of Control” means (i) the sale of all or substantially all of the
assets of the Company or the IPO Corporation, as the case may be, to any Person
(or group of Persons acting in concert), other than to a Related Entity or its
Affiliates; or (ii) a merger, recapitalization or other sale by the Company or
the IPO Corporation, as the case may be, or a Related Entity or any of its
Affiliates, to a Person (or group of Persons acting in concert) of equity
interests that results in any Person (or group of Persons acting in concert)
owning more of the equity interests of the Company (or any resulting entity
after a merger) than the relevant Related Entity and its Affiliates.
     “Chosen Courts” has the meaning set forth in Section 5.11.
     “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time. All references herein to Sections of the Code shall include
any corresponding provision or provisions of succeeding Law.
     “Commission” shall mean the Public Utility Commission of Texas.
     “Company” has the meaning set forth in the Preamble.
     “Confidential Information” means all confidential and proprietary
information (irrespective of the form of communication) obtained by or on behalf
of a Member from the Company or its Representatives, through the ownership of
LLC Units other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by such Member
or Representative, (ii) was or becomes available to such

35



--------------------------------------------------------------------------------



 



Member on a nonconfidential basis prior to disclosure to the Member by the
Company or its Representatives, (iii) was or becomes available to the Member
from a source other than the Company or its Representatives, provided, that such
source is not known by such Member to be bound by a confidentiality agreement
with the Company, or (iv) is independently developed by such Member without the
use of any such information received under this Agreement. In the case of the
Minority Member, Confidential Information also includes all confidential and
proprietary information previously provided under the provisions of the
Confidentiality Agreements (as defined in the Contribution and Subscription
Agreement). Confidential Information includes all information, documents and
reports referred to under the Confidentiality Agreements, all understandings,
agreements and other arrangements between and among the partners, and all other
non-public information received from, or otherwise relating to the Company and
its Subsidiaries and any Member or any other investor in any of the foregoing,
except, in each case, any such information that is not subject to the
confidentiality restrictions contained in such confidentiality agreement.
     “Contract” means any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan, memorandum of understanding, or legally binding commitment or
undertaking of any nature.
     “Contribution and Subscription Agreement” means the Contribution and
Subscription Agreement, dated as of August 12, 2008, by and between the Company
and the Minority Member, as the same may be amended, supplemented or modified
from time to time.
     “Control” shall have the meaning set forth in the LLC Agreement.
     “Direct or Indirect EFH Interest” shall have the meaning set forth in the
LLC Agreement.
     “Drag Appraiser” has the meaning set forth in Section 3.3(f).
     “Drag Units” has the meaning set forth in Section 3.3(a).
     “EFH” means Energy Future Holdings Corp., a Texas corporation and a
Subsidiary of Parent.
     “EFH Drag Units” has the meaning set forth in Section 3.3(a).
     “EFH Sale Proposal” has the meaning set forth in Section 3.3(a).
     “Equity and Debt Transfer” has the meaning set forth in Section 3.7(d)(ii).
     “Equity Securities” has the meaning set forth in Section 3.6(a).
     “Equivalent Offer” has the meaning set forth in Section 3.2(h).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Fair Market Value” means (x) in the case of publicly traded securities,
the average of the closing sale prices thereof on the principal market on which
it is traded for the last five (5) full

36



--------------------------------------------------------------------------------



 



trading days prior to the determination and (y) in the case of any other assets
or property, the dollar value given to such assets or property by a committee to
be appointed by the Board, which committee shall comprise three of the
Independent Directors (as defined in the LLC Agreement) on the Board, based upon
such committee’s evaluation of the assets or property at issue.
     “GIC” shall mean the Government of Singapore Investment Corporation Pte
Ltd.
     “Governmental Authority” means any: (i) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (ii) U.S. and other federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
     “Inclusion Notice” has the meaning set forth in Section 3.2(b).
     “Inclusion Right” has the meaning set forth in Section 3.2(c).
     “Indirect Shareholders” has the meaning set forth in Section 3.7(d)(ii).
     “Initial Member” has the meaning set forth in the Preamble.
     “Initial Member Sale Proposal” has the meaning set forth in Section 3.3(a).
     “Initial Member Drag Units” has the meaning set forth in Section 3.3(a).
     “Inside Offer” has the meaning set forth in Section 3.9(b).
     “IPO” means the initial offering (or series of related offerings) of
securities of the Company or the IPO Corporation, as the case may be, to the
public pursuant to an effective registration statement (or statements) under the
Securities Act after which there is an active trading market in such securities.
     “IPO Conversion” has the meaning set forth in Section 3.7(a).
     “IPO Corporation” has the meaning set forth in Section 3.7(a).
     “IPO Demand” has the meaning set forth in the Registration Rights
Agreement.
     “IPO Unit” means a common equity interest in the IPO Corporation.
     “IRR” means the cumulative internal rate of return of the relevant Person
(calculated as provided below), as of a particular time, where the internal rate
of return for such Person is the annualized rate of return which results in the
following amount having a net present value equal to zero: (i) the aggregate
amount of cash and the fair market value of any assets distributed to such
Person pursuant to the LLC Agreement from time to time, plus (ii) the aggregate
amount of cash paid to such Person pursuant to the Tax Sharing Agreement from
time to time, plus (iii) the aggregate amount of cash and the fair market value
of any assets to be received by such Person

37



--------------------------------------------------------------------------------



 



in the Required Sale, less the amount of any reasonable out-of-pocket expenses
borne by such Person (which, in the case of the Minority Member, shall be deemed
to include (but not be limited to), any reasonable out-of-pocket expenses
incurred by its sole member) in connection with the Required Sale minus (iv) the
Purchase Price (as defined in the Contribution and Subscription Agreement) plus
reasonable out-of-pocket transaction costs incurred by or on behalf of the
Minority Member in connection with the purchase of the Buyer Units and the
transactions contemplated in the Contribution and Subscription Agreement. In
determining the IRR, the following shall apply: (a) all distributions pursuant
to the LLC Agreement and all payments pursuant to the Tax Sharing Agreement
shall each be based on the amount distributed prior to the application of any
U.S. federal, state or local taxation to the relevant Person; (b) all proceeds
to be received by such Person in the Required Sale shall be based on the amount
received after application of any U.S. federal, state or local taxation to the
relevant Person (for this purpose, if such Person is the Minority Member (or its
Permitted Transferee) and it is not itself taxed as a corporation for U.S.
federal income tax purposes but is a direct or indirect wholly-owned Subsidiary
of a Person who is taxed on the income of Minority Member (or its Permitted
Transferee) as a corporation for US federal income tax purposes (the “Parent
Corporation”), such Person shall be treated solely for this purpose as if it
were the Parent Corporation); and (c) the rates of return shall be per annum
rates and all amounts shall be calculated on a daily compounded basis, and on
the basis of a 365-day year.
     “IRR Hurdle” has the meaning set forth in Section 3.3(d).
     “Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority and shall include, for
the avoidance of any doubt, the Act.
     “Liquidity Event” means any of the following: (i) a Change of Control;
(ii) an IPO; or (iii) any spin-off of the Company, or other reorganization or
similar transaction in which, in the case of clause (iii) only, the LLC Units
held by the Initial Member and its Permitted Transferees are distributed out to
its corporate parents and pursuant thereto no longer held by EFH or any of its
Subsidiaries.
     “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Company, as the same may be amended, supplemented or
otherwise modified from time to time.
     “LLC Units” has the meaning set forth in the LLC Agreement.
     “Marketable Securities” means any securities that are listed or quoted on a
nationally-recognized exchange or electronic quotation system, and that are or
will be registered for sale and free from any lock-up or other transfer
restrictions within 180 days from the date of receipt by the applicable Member,
other than any transfer restrictions imposed by applicable securities laws.
     “Members” has the meaning set forth in the Preamble.
     “Minority Member” has the meaning set forth in the Preamble.

38



--------------------------------------------------------------------------------



 



     “Minority Member Parent” has the meaning set forth in Section 3.7(d)(ii).
     “Notice of Intention to Sell” has the meaning set forth in Section 3.9(b).
     “Offered Units” has the meaning set forth in Section 3.9(b).
     “OMI” has the meaning set forth in Section 3.2(a).
     “Option Notice” has the meaning set forth in Section 3.7(d).
     “Parent” means Texas Energy Future Holdings Limited Partnership and any
successor entity.
     “Participating Member” has the meaning set forth in Section 3.6(a).
     “Permitted Transferee” means with respect to any Member or EFH (i) any
Affiliate of such Member or EFH (provided that without the consent of the
Initial Member an Affiliate of a Member shall not constitute a Permitted
Transferee if a Transfer of any LLC Units to such Affiliate would directly or
indirectly transfer any of the underlying economic interest in the LLC Units to
a non-Affiliate) or (ii) any successor entity of such Member or EFH; provided,
in each case, that such Permitted Transferee of a Member has agreed to become a
party to this Agreement and has been admitted as a member of the Company
pursuant to the LLC Agreement.
     “Person” means any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
     “Preemptive Percentage” has the meaning set forth in Section 3.6(b).
     “Pro Rata Share” has the meaning set forth in Section 3.2(c).
     “PUCT Order” shall mean the Order of the Commission entered on February 22,
2008 in Docket No. 34077, addressing the Joint Report and Application filed by
Texas Energy Future Holdings Limited Partnership and the Company.
     “Qualified IPO” means any offering of the Company or the IPO Corporation,
as the case may be (or series of offerings), pursuant to an effective
registration statement (or statements) under the Securities Act (other than a
registration statement on Forms S-4 or S-8 or any similar form) as a result of
which at least 35% of the outstanding LLC Units or IPO Units of common stock of
such entity are or have been sold to the public.
     “Reduction Units” has the meaning set forth in Section 3.2(c).
     “Register of Members” means Schedule B to the LLC Agreement.

39



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date of this Agreement, by and among the Company, the Initial
Member and the Minority Member, as the same may be amended, supplemented or
modified from time to time.
     “Related Entity” means the Initial Member or any current or future
Affiliate of the Initial Member that directly holds a membership interest in the
Company or the IPO Corporation following an IPO Conversion.
     “Representatives” has the meaning set forth in Section 2.4(b).
     “Required Sale” has the meaning set forth in Section 3.3(a).
     “Required Sale Notice” has the meaning set forth in Section 3.3(a).
     “ROFR Purchaser” has the meaning set forth in Section 3.9(c).
     “ROFR Transferred Interests” has the meaning set forth in Section 3.9(h).
     “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder.
     “Selling Member” has the meaning set forth in Section 3.9(a).
     “Sharing Percentage” means, with respect to each Member (or group of
Members) and such other Persons participating in the relevant sale and a
specified class of LLC Units or IPO Units, the fraction (expressed as a
percentage), the numerator of which is the number of LLC Units or IPO Units of
such class owned by such Member or such other Persons and the denominator of
which is the sum of the total number of LLC Units or IPO Units of such class
owned by all Members and such other Persons (or the relevant Members and such
other Persons if the calculation is made with respect to a specified group of
Members and such other Persons).
     “Straddle Period” means any taxable period that begins prior to the date of
the Equity and Debt Transfer and ends after such date.
     “Subscription Period” has the meaning set forth in Section 3.6(a).
     “Subsidiary” means, (x) with respect to any Person, (i) any corporation or
other entity a majority of the equity interests of which having ordinary voting
power to elect a majority of the board of directors, managing member or other
body performing similar functions is at the time owned, directly or indirectly,
with power to vote, by such Person or any direct or indirect Subsidiary of such
Person, (ii) a partnership in which such Person or any direct or indirect
Subsidiary is a general partner and (y) without limitation to the forgoing
clause (x), with respect to Parent and EFH, the Company and the Initial Member
for so long as Parent and EFH hold, directly or indirectly, a majority of the
outstanding LLC Units or IPO Units, as the case may be.
     “Substituted Member” has the meaning set forth in Section 3.5(b).

40



--------------------------------------------------------------------------------



 



     “Tag Appraiser” has the meaning set forth in Section 3.2(i)(iii)(B).
     “Tag Offerees” has the meaning set forth in Section 3.2(a).
     “Tag Seller” has the meaning set forth in Section 3.2(a).
     “Tag Units” has the meaning set forth in Section 3.2(a).
     “Tax” means all taxes, charges, levies, penalties or other assessments
imposed by any United States federal, state, local or foreign taxing authority,
including income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other similar taxes, including any interest or
penalties attributable thereto.
     “Tax Sharing Agreement” means the Amended and Restated Tax Sharing
Agreement, dated as of the date of this Agreement, by and among the Company, the
Initial Member, EFH, OMI and the Minority Member, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Transfer” or “Transferred” means any direct or indirect transfer, sale,
gift, assignment, exchange, mortgage, pledge, hypothecation, encumbrance or any
other disposition (whether voluntary or involuntary, by operation of Law,
pursuant to judicial process or otherwise) of any LLC Units (or any interest
(pecuniary or otherwise) therein or rights thereto). In the event that any
Member that is a corporation, partnership, limited liability company or other
legal entity (other than an individual, trust or estate) ceases to be controlled
by the Person controlling such Member or a Permitted Transferee thereof, such
event shall be deemed to constitute a “Transfer” subject to the restrictions on
Transfer contained or referenced herein.
     “Transferred Debt” has the meaning set forth in Section 3.7(d)(ii).
     “Trigger Event” with respect to modifications to Section 2.1(d) to take
effect upon the occurrence of a Trigger Event means the occurrence of a
Liquidity Event if the operation of Section 2.1(d) after giving effect to such
modifications would not violate applicable law, regulation or any order of a
Governmental Authority.

41



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ADDENDUM AGREEMENT
     This Addendum Agreement (this “Addendum Agreement”) is made this ___day of
                                        , 20___, by and between
                                         (the “Transferee”) and Oncor Electric
Delivery Company LLC, a Delaware limited liability company (the “Company”),
pursuant to the terms of that certain Investor Rights Agreement, dated as of
                     ___, 2008, including all exhibits thereto (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.
WITNESSETH:
     WHEREAS, the Company and the Members entered into the Agreement to impose
certain restrictions and obligations upon themselves, and to provide certain
rights, with respect to the Company, the Members and their LLC Units;
     WHEREAS, the Transferee is acquiring LLC Units issued by the Company or
pursuant to a Transfer, in either case, in accordance with the Agreement; and
     WHEREAS, the Company and the Members have required in the Agreement that
all Persons to whom LLC Units are transferred and all other Persons acquiring
LLC Units must enter into an Addendum Agreement binding the Transferee to the
Agreement to the same extent as if it were an original party thereto and
imposing the same restrictions and obligations on the Transferee and the LLC
Units to be acquired by the Transferee as are imposed upon the Members under the
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises of the parties and
as a condition of the purchase or receipt by the Transferee of the LLC Units,
the Transferee acknowledges and agrees as follows:
     1. The Transferee has received and read the Agreement and acknowledges that
the Transferee is acquiring the LLC Units in accordance with and subject to the
terms and conditions of the Agreement.
     2. The Transferee represents and warrants, as of the date hereof, to the
Company and the Members as follows:
     (a) the Transferee has full power and authority to execute and deliver this
Addendum Agreement and to perform its obligations hereunder and under the
Agreement, and, if such Transferee is not executing this Addendum Agreement in
its individual capacity, the execution, delivery, and performance by such
Transferee of this Addendum Agreement have been duly authorized by all necessary
action;

1



--------------------------------------------------------------------------------



 



     (b) this Addendum Agreement has been duly and validly executed and
delivered by such Transferee and constitutes the binding obligation of such
Transferee enforceable against such Person in accordance with its terms;
     (c) the execution, delivery, and performance by such Transferee of this
Addendum Agreement will not, with or without the giving of notice or the lapse
of time, or both, (i) violate any provision of Law to which such Person is
subject, (ii) violate any order, judgment, or decree applicable to such Person,
or (iii) conflict with, or result in a breach or default under, any agreement or
other instrument to which such Person is a party or, if such Transferee is not
executing this Addendum Agreement in its individual capacity, any term or
condition of its certificate of incorporation or by-laws, certificate of limited
partnership or partnership agreement, certificate of formation or limited
liability company agreement, as applicable, except where such conflict, breach
or default would not reasonably be expected to, individually or in the
aggregate, have an adverse effect on such Person’s ability to satisfy its
obligations hereunder;
     (d) no consent, approval, permit, license, order or authorization of,
filing with, or notice or other action to, with or by any Governmental Authority
or any other Person, is necessary, on the part of such Transferee to perform its
obligations hereunder or under the Agreement, if such Transferee is not
executing this Addendum Agreement in its individual capacity, to authorize the
execution, delivery and performance by such Transferee of its obligations
hereunder, except where such consent, approval, permit, license, order,
authorization, filing or notice would not reasonably be expected to,
individually or in the aggregate, have an adverse effect on such Transferee’s
ability to satisfy its obligations hereunder or under any agreement or other
instrument to which such Transferee is a party;
     (e) such Transferee is acquiring the LLC Units for investment and not with
a view toward any resale or distribution thereof except in compliance with the
Securities Act; such Transferee acknowledges that the LLC Units have not been
registered pursuant to the Securities Act and may not be transferred in the
absence of such registration or an exemption therefrom under the Securities Act;
and such Transferee has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the risks of its investment
in the LLC Units and is capable of bearing the economic risks of the
transactions contemplated by this Addendum Agreement; and
     (f) such Transferee does not have any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
execution, delivery or performance of this Addendum Agreement by such
Transferee.
     3. The Transferee agrees that the LLC Units acquired or to be acquired by
the Transferee are bound by and subject to all of the terms and conditions of
the Agreement, and hereby joins in, and agrees to be bound, by, and shall have
the benefit of, all of the terms and conditions of the Agreement to the same
extent as if the Transferee were an original party to the Agreement or an
initial Member, as the case may be; provided, however, that the Transferee’s
joinder in the Agreement shall not constitute admission of the Transferee as a
Member of the Company unless and until the Transferee is admitted to the Company
as provided in the LLC

2



--------------------------------------------------------------------------------



 



Agreement. This Addendum Agreement shall be attached to and become a part of the
Agreement.
     4. For good and valuable consideration, the sufficiency of which is hereby
acknowledged by the Transferor and the Transferee, the Transferor hereby
transfers and assigns absolutely to the Transferee [all of its LLC Units][such
portion of its LLC Units as are specified below], including, for the avoidance
of doubt, all rights, title and interest in and to such LLC Units, with effect
from the date hereof.
     5. The Transferee hereby agrees to accept the LLC Units of the Transferor
and hereby agrees and consents to become a Member.
     6. It is hereby confirmed by the Transferor that the Transferor has
complied in all respects with the provisions of the Agreement with respect to
the transfer of the LLC Units. The number of LLC Units in the Company currently
held by the Transferor, and to be transferred and assigned pursuant to this
Transfer Form, are as follows:
               Number of LLC Units
               [                     ]
     7. Any notice required as permitted by the Agreement shall be given to the
Transferee at the address listed beneath the Transferee’s signature below.
     8. This Addendum Agreement shall be governed by and construed in accordance
with the Laws of the State of New York.

3



--------------------------------------------------------------------------------



 



         
 
Transferee
       
 
       
Address:
       
 
       
 
       
 
       
 
       
 
       
Transferor:
  AGREED TO:    
 
       
 
  ONCOR ELECTRIC DELIVERY COMPANY LLC    
 
       
 
 
 
   

4



--------------------------------------------------------------------------------



 



SCHEDULE 3.3(D)
Investor Rights Agreement Principles
The amended LLC Agreement and the amended Investor Rights Agreement would
reflect terms typical and customary for investors in a business holding similar
proportions of ownership interests as the Members and would include the
following principles:

1.   Board Representation       Prior to falling below an ownership threshold to
be agreed by the parties, each Member shall have the right to appoint directors
to the Board of Directors of the Company in proportion to its ownership interest
in the Company.   2.   Decisions Requiring Minority Member Approval      
Decisions of the Board of Directors and the Members shall generally be made by a
simple majority vote. Notwithstanding the foregoing, prior to the Minority
Member falling below an ownership threshold to be agreed by the parties, certain
decisions require the approval of the directors elected by the Minority Member
(in the case of a decision made by the Board of Directors) or the Minority
Member itself (in the case of a decision made by the Members). Subject to
appropriate exceptions and further details to be negotiated, those decisions
would include:

  •   amending the constitutional documents of the Company or any of its
material subsidiaries (including the amended LLC Agreement);     •   issuing
additional equity interests of the Company (including, without limitation,
options over equity securities and securities convertible into shares);     •  
converting, exchanging, reclassifying, redesignating, subdividing or amending
any securities of the Company or any of its material subsidiaries or amending
the rights, privileges, restrictions and conditions attaching to any securities
of the Company or any of its material subsidiaries;     •   issuing, entering
into or assuming any material new debt securities or credit facilities or
similar indebtedness (other than refinancing any debt existing prior to the date
of the applicable Required Sale that does not materially increase outstanding
amounts and in any event excluding borrowings and reborrowings under revolving
credit and similar facilities), including by way of the provision of any
guarantees or indemnities by the Company or any of its subsidiaries;     •   for
so long as the Company’s credit rating is investment grade, raising any
non-investment grade debt;     •   making any material repayments of principal
in addition to scheduled or other mandatory principal payments on any debt that
may be owing by the Company or any of its subsidiaries;



1



--------------------------------------------------------------------------------



 



  •   approval of material individual capital expenditures that are not
expressly contemplated in the annual capital budget and not necessary to address
emergency situations or legal requirements;     •   approval of material
expenditures that are not expressly contemplated in the annual budget of the
Company and not necessary to address emergency situations or legal requirements;
    •   approval of commencement or settlement of any material litigation;     •
  amending material employee benefit arrangements for senior executives in any
material respect;     •   entering into any transaction (including by way of
merger or plan of arrangement) involving a material acquisition or disposition
of assets or shares;     •   entering into joint ventures, partnerships or
similar arrangements;     •   approval of material changes in accounting policy;
    •   appointment, removal or replacement of auditors if they are not one of
the top 4 nationally recognized accounting firms;     •   approval of the annual
budget of the Company and the business plan of the Company;     •   approval of
any change in the tax status of the Company or any of its subsidiaries;     •  
approving a proposal to effect a reorganization, liquidation, dissolution or
winding up of the Company or any of its material subsidiaries;     •  
voluntarily assigning the Company or any of its subsidiaries into bankruptcy or
making of a proposal for the benefit of its creditors;     •   making a material
change in the nature of the business carried on by the Company or any of its
subsidiaries or in the discontinuance or termination of the business of the
Company or any of its subsidiaries;     •   appointment, removal and replacement
of the Chief Executive Officer and the Chief Financial Officer of the Company;  
  •   any proposed change in the distribution policy agreed to by the Members in
respect of the Company;     •   any related party transaction; and     •  
initiating any rate case and approval of submission(s) in connection with any
rate case.



2



--------------------------------------------------------------------------------



 



3.   Dispositions of Interests       Dispositions of each Member’s interests in
the Company shall be subject to a right of first offer which will provide that,
to the extent that a Member (the “Selling Party”) determines to sell directly or
indirectly some or all of its interests in the Company (the “Sale Interests”) to
a third party (a “Disposition”), the Selling Party shall first offer the Sale
Interests to the other Members, who shall be entitled to purchase the Sale
Interests at the price (the “Sale Price”) at which the Selling Party reasonably
determines to offer the Sale Interests to a third party pursuant to the
Disposition; provided that if the other Members determine not to acquire such
Sale Interests at the Sale Price, the Selling Party shall have a reasonable
period of time to seek to sell such Sale Interests to a third party at a price
at or above the Sale Price.       In addition to the right of first offer
described above, dispositions of each Member’s interests in the Company shall be
subject to tag-along rights in the form provided in the Investor Rights
Agreement and drag-along rights in the form provided in the Investor Rights
Agreement except that the exercise of such drag-along rights will only be
triggered in connection with a determination by 90% or more in interest of the
Members.   4.   Transfer Restrictions       No restrictions on transfer of
interests in the Company, except as set forth above.

3



--------------------------------------------------------------------------------



 



EXHIBIT B
     
 
REGISTRATION RIGHTS AGREEMENT
OF
ONCOR ELECTRIC DELIVERY COMPANY LLC
Dated as of [                    ], 2008
     
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Section 1. Definitions
    1  
Section 2. Holders of Registrable Securities
    4  
Section 3. Demand Registrations
    4  
Section 4. Piggyback Registration
    7  
Section 5. Restrictions on Public Sale by Holders of Registrable Securities
    8  
Section 6. Registration Procedures
    9  
Section 7. Registration Expenses
    14  
Section 8. Indemnification
    15  
Section 9. Rule 144
    18  
Section 10. Underwritten Registrations
    18  
Section 11. Alternative IPO Entities
    18  
Section 12. Miscellaneous
    19  

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
[                    ], 2008, is by and among Oncor Electric Delivery Company
LLC, a Delaware limited liability company (the “Company”), Oncor Electric
Delivery Holdings Company LLC, a Delaware limited liability company (together
with any permitted successor or assign, the “Initial Member”), Energy Future
Holdings Corp., a Texas corporation (solely for purposes of Section 11) (“EFH”)
and Texas Transmission Investment LLC, a Delaware limited liability company
(together with any Permitted Transferees, the “Minority Member”), and each of
the parties listed on the signature pages hereto. Each of the Persons listed on
the signature pages hereto (other than the Company) and any other Person who may
become a party hereto pursuant to Section 12(c) are referred to individually as
a “Shareholder” and collectively as the “Shareholders”.
          WHEREAS, in connection with admitting the Minority Member as a member
of the Company, the Company, the Initial Member and the Minority Member desire
to set forth agreements among them regarding certain registration and other
rights with respect to the LLC Units.
          NOW, THEREFORE, for and in consideration of the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings, and terms used herein but not otherwise
defined herein shall have the meanings assigned to them in the Investor Rights
Agreement:
          “Agreement” shall have the meaning set forth in the Preamble.
          “Alternative IPO Entity” shall have the meaning set forth in
Section 11 hereof.
          “Company” shall have the meaning set forth in the Preamble.
          “Demand Notice” shall have the meaning set forth in Section 3(a)
hereof.
          “Demand Registration” shall have the meaning set forth in Section 3(a)
hereof.
          “EFH” shall mean Energy Future Holdings Corp., a Texas corporation.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor statute thereto and the rules and regulations of the
SEC promulgated thereunder.
          “FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
          “Indemnified Party” shall have the meaning set forth in Section 8(c)
hereof.
          “Indemnifying Party” shall have the meaning set forth in Section 8(c)
hereof.

1



--------------------------------------------------------------------------------



 



          “Initial Member” shall have the meaning set forth in the Preamble.
          “Investor Rights Agreement” shall mean the Investor Rights Agreement,
by and among the Company, the Initial Member and the Minority Member, dated as
of the date hereof, as it may be amended, restated, modified or superseded from
time to time.
          “IPO Demand” shall have the meaning set forth in Section 3(a).
          “IPO Units” shall have the meaning set forth in the Investor Rights
Agreement.
          “LLC Agreement” shall mean the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the date hereof, as it
may be amended, restated, modified or superseded from time to time.
          “LLC Units” shall, subject to Section 11, mean all limited liability
company interests or other common equity interests of the Company existing or
hereafter authorized, which have the right (subject always to the rights of any
class or series of preferred interests of the Company) to participate in the
distribution of the assets and earnings of the Company without limit as to per
share amount, including any shares of capital stock into which LLC Units may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to LLC Units, including, without limitation, with
respect to any unit split or unit distribution, or a successor security.
          “Losses” shall have the meaning set forth in Section 8(a) hereof.
          “Minority Member” shall have the meaning set forth in the Preamble.
          “Participation Notice” shall have the meaning set forth in Section
3(a) hereof.
          “Permitted Transferee” shall have the meaning given to such term in
the Investor Rights Agreement.
          “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, unincorporated organization, or other organization,
whether or not a legal entity, and any governmental authority.
          “Piggyback Notice” shall have the meaning set forth in Section 4(a)
hereof.
          “Piggyback Registration” shall have the meaning set forth in Section
4(a) hereof.
          “Proceeding” shall mean an action, claim, suit, arbitration or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A

2



--------------------------------------------------------------------------------



 



promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.
          “Public Offering” shall mean the sale of LLC Units or common equity of
the Alternative IPO Entity to the public pursuant to an effective Registration
Statement (other than Form S-4 or Form S-8 or any similar or successor form)
filed under the Securities Act.
          “Registrable Securities” shall mean any LLC Units currently directly
or indirectly held or hereafter acquired by the Shareholders, and any other
securities issued or issuable with respect to any such LLC Units by way of share
split, share dividend, recapitalization, exchange or similar event or otherwise.
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (i) they are sold pursuant to an
effective Registration Statement under the Securities Act, (ii) they are sold
pursuant to Rule 144, (iii) they are eligible to be sold pursuant to
Rule 144(b)(1)(i) under the Securities Act as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the SEC,
(iv) they shall have ceased to be outstanding, or (v) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one Registration Statement at any one time.
          “Registration Statement” shall mean any registration statement of the
Company or the Alternative IPO Entity (as the case may be) under the Securities
Act which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.
          “Rule 144” shall mean Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
          “SEC” shall mean the Securities and Exchange Commission or any
successor agency having jurisdiction under the Securities Act.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.
          “Shareholders” shall have the meaning set forth in the Preamble.
          “Subscription Agreement” shall mean the Contribution and Subscription
Agreement by and between the Company and the Minority Member, dated as of
August 12, 2008, as it may be amended, restated, modified or superseded from
time to time.
          “underwritten registration” or “underwritten offering” shall mean a
registration in which securities of the Company are sold to or by an underwriter
for reoffering to the public and,

3



--------------------------------------------------------------------------------



 



for greater certainty, unless otherwise specified herein, shall include both a
“best efforts” underwritten offering and a “firm commitment” underwritten
offering, as the case may be.
     Section 2. Holders of Registrable Securities. A Person is deemed, and shall
only be deemed, to be a holder of Registrable Securities if such Person directly
or indirectly owns Registrable Securities or has a right to acquire such
Registrable Securities and such Person is a Shareholder.
     Section 3. Demand Registrations.
               (a) Requests for Registration. Subject to the following
paragraphs of this Section 3(a), (i) prior to the date that is ten years after
the date hereof the Initial Member, and on or after the date that is ten years
after the date hereof the Initial Member and the Minority Member, shall have the
right, by delivering or causing to be delivered a written notice to the Company,
to require the Company to register, pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the sale of a
number of LLC Units (which may or may not be Registrable Securities) specified
by the Initial Member or the Minority Member to be so sold in the initial Public
Offering (an “IPO Demand”); (ii) following the initial Public Offering, each of
the Initial Member and the Minority Member shall have the right, by delivering,
directly or indirectly, a written notice to the Company, to require the Company
to register, pursuant to the terms of this Agreement, under and in accordance
with the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered by the Initial Member or the Minority Member
pursuant to the terms of this Agreement, (any such written notice pursuant to
clause (i) or (ii), a “Demand Notice” and any such registration, a “Demand
Registration”); provided, however, that, in each case, a Demand Notice may only
be made if the Registrable Securities requested to be registered in such Demand
Notice is reasonably expected by such demanding Shareholder to result in
aggregate gross cash proceeds in excess of $200,000,000 (without regard to any
underwriting discount or commission); provided, further that, unless the Initial
Member shall otherwise consent, the Company shall not be obligated to file a
Registration Statement relating to any registration request under this Section
3(a) within a period of 180 days after the effective date of any other
Registration Statement relating to any registration request under this Section
3(a) (except if the underwriters shall require a longer period, but in any event
no more than 270 days). Following receipt of a Demand Notice for a Demand
Registration in accordance with this Section 3(a), the Company shall use its
reasonable best efforts to file a Registration Statement as promptly as
practicable and shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof; provided, however, that notwithstanding
the foregoing, if a Demand Notice is delivered or caused to be delivered by the
Minority Member pursuant to its right to make an IPO Demand under
Section 3(a)(i), such notice shall be deemed to have been delivered on the date
that is 120 days after the date that such notice is delivered by the Minority
Member. During the 120 day period set forth in the immediately preceding
sentence of this Section 3(a), the Company shall consult with the Initial Member
and, if directed by the Initial Member, the Company shall prepare an Alternative
IPO Entity for the initial Public Offering in accordance with Section 11 hereof
and any demand made by the Minority Member shall thereafter be deemed to be a
Demand Notice in respect of the IPO Units; provided that, prior to the date that
is ten years after the date hereof, no Member (other than the Initial Member)
shall be entitled to serve a Demand

4



--------------------------------------------------------------------------------



 



Notice in respect of the LLC Units or the IPO Units until the date that is
30 days after the final day of any lock-up period relating to the IPO agreed
between the Alternative IPO Entity and the underwriters managing the IPO of the
Alternative IPO Entity.
          No Demand Registration or related Demand Notice shall be deemed to
have occurred for purposes of this Section 3 if the Registration Statement
relating thereto (i) does not become effective, (ii) is not maintained effective
for the period required pursuant to this Section 3, or (iii) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period, in which case, such requesting holder of Registrable Securities shall be
entitled to an additional Demand Notice and Demand Registration in lieu thereof.
          Within 10 days after receipt by the Company of an IPO Demand in
accordance with clause (i) of the first paragraph of this Section 3(a), provided
that the Member serving the IPO Demand proposes to include Registrable
Securities held by such Member in the offering that is the subject of such IPO
Demand, or a Demand Notice in accordance with clause (ii) of the first paragraph
of this Section 3(a), the Company shall give written notice (the “Participation
Notice”) of such IPO Demand or Demand Notice to all other Shareholders directly
or indirectly holding Registrable Securities and shall, subject to the
provisions of Section 3(b) hereof, offer to such Shareholders the opportunity to
include in such registration all Registrable Securities with respect to which
the Company received written requests for inclusion therein within 15 days after
such Participation Notice is given by the Company to such holders.
          All requests made pursuant to this Section 3 will specify the number
of Registrable Securities to be registered and/or, in the case of an initial
Public Offering, the number of LLC Units to be issued or sold, and the intended
methods of disposition thereof.
          The Company shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
at least 180 days (two years for a shelf registration statement) after the
effective date thereof or such shorter period during which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the holder of Registrable Securities refrains from selling any
securities included in such Registration Statement at the request of the Company
or an underwriter of the Company pursuant to the provisions of this Agreement.
               (b) Priority on Demand Registration. If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in a firm
commitment underwritten offering, and the managing underwriter or underwriters
advise the holders of such securities in writing that in its view the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering is such as to adversely affect the success of such offering (including,
without limitation, securities proposed to be included by other holders of
securities entitled to include securities in such Registration Statement
pursuant to incidental or piggyback registration rights), then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of

5



--------------------------------------------------------------------------------



 



Registrable Securities shall be allocated as follows, unless the underwriter
requires a different allocation as between the Company and the selling holders:
     (i) first, among the holders of Registrable Securities included in such
Registration Statement who had delivered the applicable Demand Notice, pro rata
among them on the basis of the relative number of shares of Registrable
Securities requested to be included in such Registration Statement by each such
demanding holder; and
     (ii) second, among the Company for LLC Units it has requested to include in
such Demand Registration for its own account and any other Shareholders duly
requesting inclusion of Registrable Securities in accordance with a
Participation Notice, pro rata among them on the basis of the relative number of
LLC Units requested to be included in such Registration Statement by each.
          For purposes of any underwriter cutback, all Registrable Securities
held by any Shareholder shall also include any Registrable Securities held by
the partners, retired partners, shareholders or affiliates of such holder, or
the estates and family members of any such holder or such partners and retired
partners, any trusts for the benefit of any of the foregoing persons and, at the
election of such holder or such partners, retired partners, trust or affiliates,
any charitable organization, in each case to which any of the foregoing shall
have been distributed, transferred or contributed Registrable Securities prior
to the execution of the underwriting agreement in connection with such
underwritten offering; provided, that such distribution, transfer or
contribution occurred not more than 90 days prior to such execution, and such
holder and other persons shall be deemed to be a single selling Shareholder, and
any pro rata reduction (unless the managing underwriter requires a different
allocation as between the Company and the selling holders) with respect to all
entities and individuals comprising such single selling Shareholder as amongst
themselves shall be based upon the proportionate ownership of Registrable
Securities of each entity and individual included in such single selling
Shareholder relative to the aggregate amount of Registrable Securities owned by
all entities and individuals included in such single selling Shareholder. No
securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.
               (c) Postponement of Demand Registration. The Company shall be
entitled to postpone (but not more than once in any 12-month period), for a
reasonable period of time not in excess of 60 days, the filing of a Registration
Statement if the Company delivers to the holders requesting registration a
certificate signed by the chief executive officer or chief financial officer of
the Company certifying that, in the good faith judgment of the board of
directors of the Company, such registration and offering would reasonably be
expected to materially adversely affect or materially interfere with any bona
fide material financing of the Company or any material transaction under
consideration by the Company or would require disclosure of information that has
not been disclosed to the public, the premature disclosure of which would
materially adversely affect the Company. Such certificate shall contain a
statement of the reasons for such postponement and an approximation of the
anticipated delay. The holders receiving such certificate shall keep the
information contained in such certificate confidential subject to the same terms
set forth in Section 6(p). If the Company shall so postpone the filing of

6



--------------------------------------------------------------------------------



 



a Registration Statement, the Shareholder requesting such registration shall
have the right to withdraw the request for registration by giving written notice
to the Company within 20 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered to the holders,
and, for greater certainty, if the Shareholder that so withdraws such request is
the Minority Member, such request shall not be considered one of the Minority
Member’s two permitted Demand Notices pursuant to Section 3(e).
               (d) Cancellation of a Demand Registration. Holders of a majority
of the Registrable Securities which are to be registered in a particular
offering pursuant to this Section 3 shall have the right to notify the Company
that they have determined that the Registration Statement be abandoned or
withdrawn, in which event the Company shall abandon or withdraw such
Registration Statement, and, for greater certainty, in such circumstances if the
Shareholder that requested such registration is the Minority Member, such
request shall not be considered one of the Minority Member’s two permitted
Demand Notices pursuant to Section 3(e).
               (e) Number of Demand Notices. In connection with the provisions
of this Section 3, (i) the Initial Member shall have an unlimited number of
Demand Notices which it is permitted to deliver (or cause to be delivered) to
the Company hereunder and (ii) the Minority Member shall have two Demand Notices
which it is permitted to deliver (or cause to be delivered) to the Company
hereunder.
               (f) Registration Statement Form. If any registration requested
pursuant to this Section 3 which is proposed by the Company to be effected by
the filing of a Registration Statement on Form S-3 (or any successor or similar
short-form registration statement) shall be in connection with an underwritten
Public Offering, and if the managing underwriter shall advise the Company in
writing that, in its opinion, the use of another form of Registration Statement
is of material importance to the success of such proposed offering or is
otherwise required by applicable law, then such registration shall be effected
on such other form.
     Section 4. Piggyback Registration.
               (a) Right to Piggyback. Except with respect to a Demand
Registration or an initial Public Offering, the procedures for which are
addressed in Section 3, if the Company proposes to file a registration statement
under the Securities Act with respect to an offering of LLC Units whether or not
for sale of its own account (other than a registration statement (i) on Form
S-4, Form S-8 or any successor forms thereto or (ii) filed solely in connection
with an exchange offer or any employee benefit or dividend reinvestment plan),
the Company shall give prompt written notice of such proposed filing at least
twenty (20) days before the anticipated filing date (the “Piggyback Notice”) to
all Shareholders holding Registrable Securities. The Piggyback Notice shall
offer such holders the opportunity to include (or cause to be included) in such
registration statement the number of Registrable Securities as each such holder
may request (a “Piggyback Registration”). Subject to Section 4(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after notice has been given to the
applicable holder. The eligible holders of Registrable Securities shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time at

7



--------------------------------------------------------------------------------



 



least three business days prior to the effective date of such Piggyback
Registration. The Company shall not be required to maintain the effectiveness of
the Registration Statement for a Piggyback Registration beyond the earlier to
occur of (i) 180 days (two years for a shelf registration statement) after the
effective date thereof and (ii) all Registrable Securities included in such
Registration Statement have actually been sold.
               (b) Priority on Piggyback Registrations. The Company shall use
reasonable best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit direct or indirect holders of
Registrable Securities who have submitted a Piggyback Notice in connection with
such offering to include in such offering all Registrable Securities included in
each holder’s Piggyback Notice on the same terms and conditions as any other
shares of capital stock, if any, of the Company included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Company in writing that it is their
good faith opinion that the total amount of securities that such holders, the
Company and any other Persons having rights to participate in such registration,
intend to include in such offering is such as to adversely affect the success of
such offering, then the amount of securities to be offered for the account of
holders of Registrable Securities (other than the Company) shall be reduced to
the extent necessary to reduce the total amount of securities to be included in
such offering to the amount recommended by such managing underwriter or
underwriters by reducing the securities requested to be included by the holders
of Registrable Securities requesting such registration pro rata among such
holders on the basis of the relative number of shares of Registrable Securities
requested to be included in such Registration Statement by each such holder.
     Section 5. Restrictions on Public Sale by Holders of Registrable
Securities. Each Shareholder agrees, in connection with the initial Public
Offering, and each holder of Registrable Securities agrees, in connection with
any other underwritten Public Offering pursuant to a Registration Statement
filed pursuant to Section 3 or Section 4 hereof (whether or not such holder
elected to include Registrable Securities in such Registration Statement), if
requested (pursuant to a written notice) by the managing underwriter or
underwriters in an underwritten offering, not to effect any public sale or
distribution of any of the Company’s securities (except as part of such
underwritten offering), including a sale pursuant to Rule 144 or any swap or
other economic arrangement that transfers to another any of the economic
consequences of owning the Registrable Securities, or to give any Demand Notice
during the period commencing on the date of the request (which shall be no
earlier than 14 days prior to the expected “pricing” of such offering) and
continuing for not more than 180 days (with respect to the initial Public
Offering) or 90 days after the date of the Prospectus (or Prospectus supplement
if the offering is made pursuant to a shelf registration statement), pursuant to
which such Public Offering shall be made, plus an extension period, which shall
be no longer than 17 days, as may be proposed by the managing underwriter to
address FINRA regulations regarding the publishing of research, or such lesser
period as is required by the managing underwriter.
          If any registration pursuant to Section 3 of this Agreement shall be
in connection with any underwritten Public Offering, the Company will not effect
any public sale or distribution of any common equity (or securities convertible
into or exchangeable or exercisable for common equity) (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with an exchange offer or any employee

8



--------------------------------------------------------------------------------



 



benefit or dividend reinvestment plan) for its own account, within 90 days (or
such shorter periods as the managing underwriters may agree to with the Company)
after the effective date of such registration, plus an extension period, which
shall be no longer than 17 days, as may be proposed by the managing underwriter
to address FINRA regulations regarding the publishing of research, or such
lesser period as is required by the managing underwriter.
     Section 6. Registration Procedures. If and whenever the Company is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 3 and Section 4 hereof, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:
               (a) prepare and file with the SEC a Registration Statement or
Registration Statements on such form as shall be available for the sale of the
Registrable Securities by the holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof, and use its
reasonable best efforts to cause such Registration Statement to become effective
and to remain effective as provided herein (including by means of a shelf
registration statement pursuant to Rule 415 under the Securities Act providing
for an offering to be made on a continuous basis if so requested and if the
Company is then eligible to use Form S-3 or other applicable Form); provided,
however, that before filing a Registration Statement or Prospectus or any
amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable law;
               (b) prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and

9



--------------------------------------------------------------------------------



 



as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act;
               (c) notify each selling holder of Registrable Securities, its
counsel and the managing underwriters, if any, promptly, and (if requested by
any such Person) confirm such notice in writing, (i) when a Prospectus or any
Prospectus supplement or post-effective amendment thereto has been filed, and,
with respect to a Registration Statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 6(o) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) if
the Company has knowledge of the happening of any event that makes any statement
made in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in such Registration
Statement, Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);
               (d) use its reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest date reasonably practicable;
               (e) if requested by the managing underwriters, if any, or the
holders of a majority of the then outstanding Registrable Securities being sold
in connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this Section
6(e) that are not, in the opinion of counsel for the Company, in compliance with
applicable law;
               (f) furnish or make available to each selling holder of
Registrable Securities, its counsel and each managing underwriter, if any,
without charge, at least one

10



--------------------------------------------------------------------------------



 



conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter);
               (g) deliver to each selling holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request from time
to time in connection with the distribution of the Registrable Securities; and
the Company, subject to the last paragraph of this Section 6, hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling holders of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto;
               (h) prior to any public offering of Registrable Securities, use
its reasonable best efforts to register or qualify or cooperate with the selling
holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it is not then so qualified or (ii) take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;
               (i) cooperate with the selling holders of Registrable Securities
and the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from each holder
of such Registrable Securities that the Registrable Securities represented by
the certificates so delivered by such holder will be transferred in accordance
with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, or holders may request at least two (2) business days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) business days prior to having to issue the
securities;
               (j) use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required solely as a consequence of the nature of such
selling holder’s business, in which case the Company will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals, as may be necessary to enable the seller or sellers
thereof or the underwriters, if any, to consummate the disposition of such
Registrable Securities;

11



--------------------------------------------------------------------------------



 



               (k) upon the occurrence of, and its knowledge of, any event
contemplated by Section 6(c)(vi) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
               (l) prior to the effective date of the Registration Statement
relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities;
               (m) provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement;
               (n) use its reasonable best efforts to cause all shares (i) to be
offered by the Company in connection with the initial Public Offering to be
authorized to be listed on a national securities exchange and (ii) of
Registrable Securities covered by such Registration Statement to be listed on a
national securities exchange if shares of the particular class of Registrable
Securities are at that time listed on such exchange, as the case may be, prior
to the effectiveness of such Registration Statement (or, if such registration is
the initial Public Offering, use its reasonable best efforts to cause such
Registrable Securities to be so listed within ten (10) business days following
the effectiveness of such Registration Statement);
               (o) enter into such agreements (including an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the holders
of a majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling holders of such
Registrable Securities opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
holders of the Registrable Securities), addressed to each selling holder of
Registrable Securities and each of the underwriters, if any, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such counsel and
underwriters, (iii) use its reasonable best efforts to obtain “cold comfort”
letters and updates thereof from the independent registered public accountants
of the Company (and, if necessary, any other independent registered public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and

12



--------------------------------------------------------------------------------



 



financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the holders
of a majority of the Registrable Securities being sold thereunder and
(v) deliver such documents and certificates as may be reasonably requested by
the holders of a majority of the Registrable Securities being sold pursuant to
such Registration Statement, their counsel and the managing underwriters, if
any, to evidence the continued validity of the representations and warranties
made pursuant to Section 6(o)(i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;
               (p) make available for inspection by a representative of the
selling holders of Registrable Securities, any underwriter participating in any
such disposition of Registrable Securities, if any, and any attorneys or
accountants retained by such selling holders or underwriter, at the offices
where normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information in each case reasonably requested by
any such representative, underwriter, attorney or accountant in connection with
such Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the opinion of counsel to such Person, is required by law or
applicable legal process, or (iii) such information becomes generally available
to the public other than as a result of a non-permitted disclosure or failure to
safeguard by such Person. In the case of a proposed disclosure pursuant to
(i) or (ii) above, such Person shall be required to give the Company written
notice of the proposed disclosure prior to such disclosure (to the extent
permitted by law) and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
               (q) cause its officers to use their reasonable best efforts to
support the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, participation in “road shows”) taking
into account the Company’s business needs; and
               (r) cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA.

13



--------------------------------------------------------------------------------



 



          The Company may require each holder of Registrable Securities as to
which any registration is being effected to furnish to the Company in writing
such information required in connection with such registration regarding such
seller and the distribution of such Registrable Securities as the Company may,
from time to time, reasonably request in writing and the Company may exclude
from such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.
          Each holder of Registrable Securities agrees if such holder has
Registrable Securities covered by such Registration Statement that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v) hereof, such
holder will forthwith discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until such holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
6(k) hereof, or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus; provided, however, that the time
periods under Section 3 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained shall automatically
be extended by the amount of time the holder is required to discontinue
disposition of such securities.
     Section 7. Registration Expenses. All reasonable fees and expenses incident
to the performance of or compliance with this Agreement by the Company
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with FINRA and (B) of compliance with securities or Blue Sky laws,
including, without limitation, any fees and disbursements of counsel for the
underwriters in connection with Blue Sky qualifications of the Registrable
Securities pursuant to Section 6(h)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by the holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Company, (iv) fees and disbursements of counsel for
the Company, (v) expenses of the Company incurred in connection with any road
show, (vi) fees and disbursements of all independent registered public
accountants referred to in Section 6(o)(iii) hereof (including, without
limitation, the expenses of any “cold comfort” letters required by this
Agreement) and any other Persons, including special experts retained by the
Company, and (vii) fees and disbursements of one counsel for the holders of
Registrable Securities whose shares are included in a Registration Statement,
which counsel shall be selected by the Initial Member (provided the Initial
Member is a selling holder, and otherwise, by the holders of a majority of the
Registrable Securities being sold in connection therewith), shall be borne by
the Company whether or not any Registration Statement is filed or becomes
effective. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Company are then listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.

14



--------------------------------------------------------------------------------



 



          The Company shall not be required to pay (i) fees and disbursements of
any counsel retained by any holder of Registrable Securities or by any
underwriter (except as set forth in clauses 7(i)(B) and 7(vii)), (ii) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities (other than with
respect to Registrable Securities sold by the Company), or (iii) any other
expenses of the holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 7.
     Section 8. Indemnification.
               (a) Indemnification by the Company. The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling Person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and reasonable attorneys’ fees and any legal or other fees or expenses incurred
by such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and (without
limitation of the preceding portions of this Section 8(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling Person, each such underwriter, and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action, provided that the Company will not be liable in
any such case to the extent that any such claim, Loss, damage, liability, or
expense arises out of or is based on any untrue statement or omission by such
holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by such holder for use therein. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is

15



--------------------------------------------------------------------------------



 



effected without the consent of the Company (which consent shall not be
unreasonably withheld or delayed).
               (b) Indemnification by Holder of Registrable Securities. The
Company may require, as a condition to including any Registrable Securities in
any registration statement filed in accordance with this Agreement, that the
Company shall have received an undertaking reasonably satisfactory to it from
the prospective seller of such Registrable Securities to indemnify, to the
fullest extent permitted by law, severally and not jointly with any other
holders of Registrable Securities, the Company, its directors and officers and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) and all other prospective
sellers, from and against all Losses arising out of or based on any untrue
statement of a material fact contained in any such Registration Statement,
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and to (without limitation of the preceding
portions of this Section 8(b)) reimburse the Company, its directors and officers
and each Person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) and all other prospective
sellers for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability, or
action, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Company by such holder for inclusion in
such Registration Statement, Prospectus, offering circular or other document;
provided, however, that the obligations of such holder under such undertaking
shall not apply to amounts paid in settlement of any such claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such holder (which consent shall not be
unreasonably withheld or delayed); and provided, further, that the liability of
such holder of Registrable Securities shall be limited to the net proceeds
received by such selling holder from the sale of Registrable Securities covered
by such Registration Statement.
               (c) Conduct of Indemnification Proceedings. If any Person shall
be entitled to indemnity hereunder or under the undertaking contemplated by
Section 8(b) (an “Indemnified Party”), such Indemnified Party shall give prompt
notice to the party from which such indemnity is sought (the “Indemnifying
Party”) of any claim or of the commencement of any Proceeding with respect to
which such Indemnified Party seeks indemnification or contribution pursuant
hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or Proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or Proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay

16



--------------------------------------------------------------------------------



 



such fees and expenses; or (ii) the Indemnifying Party fails promptly to assume,
or in the event of a conflict of interest cannot assume, the defense of such
claim or Proceeding or fails to employ counsel reasonably satisfactory to such
Indemnified Party, in which case the Indemnified Party shall have the right to
employ separate counsel and to assume the defense of such claim or proceeding at
the Indemnifying Party’s expense; provided, further, however, that the
Indemnifying Party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.
               (d) Contribution. If the indemnification provided for in this
Section 8 is unavailable to an Indemnified Party in respect of any Losses (other
than in accordance with its terms), then each applicable Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent any such action, statement
or omission.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities (other than the Company) shall not
be required to contribute any amount in excess of the amount that such
Indemnifying Party has otherwise been, or would otherwise be, required to pay
pursuant to Section 8(b) by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
               (e) Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in

17



--------------------------------------------------------------------------------



 



connection with the underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.
     Section 9. Rule 144.
               (a) After an initial Public Offering, the Company shall (i) use
reasonable best efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, (ii) take such further
action as any holder of Registrable Securities may reasonably request, and
(iii) furnish to each holder of Registrable Securities forthwith upon written
request, (x) a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(y) a copy of the most recent annual or quarterly report of the Company, and
(z) such other reports and documents so filed by the Company as such holder may
reasonably request in availing itself of Rule 144, all to the extent required
from time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144. Upon the request of any holder of Registrable Securities,
the Company shall deliver to such holder a written statement as to whether it
has complied with such requirements.
               (b) The foregoing provisions of this Section 9 are not intended
to modify or otherwise affect any restrictions on transfers of securities
contained in the LLC Agreement or any stockholders or investors rights agreement
to which a Shareholder may be subject relating to Registrable Securities.
     Section 10. Underwritten Registrations. If any Demand Registration is an
underwritten offering, the holders of a majority of the Registrable Securities
to be included in such Demand Registration shall have the right to select the
investment banker or investment bankers and managers to administer the offering.
The Company shall have the right to select the investment banker or investment
bankers and managers to administer any Piggyback Registration.
          No Person may participate in any underwritten registration hereunder
unless such Person (i) agrees to sell the Registrable Securities it desires to
have covered by a Registration Statement on the basis provided in any
underwriting arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, provided that such Person shall not be required to make any
representations or warranties other than those related to title and ownership of
such Person’s shares and as to the accuracy and completeness of statements made
in a Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company or the managing underwriter by such Person for use therein.
     Section 11. Alternative IPO Entities. In the event that the Company, EFH or
any of its subsidiaries elects, subject to the terms and conditions of the
Investor Rights Agreement, to effect an underwritten public offering of equity
securities for an entity, the only material asset of which is its direct or
indirect interest in the Company or all or substantially all of the assets of
the Company (such entity, the “Alternative IPO Entity”), rather than the LLC
Units, whether as a

18



--------------------------------------------------------------------------------



 



result of a reorganization of the Company or otherwise, and subject in each case
to the provisions of the Investor Rights Agreement, EFH and the Company shall
cause the Alternative IPO Entity to enter into an agreement with the
Shareholders (or (i) if the Alternative IPO Entity is a Shareholder, then with
respect to that Shareholder, that Shareholder’s parent entity, and (ii) upon the
consummation of an Equity and Debt Transfer (as defined in the Investor Rights
Agreement), then, with respect to the Minority Member, the Indirect Shareholders
(as defined in the Investor Rights Agreement)) that provides the Shareholders
(or such parent entity or group of Indirect Shareholders, as applicable) with
registration rights with respect to the equity securities of the Alternative IPO
Entity that are substantially the same as, and in any event no less favorable in
the aggregate to, the registration rights provided to the Shareholders in this
Agreement; provided that, for purposes of providing registration rights to the
Indirect Shareholders, the Indirect Shareholders shall be treated as a single
entity and the sufficiency of such registration rights shall be considered on
the basis of the aggregate registration rights granted to the Indirect
Shareholders collectively. Subject to the provisions of the Investor Rights
Agreement, the Shareholders agree to cooperate and take all necessary or
desirable actions to effect any such reorganization, recapitalization,
restructuring or similar transaction, including the conversion of the LLC Units
into a substantially equivalent common equity security in the Alternative IPO
Entity (acknowledging that the Alternative IPO Entity may be an entity treated
as a corporation for federal income tax purposes).
     Section 12. Miscellaneous.
               (a) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this section, may not be amended, restated, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given without the written consent of the Initial Member;
provided, however, that any modification, alteration, supplement or amendment of
this Agreement that has a disproportionate material adverse effect on the
rights, obligations, powers or interests of any Shareholder in its capacity as a
Shareholder relative to all Shareholders in their capacities as Shareholders,
shall require the agreement of such Shareholder. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by those holders of the Registrable
Securities being sold by such holders pursuant to such Registration Statement
that would be required to approve such matter under this Section 12(a) as if
such holders were the only Shareholders remaining.
               (b) Notices. Except as expressly set forth to the contrary in
this Agreement, all notices, requests or consents provided for or required to be
given hereunder shall be in writing and shall be deemed to be duly given if
personally delivered; telecopied and confirmed; mailed by certified mail, return
receipt requested; or sent via nationally recognized overnight delivery service
with proof of receipt maintained, at the following addresses (or any other
address that any such party may designate by written notice to the other
parties):

19



--------------------------------------------------------------------------------



 



  (i)   if to the Company or the Initial Member to:         Oncor Electric
Delivery Company LLC
Energy Plaza
1601 Bryan Street
Dallas, Texas 75201-3411
Facsimile:      (214) 486-2067
Attention:       Legal Department, 22nd Floor         With a copy to:        
Baker & McKenzie LLP
One Prudential Plaza
130 East Randolph Drive
Chicago, Illinois 60601, US
Facsimile:       (312) 861-7588
Attention:       James P. O’Brien         and         Simpson Thacher & Bartlett
LLP
425 Lexington Avenue
New York, New York 10017
Facsimile:       (212) 455-2502
Attention:       Andrew W. Smith     (ii)   if to the Minority Member, to:      
  c/o Borealis Infrastructure Corporation
c/o Borealis Infrastructure Management Inc.
Royal Bank Plaza, South Tower
200 Bay Street
Suite 2100, PO Box 56
Toronto, Ontario M5J 2J2, Canada
Facsimile: (416) 361-6075
Attention: Steven Zucchet         and         Cheyne Walk Investment Pte Ltd.
GIC Special Investments Pte Ltd
1st Floor, York House
45 Seymour Street
London W1H 7LX, United Kingdom
Facsimile: +44 20 7725 3511
Attention: Head, Global Infrastructure Group, with a copy to Stuart
Baldwin

20



--------------------------------------------------------------------------------



 



      With a copy to:         Torys LLP
79 Wellington Street West, Suite 3000
Box 270, TD Centre
Toronto, Ontario M5K 1N2, Canada
Facsimile:       (416) 865-7380
Attention:       Krista F. Hill

          Any such notice shall, if delivered personally, be deemed received
upon delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first business day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five business days after the date of
deposit in the United States mail.
          Whenever any notice is required to be given by Law or this Agreement,
a written waiver thereof, signed by the Person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to the
giving of such notice.
               (c) Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including the Company and subsequent holders of Registrable
Securities acquired, directly or indirectly, from the Shareholders in transfers
otherwise permitted pursuant to the LLC Agreement and Investor Rights Agreement;
provided, however, that such successor or assign shall not be entitled to such
rights unless the successor or assign shall have executed and delivered to the
Company an Addendum Agreement substantially in the form of Exhibit A hereto
(which shall also be executed by the Company) promptly following the acquisition
of such Registrable Securities, in which event such successor or assign shall be
deemed a Shareholder for purposes of this Agreement. Except as provided in
Section 8 with respect to an Indemnified Party, nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any Person other
than the parties hereto and their respective successors and permitted assigns
any legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.
               (d) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
               (e) Headings. The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
               (f) Governing Law; Judicial Proceedings. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York
without giving effect to any otherwise governing principles of conflicts of law.

21



--------------------------------------------------------------------------------



 



               (g) Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
               (h) Entire Agreement. This Agreement, the LLC Agreement, the
Subscription Agreement and the Investor Rights Agreement are intended by the
parties as a final expression of their agreement, and are intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein, with respect to the
registration rights granted by the Company with respect to Registrable
Securities. This Agreement, together with the LLC Agreement, the Subscription
Agreement and the Investor Rights Agreement, supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
               (i) Securities Held by the Company or its Subsidiaries. Whenever
the consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.
               (j) Specific Performance. The parties hereto recognize and agree
that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.
               (k) Term. This Agreement shall terminate with respect to a
Shareholder on the date on which such Shareholder ceases to hold Registrable
Securities; provided, that such Shareholder’s rights and obligations pursuant to
Section 8, as well as the Company’s obligations to pay expenses pursuant to
Section 7, shall survive with respect to any registration statement in which any
Registrable Securities of such Shareholder were included and, for the avoidance
of doubt, any underwriter lock-up that a Shareholder has executed prior to a
Shareholder’s termination in accordance with this Section 12(k) shall remain in
effect in accordance with its terms.
               (l) Consent to Jurisdiction. The parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any state court sitting
in the City of New York, Borough of Manhattan and the United States District
Court for the Southern District of New York, and appropriate appellate courts
therefrom, over any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby, and each party hereby irrevocably
agrees that all claims in respect of such dispute or proceeding may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted

22



--------------------------------------------------------------------------------



 



by applicable law, any objection which they may now or hereafter have to the
laying of venue of any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a party to this Agreement may become
involved.
          Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action, or proceeding of the nature
specified in the paragraph above by the mailing of a copy thereof in the manner
specified by the provisions of subsection (b) of this Section 12.
          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Registration
Rights Agreement to be duly executed as of the date first above written.

                  ONCOR ELECTRIC DELIVERY COMPANY LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                TEXAS TRANSMISSION INVESTMENT LLC    
 
                By: TEXAS TRANSMISSION HOLDINGS CORPORATION, its sole member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  ENERGY FUTURE HOLDINGS CORP.
(solely for purposes of Section 11)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDENDUM AGREEMENT
     This Addendum Agreement is made this ___day of                     , 20___,
by and between                                                              (the
“New Shareholder”) and Oncor Electric Delivery Company LLC (the “Company”),
pursuant to a Registration Rights Agreement dated as of [                    ],
2008 (the “Agreement”), between and among the Company and the Shareholders.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
     WHEREAS, the Company has agreed to provide registration rights with respect
to the Registrable Securities as set forth in the Agreement;
     WHEREAS, the New Shareholder has acquired Registrable Securities directly
or indirectly from a Shareholder; and
     WHEREAS, the Company and the Shareholders have required in the Agreement
that all persons desiring registration rights must enter into an Addendum
Agreement binding the New Shareholder to the Agreement to the same extent as if
it were an original party thereto;
     NOW, THEREFORE, in consideration of the mutual promises of the parties, the
New Shareholder acknowledges that it has received and read the Agreement and
that the New Shareholder shall be bound by, and shall have the benefit of, all
of the terms and conditions set out in the Agreement to the same extent as if it
were an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

         
 
 
 
New Shareholder    
 
       
 
 
 
By:    

Address:
                                                            
                                                            

Exhibit A-1



--------------------------------------------------------------------------------



 



          AGREED TO on behalf of the Company pursuant to Section 12(c) of the
Agreement.

                  ONCOR ELECTRIC DELIVERY COMPANY LLC    
 
           
 
  By:        
 
     
 
   

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT C
 
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ONCOR ELECTRIC DELIVERY COMPANY LLC
Dated as of                     , 2008
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                        Page  
Section 1.
  Name     2  
Section 2.
  Principal Business Office     2  
Section 3.
  Registered Office     2  
Section 4.
  Registered Agent     2  
Section 5.
  Fiscal Year     2  
Section 6.
  Members; Membership Interests; Actions by Members     2  
Section 7.
  Certificate of Formation     2  
Section 8.
  Purpose     2  
Section 9.
  Powers     2  
Section 10.
  Management     2  
Section 11.
  Independent Directors     2  
Section 12.
  Officers     2  
Section 13.
  Limited Liability     2  
Section 14.
  Capital Contributions     2  
Section 15.
  Additional Contributions     2  
Section 16.
  Tax Classification and Allocations of Profits and Losses     2  
Section 17.
  Distributions     2  
Section 18.
  Books and Records     2  
Section 19.
  Reports; Member Information     2  
Section 20.
  Other Business     2  
Section 21.
  Exculpation and Indemnification     2  
Section 22.
  Assignments     2  
Section 23.
  Resignation     2  
Section 24.
  Dissolution     2  
Section 25.
  Waiver of Partition; Nature of Interest     2  
Section 26.
  Benefits of Agreement; No Third Party Rights     2  
Section 27.
  Severability of Provisions     2  
Section 28.
  Entire Agreement     2  
Section 29.
  Binding Agreement     2  
Section 30.
  Governing Law; Judicial Proceedings     2  
Section 31.
  Amendments     2  
Section 32.
  Counterparts     2  
Section 33.
  Notices     2  

         
Schedules:
       
 
       
Schedule A            Definitions
       
Schedule B            Members and LLC Units
       
Schedule C            Management Agreement
       
Schedule D            Directors
       
Schedule E            Officers
       

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ONCOR ELECTRIC DELIVERY COMPANY LLC
     This Second Amended and Restated Limited Liability Company Agreement of
ONCOR ELECTRIC DELIVERY COMPANY LLC (the “Company”), is entered into as of
[___], 2008 by ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC, a Delaware limited
liability company (the “Initial Member”), Texas Transmission Investment LLC, a
Delaware limited liability company (the “Minority Member”), and Oncor Management
Investor LLC, a Delaware limited liability company (the “Management Member”).
Capitalized terms used and not otherwise defined herein have the meanings set
forth on Schedule A hereto.
          WHEREAS, Oncor Electric Delivery Company (the “TX Corporation”) was
organized as a Texas corporation;
          WHEREAS, the board of directors of the TX Corporation approved the
conversion of the TX Corporation to a Delaware limited liability company and the
adoption of the Limited Liability Company Agreement of Oncor Electric Delivery
Company LLC, dated October 9, 2007 (the “Initial LLC Agreement”), pursuant to
and in accordance with the applicable laws of the State of Texas, including
Article 5.17 through Article 5.20 of the Texas Business Corporation Act (the “TX
Act”);
          WHEREAS, the TX Corporation was converted to a Delaware limited
liability company pursuant to Section 18-214 of the Delaware Limited Liability
Company Act (6 Del. C. § 18-101, et seq.), as amended from time to time (the
“Act”), and the TX Act by causing the filing with the Secretary of State of the
State of Delaware of a Certificate of Conversion to Limited Liability Company
and a Certificate of Formation of the Company (the “Conversion”);
          WHEREAS, pursuant to the Initial LLC Agreement and the Conversion, the
Initial Member was admitted as a member of the Company; and
          WHEREAS, pursuant to the Amended and Restated Limited Liability
Company Agreement of Oncor Electric Delivery Company LLC, dated October 10, 2007
(the “Amended LLC Agreement”), the Initial LLC Agreement was amended and
restated.
          NOW THEREFORE, the Members, by their execution of this Agreement,
hereby amend and restate the Amended LLC Agreement to provide, among other
things, for the admission of each of the Minority Member and the Management
Member as Members, and further agree as follows:
Section 1. Name.
          The name of the limited liability company continued hereby is ONCOR
ELECTRIC DELIVERY COMPANY LLC.

 



--------------------------------------------------------------------------------



 



Section 2. Principal Business Office.
     The principal business office of the Company shall be located at 1601 Bryan
Street, Dallas, Texas 75201 or such other location as may hereafter be
determined by the Members.
Section 3. Registered Office.
     The address of the registered office of the Company in the State of
Delaware is c/o RL&F Service Corp., One Rodney Square, in the City of
Wilmington, County of New Castle, Delaware 19801.
Section 4. Registered Agent.
     The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware are RL&F Service Corp., One
Rodney Square, in the City of Wilmington, County of New Castle, Delaware 19801.
Section 5. Fiscal Year.
     Unless otherwise determined by the Board, the fiscal year of the Company
shall be the calendar year.
Section 6. Members; Membership Interests; Actions by Members.
     (a) The mailing address of each Member is set forth on Schedule B attached
hereto. Each of the Initial Member, the Minority Member and the Management
Member (effective, in respect of the Management Member, on the date it is first
issued LLC Units) is hereby or was heretofore admitted to the Company as a
member of the Company, and hereby continues as such. Unless admitted to the
Company as a Member as provided in this Agreement, no Person shall be, or shall
be considered, a Member.
     (b) The Interests will be evidenced by LLC Units, which LLC Units shall
represent and include any and all benefits to which each Member is entitled as
provided in this Agreement, together with all obligations of such Member to
comply with the terms and conditions of this Agreement. Each Interest will
constitute a “security” within the meaning of, and governed by, (i) Article 8 of
the Uniform Commercial Code (including Section 8 102(a)(15) thereof) as in
effect from time to time in the State of Delaware, and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. Notwithstanding any provision of this Agreement to the
contrary, to the extent that any provision of this Agreement is inconsistent
with any non-waivable provision of Article 8 of the Uniform Commercial Code as
in effect in the State of Delaware (6 Del. C. § 8-101, et seq.) (the “UCC”),
such provision of Article 8 of the UCC shall control.
     (c) Unit Certificates. Unless and until the Board shall determine
otherwise, LLC Units shall be uncertificated and recorded in the books and
records of the Company (including

- 2 -



--------------------------------------------------------------------------------



 



Schedule B). To the extent any LLC Units are certificated, such certificates
shall be in the form approved by the Board from time to time. The Board may
determine the conditions upon which a new LLC Unit certificate may be issued in
place of a certificate that is alleged to have been lost, stolen or destroyed
and may, in its discretion, require the owner of such certificate or its legal
representative to give an agreement of indemnity or a bond, with sufficient
surety, to indemnify the Company and each transfer agent and registrar agent, if
any, against any and all losses and claims that may arise as a result of the
issuance of a new certificate in place of the one so lost, stolen or destroyed.
Each LLC Unit certificate shall bear a legend on the face thereof in the
following form:
          “TRANSFER IS SUBJECT TO RESTRICTIVE LEGENDS ON BACK.”
     and shall bear a legend on the reverse side thereof substantially in the
following form:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE LAWS OF ANY STATE OR
FOREIGN JURISDICTION, AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE BOARD OF DIRECTORS SHALL HAVE BEEN DELIVERED TO THE COMPANY TO THE EFFECT
THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES
ACT OR ANY OTHER APPLICABLE FEDERAL, FOREIGN, STATE, PROVINCIAL, SECURITIES OR
OTHER SIMILAR LAWS). EACH INTEREST SHALL CONSTITUTE A “SECURITY” WITHIN THE
MEANING OF, AND GOVERNED BY, (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE
(INCLUDING SECTION 8 102(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE
STATE OF DELAWARE, AND (II) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE OF ANY
OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE
1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND
THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY
THE AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995. NOTWITHSTANDING ANY PROVISION
OF THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ONCOR
ELECTRIC DELIVERY COMPANY LLC (THE “LLC AGREEMENT”) TO THE CONTRARY, TO THE
EXTENT THAT ANY PROVISION OF THE LLC AGREEMENT IS INCONSISTENT WITH ANY
NON-WAIVABLE PROVISION OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT
IN THE STATE OF DELAWARE (6 DEL. C. § 8-101, ET SEQ.) (THE “UCC”), SUCH
PROVISION OF ARTICLE 8 OF THE UCC SHALL CONTROL. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER AND OTHER

- 3 -



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS SET FORTH IN THE LLC AGREEMENT AND AN INVESTOR RIGHTS
AGREEMENT RELATING TO THE COMPANY, EACH DATED AS OF •, 2008, AS EITHER MAY BE
AMENDED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL BUSINESS OFFICE. ANY TRANSFER MADE IN CONTRAVENTION OF SUCH
RESTRICTIONS ON TRANSFER SHALL BE, TO THE FULLEST EXTENT PERMITTED BY LAW, NULL
AND VOID.”
     (d) In addition to the legend required by Section 6(c) above, each Member
agrees that each LLC Unit certificate heretofore or hereafter issued by the
Company shall also bear such other legends as may be required by Law or the
Board, including any such legend that the Members shall direct the Board to
include pursuant to any investor rights agreement, sale participation agreement
or shareholders agreement. Any such legend and the legend set forth in Section
6(c) shall be removed by the Board upon the request (which shall include
customary representations and opinions of counsel if reasonably requested by the
Board) of a Member when such legend is no longer applicable.
     (e) Unless otherwise specified herein, any matter requiring the action,
consent or approval of the Members hereunder shall require action, consent or
approval of the Members owning at least a majority of the LLC Units.
     (f) Subject to Section 10(i), the Members may act by written consent.
Section 7. Certificate of Formation.
     Jared Richardson, an “authorized person” within the meaning of the Act,
executed, delivered and filed the Certificate of Conversion and the Certificate
of Formation of the Company with the Secretary of State of the State of
Delaware. Upon the filing of the Certificate of Conversion and the Certificate
of Formation with the Secretary of State of the State of Delaware, his powers as
an “authorized person” ceased, and the Initial Member thereupon became a member
of the Company and the designated “authorized person” and shall continue as the
designated “authorized person” within the meaning of the Act. The Initial Member
or an Officer shall execute, deliver and file any other certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in Texas and in any other jurisdiction in which the Company may wish
to conduct business.
     The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate of Formation as provided in the Act.
Section 8. Purpose.
     Subject to Section 10(i), the purposes to be conducted or promoted by the
Company (directly or through its Subsidiaries) are those of an electric
transmission and distribution company, including owning or operating equipment
or facilities to transmit and distribute electricity, and to engage in any other
activities related or incidental thereto or in anticipation thereof (which, for
the avoidance of doubt, shall include the activities of Transition Bond Co. as
currently conducted on the date hereof).

- 4 -



--------------------------------------------------------------------------------



 



Section 9. Powers.
     Subject to Section 10(i), the Company, and the Board of Directors and the
Officers of the Company on behalf of the Company, (i) shall have and exercise
all powers necessary, convenient or incidental to accomplish its purposes as set
forth in Section 8 and (ii) shall have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.
Section 10. Management.
     (a) Board of Directors. Subject to Section 10(i), the business and affairs
of the Company shall be managed by or under the direction of the Board and not
by or under the direction of any EFH Group member or any officer or employee
thereof. The Board shall have eleven (11) Directors (subject to reduction as
provided below), each of which shall be a natural person:

  (i)   two (2) of which Directors (x) prior to a Trigger Event (I) will be
designated by the Minority Member (or its Permitted Transferee), and indirectly
through the Minority Member (or its Permitted Transferee) (pursuant to the
applicable provisions set forth in the limited liability company agreement or
similar governing document(s) of the Minority Member or its Permitted
Transferee) solely by a Person or Persons (each, a “Non-Parent Affiliated
Investor”) each of whom (1) directly or indirectly has a limited liability
company interest in the Minority Member (or its Permitted Transferee) and
(2) does not hold any Direct or Indirect EFH Interest and (II) shall be an
employee or representative of a Non-Parent Affiliated Investor and (y) following
a Trigger Event will be designated by the Minority Member (or its Permitted
Transferee) as it determines in its sole discretion (any Director meeting the
foregoing requirements, a “Minority Member Director”, and together with the
Directors nominated by the Initial Member and the Director who is an officer of
the Company, the “Member Directors”); provided, however, that (A) if the
Minority Member (together with its Permitted Transferees) holds less than 15% of
the then aggregate outstanding LLC Units but not less than 7.5% of the then
aggregate outstanding LLC Units, the Minority Member (or its Permitted
Transferee) will designate one (1) Minority Member Director and (B) if the
Minority Member (together with its Permitted Transferees) holds less than 7.5%
of the then aggregate outstanding LLC Units, the Minority Member (or its
Permitted Transferee) will not be entitled to designate any Directors. In the
event that, in accordance with the immediately preceding sentence, the Minority
Member (or its Permitted Transferee) (A) has the ability to designate only one
(1) Director, or (B) does not have the ability to designate any Directors, then
the total number of Directors shall be reduced accordingly (i.e., by the number
of Directors that the Minority Member (or its Permitted Transferee) is no longer
entitled to designate);

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   six (6) of which Directors will be Independent Directors (two of which
will be Special Independent Directors) designated by the Initial Member only at
the direction, in writing, of the nominating committee of the Initial Member’s
board of directors;     (iii)   two (2) of which Directors will be Member
Directors designated by the Initial Member, only at the direction, in writing,
of the board of directors of the sole member of the Initial Member; and     (iv)
  one (1) of which Directors will be an officer of the Company designated by the
Initial Member only at the direction, in writing, of the board of directors of
the sole member of the Initial Member.

The eleven (11) Directors as of the date hereof are listed on Schedule D hereto.
Each Director elected, designated, nominated or appointed in accordance with
this Agreement shall hold office (1) until a successor is elected, designated,
nominated or appointed and qualified in accordance with this Agreement, (2) in
the case of an Independent Director or a Special Independent Director, until
such Director fails to qualify as an Independent Director or Special Independent
Director, as applicable, (3) in the case of a Minority Member Director, until
such Director fails to qualify as a Minority Member Director or (4) until such
Director’s earlier death, resignation, expulsion or removal. Each Director shall
execute and deliver the Management Agreement. No Director shall be required to
be a Member. No Director may concurrently serve as a director of any Subsidiary
of Texas Competitive Electric Holdings Company LLC, including any entity that
Luminant Holding Company LLC or TXU Energy Company LLC controls.
     In addition to the right to designate Minority Member Directors as provided
in Section 10(a)(i), prior to a Trigger Event, the Minority Member shall also
have the right, so long as the Minority Member is a Principal Member to
designate one non-voting observer to the Board (the “Board Observer”) who will
be entitled to attend all meetings of the Board and receive copies of all
notices and other materials provided to the Board, provided that the Board
Observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board, and provided, further, that the Company (x) shall
be entitled to exclude the Board Observer from such portions of a Board meeting
to the extent the Board reasonably determines, after consulting with counsel,
that the Board Observer’s presence would be reasonably likely to result in the
waiver of attorney-client privilege and (y) shall exclude the Board Observer
from that portion of any meeting of the Board related to the discussion of any
dividends or distributions to be made by the Company to holders of LLC Units or
any transaction contemplated to be entered into between the Company and/or any
of its Subsidiaries, on the one hand, and any member of the EFH Group, on the
other hand.
     Notwithstanding anything to the contrary in Section 10(a)(i), prior to a
Trigger Event, in respect of any Minority Member Director (other than a Minority
Member Director who is an employee of OMERS Administration Corporation, Borealis
Infrastructure Management Inc. or any of their Affiliates), in the event that a
majority of the Independent Directors reasonably determine that such Minority
Member Director’s status as a Director is reasonably likely to result in any
downgrade of the Company’s credit ratings, the Minority Member agrees to remove
such Person as a Minority Member Director and to appoint another Person in
replacement of such

- 6 -



--------------------------------------------------------------------------------



 



removed Minority Member Director that would comply with the requirements set
forth in Section 10(a)(i).
     If necessary under applicable law, each Member agrees to vote its LLC Units
to effectuate the provisions of this Section 10(a).
     (b) Powers. Subject to Section 10(i), the Board shall have the power to do
any and all acts necessary, convenient or incidental to or for the furtherance
of the purposes described herein, including all powers, statutory or otherwise.
The Board has the authority to bind the Company. To the extent of their powers
set forth in this Agreement and subject to Section 10(i), the Directors are
agents of the Company for the purpose of the Company’s business, and the actions
of the Directors taken in accordance with such powers set forth in this
Agreement shall bind the Company. Notwithstanding the last sentence of
Section 18 402 of the Act, except as provided in this Agreement or in a
resolution of the Directors, a Director may not bind the Company.
     (c) Meetings of the Board. The Board may hold meetings, both regular and
special, within or outside the State of Delaware. Regular meetings of the Board
may be held at such time and at such place as shall from time to time be
determined by the Board and communicated in writing to each Director; provided,
that, upon such communication to each Director of the Board’s determination of
the time and place of a regular meeting, no further notice of any regular
meeting to be held at such time and place need be given to any Director, but if
the Board determines to make any change with respect to the time or place of a
regular meeting, five (5) days’ notice of such change shall be communicated in
writing to each Director before such change becomes effective. Special meetings
of the Board may be called by the Chief Executive Officer on not less than five
(5) days’ written notice to each Director by facsimile, mail, telegram or any
other means of written communication, and special meetings shall be called by
the Chief Executive Officer, the President or the Secretary in like manner and
with like notice upon the written request of any one or more of the Directors;
provided, that, notice of a special meeting shall not be required if waived by
all Directors, which waiver shall be assumed for any Director attending such
special meeting unless attending to object to such meeting. The Board Observer
shall be entitled to notice of meetings of the Board as if he or she were a
Director, provided that the failure to provide the Board Observer with notice of
a Board meeting shall not affect the validity of any actions taken thereat, and
provided further that no waiver of notice of a Board meeting from the Board
Observer shall be required where all Directors have waived such notice and are
relying thereon.
     (d) Quorum; Acts of the Board. Subject to Section 10(i), at all meetings of
the Board, a majority of the Directors shall constitute a quorum for the
transaction of business and, except as otherwise provided in any other provision
of this Agreement, the act of a majority of the Directors present at any meeting
at which there is a quorum shall be the act of the Board. For the avoidance of
doubt, the attendance (or non-attendance) at a meeting of the Board by the Board
Observer shall not be taken into account for purposes of determining whether a
quorum is present. If a quorum shall not be present at any meeting of the Board,
the Directors present at such meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present. Any action required or permitted to be taken at any meeting of the
Board or of any committee thereof may be taken without a

- 7 -



--------------------------------------------------------------------------------



 



meeting if all members of the Board or committee, as the case may be, consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Board or committee, as the case may be.
     (e) Electronic Communications. Members of the Board, or any committee
designated by the Board, may participate in meetings of the Board, or any
committee, by means of telephone conference or similar communications equipment
that allows all Persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting. If all the participants are participating by telephone conference or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.
     (f) Committees of Directors.

  (i)   The Board may, by resolution passed by a majority of the whole Board,
designate one or more committees, each committee to consist of one or more of
the Directors of the Company. The Board may designate one or more Directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee.     (ii)   In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
members constitute a quorum, may unanimously appoint another member of the Board
to act at the meeting in the place of any such absent or disqualified member.  
  (iii)   Any such committee, to the extent provided in the resolution of the
Board designating such committee, and subject to, in all cases, Sections 10(i)
and 11, shall have and may exercise all the powers and authority of the Board in
the management of the business and affairs of the Company specified in the
resolution of the Board designating such committee. Such committee or committees
shall have such name or names as may be determined from time to time by
resolution adopted by the Board. Each committee shall keep regular minutes of
its meetings and report the same to the Board when required.

     (g) Compensation of Directors; Expenses. The Board shall have the authority
to fix the compensation of Directors. The Directors may be paid their expenses,
if any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Director. No such
payment shall preclude any Director from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed additional compensation for attending committee
meetings. Chairpersons of standing or special committees may receive
compensation, in their capacities as such chairpersons, in addition to any
compensation received as a member of any such committee. The Board Observer
shall be entitled to reimbursement for expenses, if any, of attendance of
meetings of the Board to the same extent as if he or she were a Director, but
shall not be entitled to any other compensation from the Company.

- 8 -



--------------------------------------------------------------------------------



 



     (h) Removal of Directors. Unless otherwise restricted by Law, and subject
to Section 11, (i) any Minority Member Director designated by the Minority
Member may be removed or expelled, with or without cause, at any time by the
Minority Member, and any vacancy caused by any such removal or expulsion, or
otherwise, may be filled by action of the Minority Member; provided that, in the
event the Minority Member no longer has the right to designate the number of
Directors that are currently sitting on the Board as Minority Member Directors,
one or both (in accordance with the percentage of the outstanding LLC Units held
by the Minority Member and its Permitted Transferees) of the Minority Member
Directors shall be automatically removed without any further action by the
Minority Member (or its Permitted Transferee) being necessary to effect such
removal (in the event that only one of two Minority Member Directors currently
sitting on the Board will be removed in accordance with Section 10(a)(i) and
this Section 10(h)(i), the Minority Member (or its Permitted Transferee) shall
specify the Director to be removed prior to (or, in the case of inaction where
the Minority Member (or its Permitted Transferee) is not initially aware of the
loss of right to designate a Director, immediately upon notice thereof) any
action/inaction by the Minority Member (or its Permitted Transferees) that will
trigger any removal of a Director pursuant to Section 10(a)(i) and this
Section 10(h)(i), and in that case such Director shall be automatically removed
under this Section 10(h)(i)) and upon such removal the Minority Member (or its
Permitted Transferee) shall not be entitled to fill any vacancy created thereby,
(ii) any Member Director designated by the Initial Member may be removed or
expelled, with or without cause, at any time by the Initial Member, only at the
direction, in writing, of the board of directors of the sole member of the
Initial Member, and any vacancy caused by any such removal or expulsion, or
otherwise, may be filled by action of the Initial Member, only at the direction,
in writing, of the board of directors of the sole member of the Initial Member,
and (iii) any Independent Director, including any Special Independent Director,
designated by the Initial Member at the direction of the nominating committee of
the Initial Member’s board of directors may be removed or expelled, with or
without cause, at any time by the Initial Member only at the direction, in
writing, of the nominating committee of the Initial Member’s board of directors,
and any vacancy caused by any such removal or expulsion, or otherwise, may be
filled, by action of the Initial Member only at the direction, in writing, of
the nominating committee of the Initial Member’s board of directors.
     (i) Limitations on the Company’s and its Subsidiaries’ Activities.

  (i)   For so long as the Initial Member qualifies as a Principal Member,
neither the Company nor any of its Subsidiaries shall take any of the following
actions without the prior written consent of the Initial Member:

  (A)   continue the Company or any of its Subsidiaries under the laws of
another jurisdiction;     (B)   enter into or authorize any material
transactions with a third party outside the ordinary course of business
including, but not limited to, mergers or acquisitions, substantial dispositions
or transfers, or any material investment in any partnership, consortium, joint
venture or other similar enterprise;

- 9 -



--------------------------------------------------------------------------------



 



  (C)   authorize, issue, sell, acquire, repurchase or redeem any LLC Units or
other equity interest (or option, warrant, conversion or similar right with
respect to or based upon the value of any equity interest) in or of the Company
or any of its Subsidiaries, provided that, for greater certainty, no LLC Units
may be repurchased or redeemed without the prior written consent of the holder
thereof;     (D)   cause any of the Company’s or any of its Subsidiaries’
facilities, assets or paper facilities in the Energy Reliability Council of
Texas region to become subject to any greater scope or degree of jurisdiction of
the Federal Energy Regulatory Commission than the scope or degree of
jurisdiction exercised on January 1, 2007; or     (E)   enter into any contract,
arrangement, understanding or other similar agreement to effectuate any of the
foregoing.

  (ii)   Neither the Company nor any of its Subsidiaries shall take any of the
following actions without the prior written consent of each Principal Member:

  (A)   unless required by law or a change in generally accepted accounting
principles (“GAAP”), make any material change in the accounting methods of the
Company or any of its Subsidiaries;     (B)   subject to Section 3.7 of the
Investor Rights Agreement, cause the Company or any of its Subsidiaries to be
treated as a corporation for federal income tax purposes under Treasury
Regulations Section 301.7701-3; or     (C)   waive or fail to enforce in a
commercially reasonable manner any rights or claims to a material payment
against any party arising under the Tax Sharing Agreement.

  (iii)   So long as any Obligation is outstanding, the Members shall not
(A) amend, alter, change or repeal Sections 8, 9, 10(b) through (h), or 27 or
the definitions in Schedule A of this Agreement that relate to the foregoing
Sections referred to in this clause (A), in each case without the written
consent of a majority of the Board and of each of the Principal Members or
(B) amend, alter, change or repeal the definitions of “Independent Director” or
“Special Independent Director”; Sections 10(a), 10(i) (except as set forth in
Section 10(i)(vi)(F)), 11, 12, 13, 21, 23, 25, 26, or 30; any provision hereof
that states that it is subject to Section 10(i), if such amendment would cause
such provision no longer to be subject to Section 10(i); or the definitions in
Schedule A of this Agreement that relate to the foregoing Sections referred to
in this clause (B) in each case without the written consent of (1) a majority of
the Board, (2) all Independent Directors and (3) each of the Principal Members;
provided, that the

- 10 -



--------------------------------------------------------------------------------



 



      Members may amend any provision hereof reasonably required in good faith
to accommodate the admission of any additional Member, other than an Affiliate
of Energy Future Holdings Corp. (including the establishment of relative voting
rights of the Members and an increase in the number of Directors, including
Independent Directors), but no such amendment shall (1) limit the obligation of
the Company to comply with the Separateness Undertakings (defined below), or
(2) otherwise limit the rights and powers of the Independent Directors. Except
as provided in the foregoing sentence, the Members reserve the right to amend,
alter, change or repeal any provisions contained in this Agreement in accordance
with Section 31.     (iv)   Notwithstanding any other provision of this
Agreement and any provision of law that otherwise so empowers the Company, the
Members, the Board, any Officer or any other Person, neither the Members nor the
Board nor any Officer nor any other Person shall be authorized or empowered, nor
shall they permit the Company or any of its Subsidiaries without (a) the prior
written consent of the Initial Member (so long as it is a Principal Member) and
(b) the affirmative vote of (x) all of the Directors present and voting (which
shall in any event include all Independent Directors) and (y) so long as the
Minority Member is a Principal Member, the Minority Member Director(s) present
and voting, provided that at least one Minority Member Director must be present
and voting in order to approve such action, to take any Material Action;
provided that, if in the proposed transaction the Minority Member is given the
same rights and protections as the Minority Member would be entitled to have in
a Required Sale (as defined in the Investor Rights Agreement) under Section 3.3
of the Investor Rights Agreement, then in order to take the actions described in
clause (i) of the definition of Material Action, the Company shall be permitted
to take such actions with (a) the prior written consent of the Initial Member
and (b) the affirmative vote of all of the Member Directors designated by the
Initial Member present and voting and all of the Independent Directors.     (v)
  The Board and the Members shall cause the Company to do or cause to be done
all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises as well as the
existence, rights (charter and statutory) and franchises of its Subsidiaries;
provided, however, that the Company shall not be required to preserve any such
right or franchise if the Board shall determine that the preservation thereof is
no longer desirable for the conduct of its business and that the loss thereof is
not disadvantageous in any material respect to the Company.     (vi)   To ensure
separateness from the EFH Group, so long as any Obligation is outstanding, the
Board and the Members shall use their best efforts to cause the Company to take
or refrain from taking, as the case may be, the

- 11 -



--------------------------------------------------------------------------------



 



      following actions (clauses (A) through (BB) below are collectively
referred to as the “Separateness Undertakings”):

  (A)   at all times hold itself out to the public and all other Persons as a
legal entity separate from the Initial Member and any other Person;     (B)  
use stationery, invoices, checks, logos and other business forms separate from
any EFH Group member;     (C)   not transfer any material assets or facilities
to any EFH Group member, other than any such transfer that is (w) both on a
commercially reasonable basis and approved by (i) a majority of the Directors
and (ii) prior to a Trigger Event, the Minority Member Director(s) present and
voting, provided that at least one Minority Member Director must be present and
voting in order to approve such transaction; (x) pursuant to an agreement
allowed, with respect to transactions with EFH Group members, under clause
(E) below; (y) allowed, with respect to distributions, under Section 17 hereof;
or (z) allowed, with respect to taxes, under clause (BB) below;     (D)   not
enter into any pledge, encumbrance or guaranty, or otherwise become
intentionally liable for, or pledge or encumber its assets to secure the
liability, debts or obligations of any EFH Group member;     (E)   maintain an
arm’s-length relationship with the EFH Group members and only enter into
transactions with the EFH Group members that are both (1) on a commercially
reasonable basis and (2) if such transaction is material, approved by (i) a
majority of the Directors and (ii) prior to a Trigger Event, the Minority Member
Director(s) present and voting, provided that at least one Minority Member
Director must be present and voting in order to approve such transaction, other
than (a) distributions by the Company in accordance with the Dividend Policy,
(b) the Reimbursement Agreements, and (c) payments by the Company pursuant to
clause (BB) below, all of which shall in all events be permitted hereunder;    
(F)   not amend or modify its Dividend Policy, except as approved by the
Principal Members and at least a majority of the Board present and voting, which
approval must include (i) a majority of the Independent Directors, (ii) all of
the Member Directors designated by the Initial Member and (iii) prior to a
Trigger Event, the Minority Member Director(s) present and voting, provided that
at least one Minority Member Director must be present and voting in order to
approve such matter;

- 12 -



--------------------------------------------------------------------------------



 



  (G)   not hold out its credit as being available to satisfy the debts or
obligations of any EFH Group member;     (H)   maintain accurate books,
financial records and accounts, including checking and other bank accounts and
custodian and other securities safekeeping accounts, that are separate and
distinct from those of any other entity, except for other Ring-Fenced Entities;
    (I)   maintain its books, financial records and accounts (including
inter-entity transaction accounts) in a manner so that it will not be difficult
or costly to segregate, ascertain or otherwise identify its assets and
liabilities from those of the EFH Group;     (J)   except with respect to the
Commingled Funds, not commingle any of its facilities, assets, funds or
liabilities with the facilities, assets, funds or liabilities of the EFH Group
members;     (K)   observe appropriate organizational procedures and
formalities, including holding at least annual meetings or actions pursuant to
written consent of the Board and keeping minutes of such meetings and actions;  
  (L)   cause all material transactions and agreements between it and any one or
more of the EFH Group members (including transactions and agreements pursuant to
which the assets or property of one is used or to be used by the other) to be
entered into in the names of the entities that are parties to the transaction or
agreement and to be formally documented in writing;     (M)   except with
respect to shared expenses and corporate functions covered by clauses
(P) through (S) below, conduct transactions with the EFH Group members and third
parties in its name and as an entity that is separate and distinct from the EFH
Group members;     (N)   except with respect to shared expenses and corporate
functions covered by clauses (P) through (S) below, pay its own liabilities,
expenses and losses only from its own assets;     (O)   except with respect to
shared expenses and corporate functions covered by clauses (P) through
(S) below, compensate all consultants, independent contractors and agents from
its own funds for services provided to it by such consultants, independent
contractors and agents;     (P)   to the extent that it and EFH Group members
jointly contract or do business with vendors or service providers or share
overhead expenses, allocate fairly, appropriately and reasonably the costs

- 13 -



--------------------------------------------------------------------------------



 



      and expenses incurred in so doing between or among such entities, with the
result that each such entity bears its fair share of all such costs and
expenses;     (Q)   to the extent that it contracts or does business with
vendors or service providers where the goods or services are wholly or partially
for the benefit of the EFH Group members, allocate fairly, appropriately and
reasonably the costs incurred in so doing to the entity for whose benefit the
goods or services are provided, with the result that each such entity bears its
fair share of all such costs;     (R)   to the extent that officers or other
employees of the EFH Group members perform services for the Company, cause the
Company to pay the fair, appropriate and reasonable costs and expenses related
to providing such services;     (S)   to the extent that it occupies any
premises in the same location or shares the use of equipment with the EFH Group
members, allocate fairly, appropriately and reasonably any rent and overhead
expenses among and between such entities with the result that each bears its
fair share of all such rent and expenses;     (T)   cause its employees,
representatives and agents (1) to hold themselves out to third parties as being
its employees, representatives or agents, as the case may be, it being
understood that it need not have its own dedicated employees, (2) to refrain
from holding themselves out as employees, representatives or agents of any EFH
Group member, and (3) with respect to each employee of the Company, not
concurrently to be an employee of a EFH Group member;     (U)   maintain
separate annual financial statements from the EFH Group prepared in accordance
with GAAP showing its assets and liabilities separate and distinct from those of
any other entities (other than its Subsidiaries); provided, that these financial
statements may be prepared on a consolidated basis for all of the Ring-Fenced
Entities, collectively;     (V)   to the extent its financial statements are to
be consolidated with the financial statements of any other entities (other than
its Subsidiaries), (1) cause to be included in such consolidated financial
statements (or in an accompanying statement) a footnote or other description of
the separateness of it and its Subsidiaries’ assets, liabilities, business
functions and operations to ensure that such separate assets, liabilities,
business functions and operations are readily distinguishable by any person
receiving or relying upon a copy of such consolidated financial statements, and
(2) for so

- 14 -



--------------------------------------------------------------------------------



 



      long as any Obligations are outstanding, file its separate annual
financial statements with the SEC, or, if no Obligations are outstanding, make
its separate annual financial statements available to the public on its website;
    (W)   pay or bear the cost of the preparation of its financial statements,
and have such financial statements audited by an independent certified public
accounting firm; provided, that such audit must be conducted by a team of
auditors from such certified public accounting firm that does not include any
member of the team of auditors for the EFH Group members;     (X)   correct any
known material misunderstanding regarding its identity as an entity separate
from any EFH Group member;     (Y)   not make any loans to any EFH Group member
or buy or hold any indebtedness or other securities or obligations issued by any
EFH Group member (other than (1) trade accounts receivable incurred in the
ordinary course of business on an arm’s-length commercially reasonable basis
payable within 60 days, (2) obligations incurred under the Reimbursement
Agreements, and (3) other obligations (other than obligations for borrowed
money) incurred on an arm’s-length, commercially reasonable basis);     (Z)  
not permit any of its assets to be held in the name of another Person, except
(1) in the name of a Person that is not a EFH Group member pursuant to a
documented trust or similar arrangement, and (2) commingled funds identified as
exceptions to subsection (J) above;     (AA)   maintain adequate capital and a
sufficient number of employees or contractual relationships with parties other
than the EFH Group members for the normal obligations reasonably foreseeable in
a business of its size and character and in light of its contemplated business
operations; and     (BB)   pay its fair share of taxes determined substantially
as if the Company were a stand-alone corporation.     Failure of the Company, or
any Member or the Board on behalf of the Company, to comply with any of the
foregoing covenants or any other covenants contained in this Agreement shall not
affect the status of the Company as a separate legal entity or the limited
liability of the Members or the Directors.

  (vii)   Neither the Company nor any of its Subsidiaries shall take any of the
following actions:

- 15 -



--------------------------------------------------------------------------------



 



  (A)   any acquisition of or investment in any third party Person (or in
respect of the assets of any third party Person) which involves the purchase of
or investment in assets located outside of the State of Texas for consideration
in respect of such assets in excess of $1.5 billion (or its equivalent in
non-cash consideration or property or assets), except as approved by, so long as
the Minority Member continues to be a Principal Member, (x) the Minority Member
Director(s) present and voting, provided that at least one Minority Member
Director must be present and voting in order to approve such action and (y) a
majority of the Independent Directors; and     (B)   prior to a Trigger Event,
approve any annual budget if the aggregate amount of the capital and operating
and maintenance expenditures in such annual budget is a more than 10% decrease
from the capital and operating and maintenance expenditures in the annual budget
for the immediately prior fiscal year, unless such annual budget is approved by
(x) a majority of the Independent Directors and (y) the Minority Member
Director(s) present and voting, provided that at least one Minority Member
Director must be present and voting in order to approve such action; provided
that budgeted amounts for any emergency expenditures and any expenditures that
results from changes in regulatory or legal requirements, including, but not
limited to, regulatory rulings of the Public Utility Commission of Texas, shall
be disregarded when calculating such amounts.

  (viii)   To ensure separateness from the EFH Group members, the Company shall
cause each Subsidiary of the Company whose organizational documents do not
contain separateness provisions comparable to the provisions of Section 10(i)
(other than Transition Bond Co.) of this Agreement to take or refrain from
taking, as the case may be, actions with respect to such Subsidiary of the type
described in Section 10(i)(vi) hereof and shall cause each such Subsidiary to
take actions with respect to itself of the type described in clauses (ii) and
(iv) of the definition of Material Actions only if authorized by the Directors
in a manner similar to Section 10(i)(iv).

Section 11. Independent Directors.
     The Initial Member, at the direction, in writing, of the nominating
committee of the Initial Member’s board of directors, shall designate
Independent Directors as necessary to cause, at all times, (i) at least six (6)
(or such greater number as shall constitute a majority of the Directors if the
number of Directors is ever increased by amendment to this Agreement) members of
the Board to be Independent Directors, at least two (2) of which Independent
Directors shall be Special Independent Directors. To the fullest extent
permitted by applicable Law, including Section 18 1101(c) of the Act, the
Independent Directors shall consider only the interests of the Company,
including its creditors, in acting or otherwise voting on any Material Action.
No resignation or removal of an Independent Director, and no appointment of a

- 16 -



--------------------------------------------------------------------------------



 



successor Independent Director, shall be effective until such successor shall
have accepted his or her appointment as an Independent Director by a written
instrument reasonably acceptable to the Company, which may be a counterpart
signature page to the Management Agreement. In the event of a vacancy in the
position of Independent Director, the Initial Member shall, as soon as
practicable at the direction, in writing, of the nominating committee of the
Initial Member’s board of directors, designate a successor Independent Director.
All right, power and authority of the Independent Directors shall be limited to
the extent necessary to exercise those rights and perform those duties
specifically set forth in this Agreement. Except as provided in the second
sentence of this Section 11, in exercising their rights and performing their
duties under this Agreement, any Independent Director shall have fiduciary
duties of loyalty and care identical to those of a director of a business
corporation organized under the General Corporation Law of the State of
Delaware. No Independent Director shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.
Section 12. Officers.
     (a) Officers. The Officers of the Company as of the date hereof are listed
on Schedule E hereto. The Officers of the Company shall consist of at least a
Chief Executive Officer, a President, a Secretary and a Treasurer. The
appointment or removal of the Chief Executive Officer or the Chief Financial
Officer of the Company shall require a majority vote of the Board, which shall
in any event include the unanimous vote of the Member Directors designated by
the Initial Member (other than any such Member Director that is also an officer
or employee of the Company). Additional Officers of the Company, if any, shall
be chosen by the Board. The Board may also choose one or more Vice Presidents,
Assistant Secretaries, and Assistant Treasurers. Any number of offices may be
held by the same person, except that the President and the Secretary shall not
be the same person. The Board may appoint such other Officers and agents as it
shall deem necessary or advisable who shall hold their offices for such terms
and shall exercise such powers and perform such duties as shall be determined
from time to time by the Board. The salaries of all Officers and agents of the
Company shall be fixed by or in the manner prescribed by the Board. The Officers
of the Company shall hold office until their successors are chosen and
qualified. Any Officer, except as provided above with respect to the Chief
Executive Officer and the Chief Financial Officer, may be removed at any time,
with or without cause, by the affirmative vote of a majority of the Board. Any
vacancy occurring in any office of the Company, except as provided above with
respect to the Chief Executive Officer and the Chief Financial Officer, shall be
filled by the Board. The Officers shall have such powers and duties as usually
pertain to their offices, respectively, as well as such powers and duties as may
from time to time be conferred by the Board. No Officer of the Company may
concurrently be an officer of any EFH Group member.
     (b) Officers as Agents. The Officers, to the extent of their powers set
forth in this Agreement or otherwise vested in them by action of the Board not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 10(i), the actions of the
Officers taken in accordance with such powers shall bind the Company.
     (c) Duties of Board and Officers. Except to the extent otherwise provided
herein, each Director and Officer shall have fiduciary duties of loyalty and
care identical to those of

- 17 -



--------------------------------------------------------------------------------



 



directors and officers of business corporations organized under the General
Corporation Law of the State of Delaware.
Section 13. Limited Liability.
     Except as otherwise expressly provided by the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither any Member nor any Director (nor former Member or Director) shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member or Director of the Company.
     The Members hereby agree that, except as otherwise expressly provided
herein or required by applicable law, no Member shall have an obligation to
return money or other property paid or distributed to such Member whether or not
such distribution was in violation of the Act, except to the extent arising from
gross negligence, fraud, willful breach of this Agreement or a willful illegal
act of such Member. The agreement set forth in the immediately preceding
sentence shall be deemed to be a compromise for purposes of §18-502(b) of the
Act. However, if any court of competent jurisdiction holds that, notwithstanding
the provisions of this Agreement, any Member is obligated to make any such
return, such obligation shall be the obligation of such Member and not of any
other Person.
Section 14. Capital Contributions.
     The Members have contributed to the Company property of an agreed value as
listed on Schedule B attached hereto.
Section 15. Additional Contributions.
     No Member is required to make any additional capital contribution to the
Company. To the extent that, with the written consent of the Board, any Member
makes an additional capital contribution to the Company, any Officer authorized
by the Board shall revise Schedule B of this Agreement to reflect such
additional capital contribution. The provisions of this Agreement, including
this Section 15, are intended to benefit the Members and, to the fullest extent
permitted by law, shall not be construed as conferring any benefit upon any
creditor of the Company (and no such creditor of the Company shall be a
third-party beneficiary of this Agreement) and the Members shall not have any
duty or obligation to any creditor of the Company to make any contribution to
the Company or to issue any call for capital pursuant to this Agreement.
Section 16. Tax Classification and Allocations of Profits and Losses.
     (a) Partnership Status. Subject to Section 3.7 of the Investor Rights
Agreement, the Board shall take such actions as are necessary to cause the
Company and its Subsidiaries to be treated as partnerships or disregarded
entities, as the case may be, for federal income tax purposes pursuant to
Treasury Regulations Section 301.7701-3, and neither the Board nor any person
shall take any action that would affect such status without the prior written
consent of each of the Principal Members.

- 18 -



--------------------------------------------------------------------------------



 



     (b) Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Member in accordance with the
provisions of Treasury Regulation § 1.704-1(b)(2)(iv) and, to the extent not
inconsistent with such regulation, the other provisions of this Agreement. The
Capital Account of each Member shall be credited with such Member’s Capital
Contributions with respect to the limited liability company interests in the
Company acquired by it, if any, all items of income and gain allocated to such
Member pursuant to Section 16(c) and any items of income or gain which are
specially allocated pursuant to Section 16(d); and shall be debited with all
items of loss and deduction allocated to such Member pursuant to Section 16(c),
any items of loss or deduction of the Company specially allocated to such Member
pursuant to Section 16(d), and all cash and the Book Value of any property (net
of liabilities assumed by such Member and the liabilities to which such property
is subject) distributed by the Company to such Member. Any references in any
section of this Agreement to the Capital Account of a Member shall be deemed to
refer to such Capital Account as the same may be credited or debited from time
to time as set forth above. In the event of any transfer of any LLC Units (or
portion thereof) in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred limited liability company interests (or portion thereof).
     (c) Allocations of Profits and Losses. Except as otherwise provided in this
Agreement, Profits and Losses and to the extent necessary, individual items of
income, gain or loss or deduction of the Company shall be allocated in a manner
such that the Capital Account of each Member is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made pursuant to
Section 17(a) if the Company were dissolved, its affairs wound up and its assets
sold for cash equal to their Book Value, all Company liabilities were satisfied
(limited with respect to each non-recourse liability to the Book Value of the
assets securing such liability) and the net assets of the Company were
distributed in accordance with Section 17(a) to the Members immediately after
making such allocation, minus (ii) such Member’s share of Member Minimum Gain
and Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.
     (d) Special Allocations. Notwithstanding any other provision in this
Section 16:

  (i)   Minimum Gain Chargeback. If there is a net decrease in Member Minimum
Gain or Member Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Company taxable year, the Members shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 16(d)(i) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

- 19 -



--------------------------------------------------------------------------------



 



  (ii)   Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in such Member’s Adjusted Capital Account
Balance created by such adjustments, allocations or distributions as promptly as
possible; provided, that an allocation pursuant to this Section 16(d)(ii) shall
be made only to the extent that a Member would have a deficit Adjusted Capital
Account Balance in excess of such sum after all other allocations provided for
in this Section 16 have been tentatively made as if this Section 16(d)(ii) were
not in this Agreement. This Section 16(d)(ii) is intended to comply with the
“qualified income offset” requirement of Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.     (iii)
  Gross Income Allocation. If any Member has a deficit Capital Account at the
end of any taxable year which is in excess of the sum of (i) the amount such
Member is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible; provided, that an allocation pursuant to this
Section 16(d)(iii) shall be made only if and to the extent that a Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 16 have been tentatively made as if
Section 16(d)(ii) and this Section 16(d)(iii) were not in this Agreement.    
(iv)   Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Members ratably in accordance with such Member’s LLC Units as set forth on
Schedule B of this Agreement.     (v)   Member Nonrecourse Deductions. Member
Nonrecourse Deductions for any taxable period shall be allocated to the Member
who bears the economic risk of loss with respect to the liability to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).     (vi)   Ameliorative Allocations. Any
special allocations of income or gain pursuant to Sections 16(d)(ii) or
16(d)(iii) hereof shall be taken into account in computing subsequent
allocations pursuant to Section 16(c) and this Section 16(d)(vi), so that the
net amount of any items so allocated and all other items allocated to each
Member shall, to the extent possible, be equal to the net amount that would have
been allocated to each Member if such allocations pursuant to Sections 16(d)(ii)
or 16(d)(iii) had not occurred.

- 20 -



--------------------------------------------------------------------------------



 



     (e) Income Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Company shall be allocated among the Members in
the same manner as the corresponding items of Profits and Losses and specially
allocated items are allocated for Capital Account purposes; provided, that in
the case of any asset the Book Value of which differs from its adjusted tax
basis for U.S. federal income tax purposes, income, gain, loss and deduction
with respect to such asset shall be allocated solely for income tax purposes in
accordance with the principles of Code Section 704(b) and 704(c) so as to take
into account the difference between Book Value and adjusted tax basis using the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d).
     (f) Tax Matters Member. For so long as the Initial Member is a Principal
Member, the Initial Member shall be the “tax matters partner” within the meaning
of Section 6231(a)(7) of the Code (the “Tax Matters Member”). If the Initial
Member ceases to be a Principal Member, Members owning at least a majority of
the LLC Units shall be entitled to appoint a new Tax Matters Member to replace
the Initial Member. The Tax Matters Member shall determine (a) the appropriate
treatment of each item of income, gain, loss, deduction and credit of the
Company on its Tax returns, (b) the accounting methods and conventions under the
Tax Laws of the United States, the several states and other relevant
jurisdictions applicable to the treatment of any such item and (c) any other
method or procedure related to the preparation of such Tax returns. The Tax
Matters Member shall have all of the rights, duties, powers and obligations
provided for in Sections 6221 through 6232 of the Code. All elections required
or permitted to be made by the Company, and all other Tax decisions and
determinations relating to U.S. federal, state or local Tax matters of the
Company, shall be made by the Tax Matters Member. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Member.
The Tax Matters Member shall, upon request of the Minority Member, provide the
Minority Member with information in respect of any of the foregoing and shall
use its reasonable best efforts to keep the Minority Member apprised of any
material developments on matters in respect of which the Minority Member has
requested to be kept so apprised.
     (g) Tax Withholding. To the extent the Company is required by Law to
withhold or to make Tax payments on behalf of or with respect to any Member
(“Tax Advances”), the Company may withhold such amounts and make such Tax
payments as so required. All Tax Advances made on behalf of a Member shall be
repaid by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member. If a distribution to a Member
is actually reduced as a result of a Tax Advance, for all other purposes of this
Agreement such Member shall be treated as having received the amount of the
distribution that is reduced by the Tax Advance. Each Member hereby agrees to
indemnify and hold harmless the Company and the other Members from and against
any liability (including, without limitation, any liability for Taxes,
penalties, additions to Tax or interest) with respect to income attributable to
or distributions or other payments to such Member.
Section 17. Distributions.
     (a) Subject to subsections (b), (c) and (d) of this Section 17,
distributions shall be made to the Members at such times and in such aggregate
amounts as may be determined by the

- 21 -



--------------------------------------------------------------------------------



 



Board from time to time. Distributions after the date hereof shall be made pro
rata to the Members in accordance with their respective LLC Units as reflected
on Schedule B of this Agreement; provided, that neither (i) the special
distribution of the proceeds of the Minority Member’s contribution of capital to
the Company on or about the date hereof in exchange for the first issuance to it
of LLC Units contemplated by the Subscription Agreement nor (ii) the special
distribution of the proceeds of the Management Member’s contribution of capital
to the Company on or after the date hereof in exchange for the first issuance to
it of LLC Units contemplated by the Management Subscription (as defined in the
Subscription Agreement) shall be made pro rata to the Members but rather shall
be made exclusively to the Initial Member as a reimbursement of capital
expenditures to EFH (indirectly through the Initial Member) as described in
Treasury Regulation § 1.707-4(d), and neither the Minority Member nor the
Management Member shall have any rights to participation in such special
distributions (the “Proceeds Distributions”); provided further, that each
Ordinary Course Dividend (as defined below) shall be distributed to Members and
former Members holding LLC Units at any time during the applicable quarterly
period in respect of which such Ordinary Course Dividend is calculated, pro rata
to such Members based on (1) the number of days in such period that such Member
held LLC Units relative to the total number of dates in such period and (2) such
Members’ respective ownership share of LLC Units as a percentage of the total
outstanding LLC Units held by all such Members on each such day. The Company
shall cause each of the Proceeds Distributions to be made promptly on the date
that the Company receives the funds therefor from the Minority Member or the
Management Member, as applicable.
     (b) Subject to subsection (d) of this Section 17, the Company shall make
quarterly distributions to the Members equal to the net income of the Company or
such greater amount as is permitted by Section 17(d)(ii) (“Ordinary Course
Dividends”).
     (c) Subject to subsection (d) of this Section 17, the Company shall
distribute all of the proceeds of any issuance of LLC Units, unless otherwise
directed by the Members; provided that, each of the Proceeds Distributions shall
be distributed as set forth in Section 17(a) unless otherwise directed by the
Initial Member.
     (d) Notwithstanding any other provision contained in this Agreement,

  (i)   the Company shall not make any distribution to the Members on account of
its interest in the Company if such distribution would violate the Act or other
applicable law;     (ii)   other than any distributions made pursuant to Section
17(c) (including, for greater certainty, the Proceeds Distributions), the
Company shall not make any distribution to the Members to the extent that the
amount of such proposed distribution, plus the sum of all prior distributions
made at any time following the first business day after October 10, 2007 (the
“Reference Date”), other than any distribution made pursuant to Section 17(c)
(including, for greater certainty, the Proceeds Distributions), by the Company
to the Members, exceeds the cumulative net income of the Company (determined in
accordance with GAAP) for the period beginning on the Reference Date to the date
of such proposed distribution;

- 22 -



--------------------------------------------------------------------------------



 



      provided, however, that the restriction on distributions set forth in this
Section 17(d)(ii) shall cease to apply and shall be of no further force or
effect on and after January 1, 2013;     (iii)   the Company shall defer making
any distribution to the Members so long as and to the extent that such
distribution would cause the debt-to-equity ratio of the Company for regulatory
purposes of the Company to be above the debt-to-equity ratio established from
time to time by the Public Utility Commission of Texas for ratemaking purposes;
    (iv)   other than in respect of the Proceeds Distributions, the Company
shall not distribute any amounts to the Members to the extent that the Board
determines in good faith that it is necessary to retain such amounts to meet
expected future requirements of the Company; and     (v)   other than in respect
of the Proceeds Distributions, the Independent Directors, acting by majority
vote, or, at any time prior to a Trigger Event, any Minority Member Director,
shall have the authority to prevent the Company from making any distribution if
they determine that it is in the best interests of the Company to retain such
amounts to meet expected future requirements of the Company (including
continuing compliance with the debt-to-equity ratio described above in
subsection (d)(iii) of this Section 17).

     (e) Subsections (a) through (d) of this Section 17 constitute the Company’s
“Dividend Policy.”
Section 18. Books and Records.
     The Board shall keep or cause to be kept complete and accurate books of
account and records with respect to the Company’s business. The books of the
Company shall at all times be maintained by the Company. The Members who hold in
excess of 5% of the then-outstanding LLC Units and their duly authorized
representatives shall have the right to examine the Company books, records and
documents during normal business hours. The Company, and the Board on behalf of
the Company, shall have the right, pursuant to Section 18-305(c) of the Act, to
keep confidential from any Member certain information as the Board deems
necessary or appropriate.
Section 19. Reports; Member Information.
     (a) On such date as may be agreed by the Initial Member and the Company,
but in no event later than (i) five (5) days with respect to quarterly
statements and (ii) ten (10) days with respect to annual statements prior to the
date on which the EFH Group (a) is required by law or any contractual obligation
or regulatory commitment to file consolidated financial statements with the SEC
or deliver consolidated financial statements to any other Person (which filing
or delivery date shall be communicated to the Company at least 40 days in
advance of the Company’s obligation to deliver the same) or (b) expects to file
consolidated financial statements with the SEC or deliver consolidated financial
statements to any other Person in connection with an offering of securities
(which filing or delivery date shall be communicated to the Company at

- 23 -



--------------------------------------------------------------------------------



 



least 40 days in advance of the Company’s obligation to deliver the same), the
Board shall cause to be prepared all annual audited or quarterly unaudited
financial statements, as applicable, and disclosures and certifications required
under this Agreement or necessary for such information to be filed or delivered,
along with any other information reasonably requested by the Initial Member for
inclusion in the EFH Group’s consolidated financial statements or SEC filings.
Copies of all such financial statements shall promptly be forwarded to the
Minority Member.
     (b) As soon as reasonably practicable after the end of each taxable year
but not later than two hundred and seventy (270) days after the end of each
taxable year, the Company shall send to each Member a copy of U.S. Internal
Revenue Service Schedule K-1, and any comparable statements required by
applicable state or local income tax Law, with respect to such taxable year. The
Company also shall provide the Members with such other information as may be
reasonably requested for purposes of allowing the Members to prepare and file
their own Tax returns. The Company shall bear the cost of the preparation and
filing of its Tax returns with respect to the Company and its Subsidiaries, but
shall not bear any additional costs related primarily to any specific Member.
     (c) Upon request of the Company, each Member agrees to furnish the Company
with all information concerning itself and, the case of the Minority Member,
Minority Member Parent (or the ultimate U.S. taxpayer(s) invested in Minority
Member Parent, in the event that neither Minority Member nor Minority Member
Parent is a U.S. federal income taxpayer), and their respective directors and
officers as may be required to be disclosed by applicable law, regulation or
written orders from any Governmental Authority or reasonably necessary in
connection with any statement, filing, notice or application made by or on
behalf of the Company or any of its Subsidiaries to any third party and/or any
Governmental Authority.
Section 20. Other Business.
     To the extent permitted by law and subject to Section 10(i), any Member and
any Affiliate of a Member (or a direct or indirect shareholder of any such
Affiliate or such shareholder’s Affiliates) (other than Members receiving LLC
Units directly or indirectly by virtue of participation in an equity incentive
or other employee benefit plan of the Company or any of its Subsidiaries or
Affiliates, including without limitation through participation in the Management
Member) may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others, and the pursuit of any such investment or venture, even if
competitive with the business of the Company and its Subsidiaries, shall not be
deemed wrongful or improper. The Company shall not have any rights in or to such
independent ventures or the income or profits therefrom by virtue of this
Agreement.
     No Member, Director or Affiliate of the foregoing (or any direct or
indirect shareholder of any such Affiliate or such shareholder’s Affiliates)
(other than Members receiving LLC Units directly or indirectly by virtue of
participation in an equity incentive or other employee benefit plan of the
Company or any of its Subsidiaries or Affiliates, including without limitation
through participation in the Management Member) shall be obligated to present
any particular investment or business opportunity to the Company even if such
opportunity is of a character that, if presented to the Company, could be
pursued by the Company, and any Member, Director or

- 24 -



--------------------------------------------------------------------------------



 



Affiliate of the foregoing (or any direct or indirect shareholder of any such
Affiliate or such shareholder’s Affiliates) (other than Members receiving LLC
Units directly or indirectly by virtue of participation in an equity incentive
or other employee benefit plan of the Company or any of its Subsidiaries or
Affiliates including without limitation through participation in the Management
Member) shall have the right to pursue for its own account (individually or as a
partner or a fiduciary) or to recommend to any other Person any such investment
opportunity.
Section 21. Exculpation and Indemnification.
     (a) To the fullest extent permitted by law, no Covered Person shall be
liable to the Company or any other Person that is a party to or is otherwise
bound by this Agreement for any loss, damage or claim incurred by reason of any
act or omission performed or omitted by such Covered Person in good faith on
behalf of the Company and in a manner reasonably believed to be within the scope
of the authority conferred on such Covered Person by this Agreement, except that
a Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s fraud, gross negligence or willful misconduct.
     (b) To the fullest extent permitted by applicable law, an Indemnified
Person shall be entitled to indemnification from the Company for any loss,
damage or claim incurred by such Indemnified Person by reason of any act or
omission performed or omitted by such Indemnified Person in good faith on behalf
of the Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Indemnified Person by this Agreement, except that no
Indemnified Person shall be entitled to be indemnified in respect of any loss,
damage or claim incurred by such Indemnified Person by reason of such
Indemnified Person’s fraud, gross negligence or willful misconduct with respect
to such acts or omissions; provided, however, that any indemnity under this
Section 21 by the Company shall be provided out of and to the extent of Company
assets only, and no Member shall have any personal liability on account thereof.
     (c) To the fullest extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by an Indemnified Person defending any claim,
demand, action, suit or proceeding shall, from time to time, be advanced by the
Company prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Indemnified Person to repay such amount if it shall be determined that the
Indemnified Person is not entitled to be indemnified as authorized in this
Section 21.
     (d) An Indemnified Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Members might
properly be paid.
     (e) To the extent that, at law or in equity, an Indemnified Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any other Indemnified Person, an Indemnified Person acting under
this Agreement shall not be liable to the Company or to any other Indemnified
Person for its good faith reliance on the provisions of this Agreement or

- 25 -



--------------------------------------------------------------------------------



 



any approval or authorization granted by the Company or any other Indemnified
Person. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of an Indemnified Person otherwise existing
at law or in equity, are agreed by the Members to replace such other duties and
liabilities of such Indemnified Person.
     (f) The foregoing provisions of this Section 21 shall survive any
termination of this Agreement.
Section 22. Assignments.
     (a) Subject to compliance with this Section 22(a) and any transfer
restrictions, requirements or commitments of a Member in any stockholders,
investor rights, sale participation or registration rights agreement(s) to which
such Member is a party relating to its LLC Units, a Member may assign in whole
or in part its LLC Units. The transferee shall be admitted to the Company as a
Member of the Company upon its execution of a counterpart signature page to this
Agreement and a joinder agreement or other instrument reasonably acceptable to
the Company signifying its agreement to be bound by the terms and conditions of
this Agreement and assume the obligations of the transferor Member hereunder in
respect of the transferred LLC Units. If the Member transfers all of its
remaining LLC Units in the Company pursuant to this Section 22(a), the admission
of the transferee shall be deemed effective immediately prior to the transfer
and, immediately following such admission, the transferor Member shall cease to
be a member of the Company. Notwithstanding anything in this Agreement to the
contrary, any successor to a Member by merger or consolidation in compliance
with this Agreement shall, without further act, be a Member hereunder, and such
merger or consolidation shall not constitute an assignment for purposes of this
Agreement and the Company shall continue without dissolution.
     (b) Any attempted assignment or transfer of LLC Units in contravention of
this Section 22 shall, to the fullest extent permitted by law, be null and void,
and the Company shall not be bound by or recognize any such attempted Transfer
on the books and records of the Company.
     (c) The rights of each of the Initial Member and the Minority Member to
designate Director(s) to the Board shall be assignable (in whole but not in
part) without the consent of the Company, the Board or any other Members, in
connection with a valid Transfer by that Member of all or a substantial portion
of its LLC Units in accordance with the provisions of this Agreement and the
Investor Rights Agreement where such transferee (and any designees) also agrees
in a writing reasonably acceptable to the Company to be bound by the terms and
conditions hereof and thereof applicable to the Initial Member or Minority
Member, as applicable (or in the case of a designee, pursuant to the Management
Agreement).
     (d) The rights of the Minority Member to designate the Board Observer shall
be personal to such Member and not assignable (whether in connection with a
Transfer of LLC Units or otherwise) by such Member without the prior written
consent of the Company, the Initial Member and its Permitted Transferees.

- 26 -



--------------------------------------------------------------------------------



 



Section 23. Resignation.
     So long as (i) any Obligation is outstanding, and (ii) the Initial Member
(together with its Permitted Transferees) own a majority of the LLC Units, the
Initial Member may not resign; provided, that nothing in this Section 23 shall
limit the Initial Member’s rights under Section 22 to assign its LLC Units.
Section 24. Dissolution.
     (a) The Company shall be dissolved, and its affairs shall be wound up upon
the first to occur of the following: (i) the termination of the legal existence
of the last remaining member of the Company or the occurrence of any other event
which terminates the continued membership of the last remaining member of the
Company in the Company unless the Company is continued without dissolution in a
manner permitted by this Agreement or the Act or (ii) the entry of a decree of
judicial dissolution of the Company under Section 18 802 of the Act. Upon the
occurrence of any event that causes the last remaining member of the Company to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon an assignment by the last remaining Member of all of
its LLC Units and the admission of a transferee pursuant to Section 22(a)), to
the fullest extent permitted by law, the personal representative of such member
is hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such member in the Company,
agree in writing (A) to continue the Company and (B) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of the Company, effective as of the occurrence of the event
that terminated the continued membership of the last remaining member of the
Company.
     (b) Notwithstanding any other provision of this Agreement, the Bankruptcy
of a Member shall not cause such Member to cease to be a member of the Company
and upon the occurrence of such an event, the Company shall continue without
dissolution.
     (c) Notwithstanding any other provision of this Agreement, each Member
waives any right it might have to agree in writing to dissolve the Company upon
the Bankruptcy of the Member, or the occurrence of an event that causes the
Member to cease to be a member of the Company.
     (d) In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section 18
804 of the Act.
     (e) The Company shall terminate when (i) all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Members in the manner provided
for in this Agreement and (ii) the Certificate of Formation shall have been
canceled in the manner required by the Act.

-27-



--------------------------------------------------------------------------------



 



Section 25. Waiver of Partition; Nature of Interest.
     Except as otherwise expressly provided in this Agreement, to the fullest
extent permitted by law, each Member hereby irrevocably waives any right or
power that such Member might have to cause the Company or any of its assets to
be partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. No Member shall have any
ownership interest in any specific assets of the Company, and no Member shall
have the status of a creditor with respect to any distribution pursuant to
Section 17 hereof. The interest of each Member in the Company is personal
property.
Section 26. Benefits of Agreement; No Third Party Rights.
     The provisions of this Section shall apply notwithstanding any provision of
this Agreement to the contrary. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditor of the Company or by any
creditor of any Member. Nothing in this Agreement shall be deemed to create any
right in any Person (other than Covered Persons and Indemnified Persons) not a
party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person (except as
provided in Section 20, Section 21 and Section 29).
Section 27. Severability of Provisions.
     Each provision of this Agreement shall be considered severable and if for
any reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.
Section 28. Entire Agreement.
     This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof.
Section 29. Binding Agreement.
     Notwithstanding any other provision of this Agreement, each Member agrees
that this Agreement constitutes a legal, valid and binding agreement of the
Member, and is enforceable against the Member by the Independent Directors, in
accordance with its terms. In addition, the Independent Directors shall be
intended beneficiaries of this Agreement.
Section 30. Governing Law; Judicial Proceedings.
     This Agreement shall be governed by and construed under the laws of the
State of Delaware (without regard to conflict of laws principles), all rights
and remedies being governed by said laws. In any judicial proceeding involving
any dispute, controversy or claim arising out of or relating to this Agreement,
each of the Members unconditionally accepts the non-exclusive

-28-



--------------------------------------------------------------------------------



 



jurisdiction and venue of any United States District Court located in the State
of Delaware, or of the Court of Chancery of the State of Delaware, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the Members agree that in addition to any method for
the service of process permitted or required by such courts, to the fullest
extent permitted by Law, service of process may be made by delivery provided
pursuant to the directions in Section 33. EACH OF THE MEMBERS HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR RELATING TO THE COMPANY OR
ITS OPERATIONS.
Section 31. Amendments.
     Subject to Section 10(i), this Agreement may be modified, altered,
supplemented or amended only pursuant to a written agreement executed and
delivered by the Members holding collectively a majority of the then aggregate
outstanding LLC Units; provided, that: (A) the prior written consent of any
Member shall be required in respect of any such proposed modification,
alteration, supplement or amendment that would have a material disproportionate
adverse impact on that Member (in its capacity as a Member) as compared to the
other Members (in their capacity as Members); and (B) for so long as the
Minority Member (together with its Permitted Transferees) holds at least 1% of
the outstanding LLC Units, the prior written consent of the Minority Member
shall be required to modify, alter, supplement or amend any of the following
provisions if such modification, alteration, supplement or amendment would have
any adverse impact on the Minority Member, its Affiliates or any direct or
indirect shareholders thereof: Sections 10(a), 10(i), 16, 17 and 22. Any
amendment or revision to Schedule B hereto or to the Company’s records that is
made by an Officer solely to reflect information regarding Members shall not be
considered an amendment to this Agreement and shall not require any Board or
Member approval.
Section 32. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.
Section 33. Notices.
     (a) Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or required to be given hereunder
shall be in writing and shall be deemed to be duly given if personally
delivered; telecopied and confirmed; mailed by certified mail, return receipt
requested; or sent via nationally recognized overnight delivery service with
proof of receipt maintained (i) in the case of the Company, to the Company at
its address in Section 2, (ii) in the case of a Member, to such Member at its
address as listed on Schedule B attached hereto and (iii) in the case of either
of the foregoing, at such other address as may be designated by written notice
to the other party.
     (b) Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following

-29-



--------------------------------------------------------------------------------



 



confirmation; shall, if delivered by nationally recognized overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five business days after the date of deposit in the United States
mail.
     (c) Whenever any notice is required to be given by Law or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.
[SIGNATURE PAGE FOLLOWS]

-30-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
have duly executed this Second Amended and Restated Limited Liability Company
Agreement as of the ___day of                     , 2008.

                  ONCOR ELECTRIC DELIVERY HOLDINGS     COMPANY LLC
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                TEXAS TRANSMISSION INVESTMENT LLC
 
                By: TEXAS TRANSMISSION HOLDINGS     CORPORATION, its sole member
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ONCOR MANAGEMENT INVESTMENT LLC
 
                By:   Oncor Electric Delivery Company LLC, its         Managing
Member
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Amended and Restated Oncor LLC Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Definitions
A. Definitions
     When used in this Agreement, the following terms not otherwise defined
herein have the following meanings:
     “Act” has the meaning set forth in the recitals.
     “Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Member Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5) and any amounts such Member is obligated to restore pursuant
to any provision of this Agreement or by applicable Law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person; provided, however, that for purposes of
Section 10(i)(vi) of this Agreement, “Affiliate” shall not include any other
Ring-Fenced Entity; and provided further however that “Affiliates” of Cheyne
Walk Investment Pte Ltd or any of its Affiliates, in each case in its capacity
as an equityholder of Minority Member Parent, shall be deemed to only include
GIC and any person Controlled by GIC or any of its wholly owned Subsidiaries;
and provided further, however that “Affiliates” of GIC shall be deemed only to
include any other Person Controlled by GIC or any of its wholly-owned
Subsidiaries.
     “Agreement” means this Second Amended and Restated Limited Liability
Company Agreement of the Company, together with the schedules attached hereto,
as amended, restated or supplemented or otherwise modified from time to time.
     “Amended LLC Agreement” has the meaning set forth in the recitals.
     “Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, the proceeding has not been dismissed, or if

A-1



--------------------------------------------------------------------------------



 



within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18 101(1) and 18 304 of the Act.
     “Board” or “Board of Directors” means the Board of Directors of the
Company.
     “Board Observer” has the meaning set forth in Section 10(a).
     “Book Value” means, with respect to any asset of the Company, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the Book Values
of all such assets shall be adjusted to equal their respective fair market
values (as reasonably determined by the Initial Member) in accordance with the
rules set forth in Treasury Regulations Section 1.704 1(b)(2)(iv)(f), except as
otherwise provided herein, immediately prior to: (a) the date of the acquisition
of any additional limited liability company interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution
to the Company, (b) the date of the distribution of more than a de minimis
amount of Company property (other than a pro rata distribution) to a Member,
(c) the date of a grant of any additional limited liability company interest to
any new or existing Member as consideration for the provision of services to or
for the benefit of the Company or (d) any other date provided for in Treasury
Regulations Section 1.704-1(b)(2)(iv)(f); provided, that adjustments pursuant to
clauses (a), (b) and (c) above shall be made only if the Initial Member in good
faith determines that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Member. The Book Value of any asset
distributed to any Member shall be adjusted immediately prior to such
distribution to equal its gross fair market value. The Book Value of any asset
contributed by a Member to the Company will be the gross fair market value of
the asset as of the date of its contribution thereto. In the case of any asset
that has a Book Value that differs from its adjusted tax basis, Book Value shall
be adjusted by the amount of Depreciation calculated for purposes of the
definition of “Profits and Losses” rather than the amount of Depreciation
determined for U.S. federal income tax purposes.
     “Capital Account” means the account to be maintained by the Company for
each Member pursuant to Section 16(b).
     “Capital Contribution” means with respect to any Member, the amount of
money and the initial Book Value of any property (other than money) (reduced by
the amount of any liabilities which are secured by such property) contributed to
the Company by the Member, including any amounts paid, or property contributed,
by such Member and listed on Schedule B of this Agreement. Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessors in interest.
     “Certificate of Conversion” means the Certificate of Conversion of the
Company filed with the Secretary of State of the State of Delaware pursuant to
Section 18-214(b)(1) of the Act on October 9, 2007, as amended or amended and
restated from time to time.

A-2



--------------------------------------------------------------------------------



 



     “Certificate of Formation” means the Certificate of Formation of the
Company filed with the Secretary of State of the State of Delaware pursuant to
Section 18-214(b)(2) of the Act on October 9, 2007, as amended or amended and
restated from time to time.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor federal income tax code.
     “Commingled Funds” means (1) assets or funds deposited in connection with
the Plans, (2) Transition Charges owned by Transition Bond Co., and (3) revenues
received by the Company under Rider NDC (Nuclear Decommissioning Charge) of the
Company’s Tariff for Retail Delivery Service.
     “Company” has the meaning set forth in the preamble.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.
     “Conversion” has the meaning set forth in the recitals.
     “Covered Persons” means, collectively, each Officer, Director, and employee
of the Company, each Member and each officer, director and employee of each
Member, and of each Affiliate of each Member and of each direct or indirect
shareholder of any such Affiliate or of such shareholder’s Affiliates.
     “Depreciation” means, for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Book
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Book Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
year or other period bears to such beginning adjusted tax basis; provided,
however, that if the federal income tax depreciation, amortization or other cost
recovery deduction for such year is zero, Depreciation shall be calculated with
reference to such beginning Book Value using any reasonable method selected by
the Initial Member.
     “DGCL” shall mean the Delaware General Corporation Law.
     “Direct or Indirect EFH Interest” means, with respect to any Person, any
direct equity ownership interest, directly held by such Person or any of its
Affiliates, in Parent or EFH, and any indirect equity ownership in EFH through
any direct equity ownership interest, directly held by such Person or any of its
Affiliates, in any of the entities included in the list of entities previously
provided to the Minority Member by EFH (other than any indirect immaterial
interest).

A-3



--------------------------------------------------------------------------------



 



     “Director” means each of the Persons designated to the Board of Directors
from time to time by the Members, including the Independent Directors, in his or
her capacity as manager of the Company. A Director is hereby designated as a
“manager” of the Company within the meaning of Section 18 101(10) of the Act.
     “Dividend Policy” has the meaning given thereto in Section 17(e).
     “EFH” means Energy Future Holdings Corp. (formerly TXU Corp.), a Texas
corporation and a Subsidiary of Parent.
     “EFH Group” means EFH, its successors, and its Subsidiaries, and any
individual or entity controlling or owning, directly or indirectly, more than
49% of the equity interests in the Company, other than the Ring-Fenced Entities.
     “Fitch” means Fitch, Inc.
     “Fund Advisors” means, collectively, Kohlberg Kravis Roberts & Co. L.P.,
TPG Capital, L.P., and Goldman Sachs & Co.
     “GAAP” has the meaning set forth in Section 10(i)(ii)(A).
     “GIC” shall mean the Government of Singapore Investment Corporation Pte
Ltd.
     “Governmental Authority” means any: (i) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (ii) U.S. and other federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
     “Indemnified Persons” means, collectively, (1) each Officer and Director of
the Company, (2) each Member and each officer, director, employee, equityholder
and agent of each Member, and (3) any employee of the Company with whom the
Company enters into a written agreement approved by a majority of the Board of
Directors that includes an indemnification obligation referencing Section 21 of
this Agreement.
     “Independent Director” means any Director of the Company (i) whom the Board
has affirmatively determined to have no material relationship with the Company
or any Non-Ring-Fenced Entity (either directly or as a partner, shareholder or
officer of an organization that has a material relationship with the Company,
Oncor Holdings, or any Non-Ring-Fenced Entity) and (ii) who otherwise would be
considered “independent” in all material respects of the Company and each of the
Non-Ring-Fenced Entities in accordance with the criteria set forth in
Section 303A of the New York Stock Exchange Manual; provided, that (1) a
Person’s capacity as a director of Energy Future Holdings Corp. or as a
shareholder of Energy Future Holdings Corp. prior to the date the common stock
of Energy Future Holdings Corp. was acquired by Texas Energy Future Holdings
Limited Partnership shall not preclude such Person from being an Independent
Director, if such individual otherwise satisfies the criteria set forth above;
(2) the indirect or beneficial ownership of stock through a mutual fund or
similar diversified investment

A-4



--------------------------------------------------------------------------------



 



vehicle with respect to which the owner does not have discretion or control over
the investments held by such diversified investment vehicle (other than any such
investment vehicle which is an Affiliate of any of the Fund Advisors) shall not
preclude such owner from being an Independent Director; (3) the direct or
indirect legal or beneficial ownership of interests in a Non-Ring-Fenced Entity
shall not preclude such owner from being an Independent Director if such
ownership is of a de minimis magnitude that the other Independent Directors
determine would not reasonably be expected to influence the judgment of the
proposed Independent Director in determining the interests of the Company or the
Members and (4) with respect to a ratepayer, supplier, creditor or independent
contractor of, or a Person who received any benefit from or provided any
services to, the Company, Oncor Holdings, or any Non-Ring-Fenced Entity, such
relationship shall not preclude such Person or any Affiliate of such Person from
being an Independent Director if the other Independent Directors determine that
such relationship is of a nature or magnitude as would not reasonably be
expected to influence the judgment of the proposed Independent Director in
determining the interests of the Company or the Members. Notwithstanding
anything to the contrary in this definition of “Independent Director”, a
Director who also serves as an Independent Director of another Ring-Fenced
Entity and who otherwise satisfies the criteria set forth above for an
“Independent Director”, may still be considered independent within the meaning
hereof.
     “Initial LLC Agreement” has the meaning set forth in the recitals.
     “Initial Member” has the meaning set forth in the preamble.
     “Interest” means a limited liability company interest in the Company,
including the right of the holder thereof to any and all benefits to which a
holder thereof may be entitled as provided in this Agreement together with the
obligations of a holder thereof to comply with all of the terms and provisions
of this Agreement.
     “Investor Rights Agreement” means the Investor Rights Agreement, dated as
of the date hereof, by and among the Company, the Initial Member and the
Minority Member, as the same may be amended, supplemented or otherwise modified
from time to time.
     “Law” means all applicable federal, state, local or foreign laws, statutes
and ordinances, common laws and rules, regulations, standards, judgments,
orders, writs, injunctions, decrees, arbitration awards, agency requirements,
licenses or permits of any Governmental Authority.
     “Liquidity Event” means any of the following: (i) a Change of Control (as
defined in the Investor Rights Agreement); (ii) an IPO (as defined in the
Investor Rights Agreement); or (iii) any spin-off of the Company, or other
reorganization or similar transaction, in the case of clause (iii) only, in
which the LLC Units held by the Initial Member and its Permitted Transferees are
distributed out to its corporate parents and pursuant thereto no longer held by
EFH or any of its Subsidiaries.
     “LLC Unit” means an equal, fractional part of all the Interests, and having
the rights and obligations specified with respect thereto in this Agreement, and
any successor security.

A-5



--------------------------------------------------------------------------------



 



     “Management Agreement” means the agreement of the Directors in the form
attached hereto as Schedule C. The Management Agreement shall be deemed
incorporated into, and a part of, this Agreement.
     “Management Member” has the meaning set forth in the preamble.
     “Material Action” means (i) to consolidate or merge the Company with or
into any Person with the result that the Company is not the surviving entity;
(ii) to consolidate or merge the Company with or into any EFH Group member;
(iii) to sell, transfer or dispose of all or substantially all of the assets of
the Company (including by way of merger) without adequate provision for the
payment of all creditors of the Company; (iv) to institute proceedings to have
the Company be adjudicated bankrupt or insolvent, or consent to the institution
of bankruptcy or insolvency proceedings against the Company or file a petition
seeking, or consent to, reorganization or relief with respect to the Company
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or a substantial part of its property, or
make any assignment for the benefit of creditors of the Company, or admit in
writing the Company’s inability to pay its debts generally as they become due,
or take action in furtherance of any such action; or (v) to the fullest extent
permitted by law, to dissolve or liquidate the Company without adequate
provision for the payment of all creditors of the Company.
     “Member” means each of the Initial Member and the Minority Member, and any
Person admitted as an additional member of the Company or a substitute member of
the Company pursuant to the provisions of this Agreement, each in its capacity
as a member of the Company.
     “Member Directors” has the meaning set forth in Section 10(a)(i).
     “Member Minimum Gain” has the meaning ascribed to “partnership minimum
gain” in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
     “Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Member Minimum Gain that would result if
such Member nonrecourse debt were treated as a nonrecourse liability (as defined
in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
     “Member Nonrecourse Deductions” has the meaning ascribed to the term
“partner nonrecourse deductions” set forth in Treasury Regulations
Section 1.704-2(i)(2).
     “Minority Member” has the meaning set forth in the preamble.
     “Minority Member Director” has the meaning set forth in Section 10(a)(i).
     “Minority Member Parent” means the member(s) of Minority Member.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Non-Parent Affiliated Investor” has the meaning set forth in
Section 10(a)(i).

A-6



--------------------------------------------------------------------------------



 



     “Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Company for a
fiscal year equals the net increase, if any, in the amount of Member Minimum
Gain of the Company during that fiscal year, determined according to the
provisions of Treasury Regulations Section 1.704-2(c).
     “Non-Ring-Fenced Entity” means each EFH Group member; each Fund Advisor;
Citibank, N.A.; Lehman Brothers Holdings Inc.; Morgan Stanley & Co.
Incorporated; Credit Suisse; J.P. Morgan Chase Bank, N.A.; Texas Energy Future
Capital Holdings LLC and Texas Energy Future Holdings Limited Partnership.
     “NRSRO” means each of S&P, Moody’s, Fitch and any other nationally
recognized statistical rating organization.
     “Obligations” mean all debt obligations (whether secured or unsecured) of
any Ring-Fenced Entity rated by a NRSRO, whether now or hereafter outstanding.
     “Officer” means an officer of the Company described in Section 12.
     “Ordinary Course Dividends” has the meaning set forth in Section 17(b).
     “Parent” shall mean Texas Energy Future Holdings Limited Partnership and
any successor entity.
     “Permitted Transferee” has the meaning set forth in the Investor Rights
Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, limited liability partnership, association, joint
stock company, trust, unincorporated organization, or other organization,
whether or not a legal entity, and any governmental authority.
     “Plans” means those certain defined benefit pension plans maintained or
contributed to by Energy Future Holdings Corp. and certain of its Affiliates
(including the Company) for the benefit of their employees (including
executives, employee directors, former employees and retirees), collectively
with the other postretirement employee benefit plans maintained or contributed
to by Energy Future Holdings Corp. and certain of its Affiliates (including the
Company).
     “Principal Member” means each of the Initial Member and the Minority Member
for so long as such Member (together with its Permitted Transferees) holds not
less than 10% of the then aggregate outstanding LLC Units; and upon any failure
to so hold 10% of the then aggregate outstanding LLC Units, such Member shall
cease to be a “Principal Member.”
     “Proceeds Distributions” has the meaning set forth in Section 17(a).
     “Profits and Losses” means, for each taxable year or other period, the
taxable income or loss of the Company, or particular items thereof, determined
in accordance with the accounting method used by the Company for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 16(d)

A-7



--------------------------------------------------------------------------------



 



shall not be taken into account in computing such taxable income or loss;
(b) any income of the Company that is exempt from U.S. federal income taxation
and not otherwise taken into account in computing Profits and Losses shall be
added to such taxable income or loss; (c) if the Book Value of any asset differs
from its adjusted tax basis for U.S. federal income tax purposes, any gain or
loss resulting from a disposition of such asset shall be calculated with
reference to such Book Value; (d) upon an adjustment to the Book Value (other
than an adjustment in respect of Depreciation) of any asset, pursuant to the
definition of Book Value, the amount of the adjustment shall be included as gain
or loss in computing such taxable income or loss; (e) if the Book Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of Depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Book Value as the U.S.
federal income tax Depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided, that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the Initial
Member may use any reasonable method for purposes of determining Depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the Company
not deductible in computing taxable income or loss, not properly capitalizable
and not otherwise taken into account in computing Profits and Losses pursuant to
this definition shall be treated as deductible items.
     “Reference Date” has the meaning set forth in Section 17(d)(ii).
     “Reimbursement Agreements” means (1) the Reimbursement Agreement, dated
January 1, 2004, between the Company (as successor-in-interest to Oncor Electric
Delivery Company) and Luminant Generation Company LLC (“Luminant Genco”)
(formerly TXU Generation Company LP), providing for the reimbursement of certain
interest expenses relating to the securitization of certain generation-related
regulatory assets held by the Company, together with (2) the Reimbursement
Agreement, dated January 1, 2002, between the Company (as successor-in-interest
to Oncor Electric Delivery Company) and Luminant Genco, providing for payment by
Luminant Genco to the Company of certain federal income taxes associated with
certain generation-related regulatory assets held by the Company.
     “Ring-Fenced Entities” means the Company, the Member and each of their
Subsidiaries.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “SEC” means the United States Securities and Exchange Commission and any
successor agency.
     “Separateness Undertakings” has the meaning set forth in Section 10(i)(vi).
     “Special Independent Director” means any Director who, in addition to
meeting the requirements applicable to Independent Directors, has not been at
the time of his or her appointment or at any time in the preceding five years,
and during the continuation of his or her service as a Director is not, (i) a
direct or indirect legal or beneficial owner in the Company, Oncor Holdings, or
any Non-Ring-Fenced Entity, (ii) a creditor; supplier; employee; officer;

A-8



--------------------------------------------------------------------------------



 



director; family member of any employee, officer or director; manager or
contractor of the Company, Oncor Holdings, or any Non-Ring-Fenced Entity, or
(iii) a person who controls (whether directly, indirectly or otherwise) the
Company, Oncor Holdings or any Non-Ring-Fenced Entity or any creditor, supplier,
employee, officer, director, manager, or contractor of the Company, Oncor
Holdings, or any Non-Ring-Fenced Entity; provided, that (1) the indirect or
beneficial ownership of stock through a mutual fund or similar diversified
investment vehicle with respect to which the owner does not have discretion or
control over the investments held by such diversified investment vehicle (other
than any such investment vehicle which is an Affiliate of any of the Fund
Advisors) shall not preclude such owner from being a Special Independent
Director; and (2) the direct or indirect legal or beneficial ownership of
interests in a Non-Ring-Fenced Entity shall not preclude such owner from being a
Special Independent Director if such ownership is of a “de minimis magnitude”,
which, for purposes of this definition, shall mean a fair value that does not
exceed one percent of the net worth of such Special Independent Director.
Notwithstanding anything to the contrary in this definition of “Special
Independent Director”, a Director who also serves as an Independent Director of
another Ring-Fenced Entity and who otherwise satisfies the criteria set forth
above for a “Special Independent Director”, may still be considered independent
within the meaning hereof.
     “Subscription Agreement” means that Contribution and Subscription Agreement
dated as of August 12, 2008 between the Company and the Minority Member.
     “Subsidiary” or “Subsidiaries” of an entity means each other entity that
(a) is Controlled by such entity, or (b) a majority of the ownership interests
of which are beneficially owned by such entity.
     “Tax” means all taxes, charges, levies, penalties or other assessments
imposed by any United States federal, state, local or foreign taxing authority,
including income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other similar taxes, including any interest or
penalties attributable thereto.
     “Tax Advances” has the meaning set forth in Section 16(g).
     “Tax Matters Member” has the meaning assigned to the term “tax matters
partner” in Code Section 6231(a)(7) and the meaning set forth in Section 16(f).
     “Taxable Year” means the taxable year of the Company determined under
Section 706 of the Code which shall be the calendar year.
     “Tax Sharing Agreement” means the Amended and Restated Tax Sharing
Agreement, dated as of the date hereof, by and among the Company, the Initial
Member, Energy Future Holdings Corp., the Management Member and the Minority
Member, as the same may be amended, supplemented or otherwise modified from time
to time.
     “Transition Bond Co.” means Oncor Electric Delivery Transition Bond Company
LLC, a Delaware limited liability company.

A-9



--------------------------------------------------------------------------------



 



     “Transition Charges” means those charges collected from retail electric
customers to pay the principal and interest on, and the associated costs to
issue and service, bonds issued by Transition Bond Co.
     “Trigger Event” means, with respect to (i) any approval right of the
Minority Member or a Minority Member Director contained herein that is stated to
no longer apply after a Trigger Event or (ii) modifications to the
qualifications for Minority Member Directors pursuant to Section 10(a)(i) that
would take effect upon the occurrence of a Trigger Event, the occurrence of a
Liquidity Event if having such approval rights no longer apply or if the
operation of Section 10(a)(i) by giving effect to such modifications, as the
case may be, would not violate applicable law, regulation or any order by a
Governmental Authority.
     “TX Act” has the meaning set forth in the recitals.
     “TX Corporation” has the meaning set forth in the recitals.
     “UCC” has the meaning set forth in Section 6(b).
B. Rules of Construction
     Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement. References to any entity shall also be deemed
to be references to its successor entities.

A-10



--------------------------------------------------------------------------------



 



SCHEDULE B
Members

                      Agreed Value of     Name   Mailing Address   Capital
Contribution   LLC Units
Oncor Electric
  Energy Plaza   $[]   [  %]
Delivery Holdings
  1601 Bryan Street        
Company LLC
  Dallas, Texas 75201-3411        
 
  Attn: Legal Department,        
 
  22nd Floor        
 
  Facsimile: (214) 486-2067        
 
           
Texas
  c/o Borealis Infrastructure   $[]   [  %]
Transmission
  Corporation        
Investment LLC
  c/o Borealis Infrastructure        
 
  Management Inc.        
 
  Royal Bank Plaza, South Tower        
 
  200 Bay Street        
 
  Suite 2100, PO Box 56        
 
  Toronto, Ontario M5J 2J2, Canada        
 
  Facsimile: (416) 361-6075        
 
  Attention: Steven Zucchet        
 
           
 
  and        
 
           
 
  Cheyne Walk Investment Pte Ltd.        
 
  c/o GIC Special Investments Pte        
 
  Ltd.        
 
  1st Floor, York House        
 
  45 Seymour Street        
 
  London W1H 7LX, United        
 
  Kingdom        
 
  Facsimile: +44 20 7725 3511        
 
  Attn: Head, Global Infrastructure        
 
  Group, with a copy to Stuart        
 
  Baldwin        
 
           
Oncor
  c/o Oncor Electric Delivery   $[]   [  %]
Management
  Company LLC        
Investment LLC
  Energy Plaza        
 
  1601 Bryan Street        
 
  Dallas, Texas 75201-3411        
 
  Attn: Legal Department, 22nd        
 
  Floor        
 
  Facsimile: (214) 486-2067        

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
Management Agreement
                                         ___, 200_
[                                        
                                        
                                        ]
     Re: Management Agreement — Oncor Electric Delivery Company LLC
Ladies and Gentlemen:
     For good and valuable consideration, each of the undersigned Persons, who
have been designated as Directors of Oncor Electric Delivery Company LLC, a
Delaware limited liability company (the “Company”), in accordance with the
Second Amended and Restated Limited Liability Company Agreement of the Company,
dated as of                     , 2008, as it may be amended or restated from
time to time (the “LLC Agreement”), hereby agree as follows:
     1. Each of the undersigned accepts such Person’s rights and authority as a
Director under the LLC Agreement and agrees to perform and discharge such
Person’s duties and obligations as a Director under the LLC Agreement, and
further agrees that such rights, authorities, duties and obligations under the
LLC Agreement shall continue until such Person’s successor as a Director is
designated or until such Person’s resignation or removal as a Director in
accordance with the LLC Agreement. Each of the undersigned agrees and
acknowledges that it has been designated as a “manager” of the Company within
the meaning of the Delaware Limited Liability Company Act.
     2. So long as any Obligation is outstanding, each of the undersigned
agrees, solely in its capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining an involuntary case against the Company under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Company or any substantial part of the property of the Company, or ordering the
winding up or liquidation of the affairs of the Company.
     3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES
SHALL BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.
     Initially capitalized terms used and not otherwise defined herein have the
meanings set forth in the LLC Agreement.

C-1



--------------------------------------------------------------------------------



 



     This Management Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Management Agreement and all
of which together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Management Agreement
as of the day and year first above written.

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

C-2



--------------------------------------------------------------------------------



 



SCHEDULE D
DIRECTORS

1.   Nora Brownwell   2.   William T. Hill, Jr.   3.   Marc S. Lipschultz   4.  
Robert S. Shapard   5.   Richard W. Wortham III   6.   Jeffrey Liaw   7.  
Robert Estrada   8.   Tom Dunning   9.   Monte E. Ford   10.   Richard C. Byers
  11.   Steven J. Zucchet

D- 1



--------------------------------------------------------------------------------



 



SCHEDULE E

      Officers   Title
Robert S. Shapard
  Chairman of the Board and Chief Executive Officer
R.D. Trimble
  President and Chief Operating Officer
Brenda L. Jackson
  Senior Vice President
Brenda J. Pulis
  Senior Vice President
Charles W. Jenkins III
  Senior Vice President
James A. Greer
  Senior Vice President
David M. Davis
  Vice President and Chief Financial Officer
Don J. Clevenger
  Vice President — External Affairs and Secretary
Deborah L. Dennis
  Vice President
Michael E. Guyton
  Vice President
John W. Self
  Vice President
Debra L. Elmer
  Vice President
Diane Kubin
  Assistant Secretary
Richard C. Hays
  Controller
John M. Casey
  Treasurer

E- 1



--------------------------------------------------------------------------------



 



EXHIBIT D
AMENDED AND RESTATED
TAX SHARING AGREEMENT
          THIS AMENDED AND RESTATED TAX SHARING AGREEMENT, dated as of [•],
2008, is among Energy Future Holdings Corp., a Texas corporation (“EFH”), Oncor
Electric Delivery Holdings LLC, a Delaware limited liability company (“Oncor
Holdings”) that is a wholly owned subsidiary of Energy Future Intermediate
Holding Company LLC, a Delaware limited liability company (“EFI”), which is
itself a wholly-owned subsidiary of EFH, Oncor Electric Delivery Company LLC, a
Delaware liability company (“Oncor”), 80.03% of the membership interests of
which are held by Oncor Holdings, Texas Transmission Investment LLC, a Delaware
limited liability company (“Minority Investor”), a Delaware limited liability
company, and holder of [19.75]% of the membership interests in Oncor, and Oncor
Management Investment LLC (“Management Investor”), a Delaware limited liability
company and holder of [0.22]% of the membership interests in Oncor (EFH, Oncor
Holdings, Oncor, Minority Investor and Management Investor, collectively, the
“Parties”).
RECITALS:
          WHEREAS, the parties hereto (other than Minority Investor and
Management Investor) entered into a Tax Sharing Agreement dated October 10, 2007
(the “Effective Date”) and wish to amend and restate such agreement, including
to add Minority Investor and Management Investor as parties to such agreement
with the rights and obligations contained herein;
          WHEREAS, prior to the date of this Agreement, the EFH Group and
members of the Oncor Holdings Group have filed certain consolidated and combined
Tax Returns and wish to allocate their mutual rights and obligations in respect
of their Taxes amongst themselves;

1



--------------------------------------------------------------------------------



 



          WHEREAS, the Parties wish to allocate their rights and obligations
with respect to any Tax Returns now or hereafter filed by EFH in any foreign,
state or local jurisdiction;
          WHEREAS, EFH, Minority Investor and Management Investor will be
allocated taxable income from Oncor with respect to which they (or their
members) will be required to pay U.S. federal income taxes;
          NOW, THEREFORE, in consideration of these promises and of the mutual
agreements and covenants herein contained, the Parties agree as follows:
     SECTION 1. Definitions. The following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Additional EFH Group Tax Liability” has the meaning set forth in
Section 9.
          “Affiliate” means any Person that directly or indirectly through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with a specified Person. In determining whether an Affiliate is an Affiliate of
Oncor Holdings or EFH for any period, no member of the Oncor Holdings Group
(including Oncor Holdings) shall be an Affiliate of EFH, and no member of the
EFH Group (including EFH ) shall be an Affiliate of Oncor Holdings. For purposes
of this Agreement, Management Investor shall not be considered an Affiliate of
EFH, Oncor or Oncor Holdings.
          “Agreement Disputes” has the meaning set forth in Section 12.
          “Applicable Tax Returns” has the meaning set forth in Section 10.
          “Applicable Taxable Year” means a taxable year relating to an
Applicable Tax Return.

2



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day ending at 11:59 p.m. (Eastern Time)
other than a Saturday or Sunday or a day on which banks are required or
authorized to close in the City of New York.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Control” or “Controlled” means, in respect of any Person, the
presence of the legal, beneficial or equitable ownership, directly or
indirectly, of more than 50% (by vote or value) of the capital or voting stock
(or other ownership or voting interest, if not a corporation) of such Person.
          “Effective Date” has the meaning set forth in the Recitals.
          “EFH Group” means EFH and its Subsidiaries other than members of the
Oncor Holdings Group.
          “EFH Indemnified Party” shall include each member of the EFH Group,
each of their Representatives and Affiliates, and each of their respective
heirs, executors, trustees, administrators, successors and assigns.
          “Estimated Tax Installment Date” means the estimated Tax installment
due dates prescribed in Section 6655(c) of the Code (currently April 15,
June 15, September 15, and December 15), as may be extended under applicable law
and any other date on which an installment of estimated Taxes is required to be
made (including March 15, to the extent relevant for any extension payment).
          “Final Determination” means in respect of any issue (a) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final and not subject to
further appeal, (b) a closing agreement whether or not entered into under
Section 7121 of the Code or any other binding settlement agreement

3



--------------------------------------------------------------------------------



 



(whether or not with the Internal Revenue Service) entered into in connection
with or in contemplation of an administrative or judicial proceeding, (c) the
completion of the highest level of administrative proceedings if a judicial
contest is not or is no longer available, or (d) any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or any other event that the parties agree in writing is a final and irrevocable
determination of the liability at issue.
          “Governmental Authority” shall mean any federal, state, local
(including any municipal or political subdivision), foreign or international
court, government, department, commission, board, bureau, agency,
instrumentality, self-regulatory authority, stock exchange or other regulatory,
administrative or governmental authority.
          “Jointly Owned Entity” means any Person, that is not treated as a
flow-through entity for tax purposes, whose ownership interests are owned at the
same time by at least two of the following entities: (i) a member of the EFH
Group, (ii) a member of the Oncor Holdings Group (excluding any member of the
Oncor Group) and (iii) a member of the Oncor Group.
          “Law” shall mean all laws, statutes and ordinances and all
regulations, rules and other pronouncements of Governmental Authorities having
the effect of law of the United States, any foreign country, or any domestic or
foreign state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental
Authority thereof.
          “Oncor Distributions Group” means each member of the Oncor Holdings
Group, excluding the Oncor Group.
          “Oncor Group” means Oncor and any Subsidiaries of Oncor.

4



--------------------------------------------------------------------------------



 



          “Oncor Holdings Excess Separate Tax Liability” shall mean an amount
equal to the excess, if any, of (i) the Oncor Holdings Separate Tax Liability
over (ii) the Oncor Separate Tax Liability.
          “Oncor Holdings Group” means Oncor Holdings and any Subsidiaries of
Oncor Holdings.
          “Oncor Holdings Indemnified Party” shall include each member of the
Oncor Holdings Group, each of their Representatives and Affiliates, and each of
their respective heirs, executors, trustees, administrators, successors and
assigns.
          “Oncor Holdings Separate Tax Liability” shall mean (A) with respect to
Applicable Taxable Years that ended prior to the Effective Date, an amount equal
to the Tax liability of Oncor with respect to such Applicable Taxable Years
determined in accordance with the prior practice of the parties, and (B) with
respect to Applicable Taxable Years ending after the Effective Date, an amount
equal to the sum of (i) the Tax liability that the Oncor Holdings Group and each
member of the Oncor Holdings Group would have incurred if Oncor Holdings had
filed a consolidated or combined Tax Return (assuming Oncor Holdings was treated
as a corporation for tax purposes) for itself and each member of the Oncor
Holdings Group separate and apart from the EFH Group and any member of the EFH
Group and (ii) where a consolidated or combined Tax Return is not available
under applicable law, the Tax liability that Oncor Holdings (for the avoidance
of doubt, treating Oncor Holdings as a corporation for tax purposes) and/or each
member of the Oncor Holdings Group would have incurred if Oncor Holdings and/or
such member of the Oncor Holdings Group had filed such Tax Return for itself.
For the avoidance of doubt, the Oncor Holdings Separate Tax Liability shall take
into account any Tax

5



--------------------------------------------------------------------------------



 



Attribute that is (x) reflected on the balance sheet of Oncor Holdings as of the
Effective Date, or (y) properly allocable to any member of the Oncor Holdings
Group following such date.
          “Oncor Separate Tax Liability” shall mean (A) with respect to
Applicable Taxable Years that ended prior to the Effective Date, an amount equal
to the Tax liability of Oncor with respect to such Applicable Taxable Years
determined in accordance with the prior practice of the parties, and (B) with
respect to Applicable Taxable Years ending after the Effective Date, an amount
equal to the sum of (i) the Tax liability that the Oncor Group and each member
of the Oncor Group would have incurred if Oncor had filed a consolidated or
combined Tax Return (assuming Oncor was treated as a corporation for tax
purposes) for itself and each member of the Oncor Group separate and apart from
the EFH Group, the Oncor Distributions Group and any member of the EFH Group or
the Oncor Distributions Group and (ii) where a consolidated or combined Tax
Return is not available under applicable law, the Tax liability that Oncor (for
the avoidance of doubt, treating Oncor as a corporation for tax purposes) and/or
each member of the Oncor Group would have incurred if Oncor and/or such member
of the Oncor Group had filed such Tax Return for itself. For the avoidance of
doubt, the Oncor Separate Tax Liability shall take into account any Tax
Attribute that is (x) reflected on the balance sheet of Oncor as of the
Effective Date, or (y) properly allocable to any member of the Oncor Group
following such date.
          “Person” shall mean an individual, a general or limited partnership, a
joint venture, a corporation (including not-for-profit), a trust, a limited
liability company, an association, an unincorporated organization or a
government or any department or agency thereof.

6



--------------------------------------------------------------------------------



 



          “Representative” shall mean, with respect to any Person, any of such
Person’s directors, officers, managers, employees, agents, consultants,
advisors, accountants, attorneys and other representatives.
          “Sharing Percentages” shall mean (i) with respect to any Applicable
Taxable Year ending on or prior to the date of this Agreement, 100% for EFH and
0% for each of Minority Investor and Management Investor, and (ii) with respect
to any Applicable Tax Year commencing on or after January 1, 2009, 80.03% for
EFH, [19.75]% for Minority Investor, and [0.22]% for Management Investor, which
percentages shall be adjusted in the event that the parties’ respective
membership interests in Oncor are adjusted, such interests to be determined by
the relative number of units of Oncor owned by each of EFH, Minority Investor
and Management Investor.
          “Subsidiary” shall mean with respect to any specified Person, any
corporation or other legal entity of which such Person or any of its
subsidiaries controls or owns, directly or indirectly, more than 50% of the
stock or other equity interest entitled to vote on the election of members to
the board of directors or similar governing body; provided, however, that for
purposes of this Agreement, (a) Oncor Holdings and its Subsidiaries shall not be
deemed to be Subsidiaries of any member of the EFH Group and (b) Management
Investor shall not be considered a Subsidiary of EFH, Oncor or Oncor Holdings.
          “Tax” or “Taxes” whether used in the form of a noun or adjective,
means all forms of taxation, whenever created or imposed, including, but not
limited to, taxes on or measured by income, franchise, gross receipts, sales,
use, excise, payroll, personal property (tangible or intangible), real property,
ad valorem, value added, leasing, leasing use or other taxes, levies, imposts,
duties, charges or withholdings of any nature whether imposed by a

7



--------------------------------------------------------------------------------



 



country, locality, municipality, government, state, federation, or other
governmental body, including any penalties, fines and additions to tax and any
interest on tax.
          “Tax Attribute” means any credit, deduction or other attribute
(including any alternative minimum tax preference item) that may have the effect
of decreasing any Tax.
          “Tax Proceeding” means any audit, review, assessment, deficiency,
competent authority determination or any other administrative or judicial
proceeding with the purpose or effect of determining (including redetermining)
any Taxes (including, without limitation, any administrative or judicial review
of any formal or informal claim for refund). For the avoidance of doubt, an
appeal of a Tax Proceeding is a Tax Proceeding.
          “Tax Professional” means a nationally recognized Tax attorney or Tax
accountant that is a member of a nationally recognized law firm or accounting
firm, which attorney or accountant being acceptable to both EFH and Oncor or
Oncor Holdings, as applicable, for the purposes of Section 12.
          “Tax Returns” means all reports, returns, information statements,
questionnaires, election statements or other documents required to be filed or
that may be filed for any period with any Taxing Authority (whether domestic or
foreign) in connection with any Tax or Taxes (whether domestic or foreign). For
the avoidance of doubt, an amended Tax Return or an amendment to a Tax Return is
a Tax Return.
          “Taxing Authority” means any governmental entity imposing Taxes or
empowered or authorized to administer any Taxes imposed by any country,
locality, municipality, government, state, federation or other governmental
body.
          “True-up Payment” has the meaning set forth in Section 6(d).
          “True-up Payment Date” has the meaning set forth in Section 6(d).

8



--------------------------------------------------------------------------------



 



     SECTION 2. Consent.
          (a) EFH shall prepare and file all Tax Returns in respect of and on
behalf of, as applicable, each member of the EFH Group and the Oncor Holdings
Group for any Applicable Taxable Year, provided that, Oncor Holdings shall have
the right to review such Tax Returns within a reasonable time prior to filing
and consent (such consent not to be unreasonably conditioned, delayed or
withheld) to the positions taken on such Tax Returns to the extent such
positions would increase the Oncor Holdings Excess Separate Tax Liability, and
provided that Oncor shall have the right to review such Tax Returns within a
reasonable time prior to filing and consent (such consent not to be unreasonably
conditioned, delayed or withheld) to the positions taken on such Tax Returns to
the extent such positions would increase the Oncor Separate Tax Liability. Any
dispute in respect of any Tax Return prepared pursuant to this Section 2(a)
shall be resolved pursuant to Section 12.
          (b) Subject to the other applicable provisions of this Agreement,
Oncor Holdings irrevocably designates, and agrees to cause each Oncor Holdings
Affiliate to so designate, EFH as its sole and exclusive agent and
attorney-in-fact to take such action (including execution of documents) as EFH,
in its sole reasonable discretion, may deem appropriate in any and all matters
(including Tax Proceedings) relating to any Tax Return described in
Section 2(a). Oncor Holdings or Oncor, as appropriate, shall cause each Tax
Return prepared on behalf of a member of the Oncor Holdings Group pursuant to
Section 2(a) to be executed by the appropriate member of the Oncor Holdings
Group. With respect to EFH’s obligations pursuant to Section 2(a), EFH Business
Services Company, a wholly-owned subsidiary of EFH, and Oncor have entered into
a Corporate Support Services Agreement pursuant to which EFH Business Services
Company provides corporate services to Oncor, including certain tax services.

9



--------------------------------------------------------------------------------



 



     SECTION 3. Payment of Tax Liability.
          (a) Except for the Taxes that Oncor Holdings or Oncor are liable for
pursuant to Section 6(b) and subject to indemnification under Section 4(a), EFH
shall pay all Taxes in respect of the income of Oncor and Oncor Holdings that is
included in the Tax Returns of the EFH Group for each Applicable Taxable Year at
such time and in such manner as such payments are required to be made. Minority
Investor shall pay all Taxes in respect of the income of Oncor that is included
in the Tax Returns of Minority Investor for each Applicable Taxable Year at such
time and in such manner as such payments are required to be made. The members of
Management Investor shall pay all Taxes in respect of the income of Oncor that
is included in the Tax Returns of such members with respect to their ownership
of limited liability company interests in Management Investor for each
Applicable Taxable Year at such time and in such manner as such payments are
required to be made.
          (b) Each of EFH, Minority Investor and Management Investor shall
indemnify and hold each Oncor Holdings Indemnified Party harmless from and
against any and all Tax, interest, fine, penalty, damage, cost or other expense
of any kind (including reasonable attorneys’ fees and costs) that is
attributable to, or results from, the failure of EFH, Minority Investor or
Management Investor, as applicable, to timely make any payment required to be
made pursuant to Section 3(a).
     SECTION 4. Allocation of Liability. (a) With respect to the portion of the
Oncor Holdings Separate Tax Liability and the Oncor Separate Tax Liability that
is not described in Section 6(b) of this Agreement and relates to income of
Oncor and Oncor Holdings that is included in the Tax Returns of the EFH Group,
Minority Investor or the members of Management Investor as applicable:

10



--------------------------------------------------------------------------------



 



     (i) Other than with respect to the Applicable Tax Year described in clause
(ii), for each Applicable Tax Year, Oncor shall pay to each of EFH, Minority
Investor and Management Investor an amount equal to their Sharing Percentages of
such Oncor Separate Tax Liability and shall indemnify and hold each EFH
Indemnified Party, Minority Investor and Management Investor harmless for an
amount equal to their Sharing Percentage of such Oncor Separate Tax Liability.
     (ii) Solely with respect to the Applicable Taxable Year commencing
January 1, 2008, Oncor shall pay (A) to Minority Investor, an amount equal to
(x) [19.75]% multiplied by a fraction equal to (366-X)/366 where X = the number
of days prior to the admission of Minority Investor as a party to this Agreement
multiplied by (y) such Oncor Separate Tax Liability for such year, (B) to
Management Investor, an amount equal to (x) [.22]% multiplied by a fraction
equal to (366-X)/366 where X = the number of days prior to the admission of
Management Investor as a party to this Agreement multiplied by (y) such Oncor
Separate Tax Liability for such year, and (C) to EFH, an amount equal to such
Oncor Separate Tax Liability minus the amounts paid in clauses (A) and (B), and
shall indemnify and hold each of Minority Investor, Management Investor and each
EFH Indemnified Party harmless for an amount equal to the amounts described in
clauses (A), (B) and (C) respectively.
     (iii) Oncor Holdings shall pay to EFH the Oncor Holdings Excess Separate
Tax Liability and shall indemnify and hold each EFH Indemnified Party harmless
for an amount equal to the Oncor Holdings Excess Separate Tax Liability.
          (b) In the event that Oncor or a member of the Oncor Distributions
Group realizes a loss or credit in an Applicable Taxable Year that would be
permitted under applicable

11



--------------------------------------------------------------------------------



 



provisions of the Code to be carried back to one or more prior Applicable
Taxable Years, the Oncor Holdings Excess Separate Tax Liability or Oncor
Separate Tax Liability, as appropriate, shall be recomputed for each such prior
Applicable Taxable Year to take into account such carryback. EFH, Minority
Investor and Management Investor shall make an adjusting payment to Oncor
Holdings or Oncor, as appropriate, promptly after the date when the benefit of
such carryback would have been realized by a member of the Oncor Distributions
Group, or by Oncor, if it had filed its own Tax Return reflecting such
carryback, or as soon as such adjustment can practicably be calculated, if
later. Such adjusting payment shall be in the amount required such that, for
each such prior Applicable Taxable Year, the payments made by Oncor Holdings or
Oncor pursuant to the terms of this Agreement less the payments made by EFH,
Minority Investor and Management Investor to Oncor Holdings or Oncor,
respectively, pursuant to the terms of this Agreement, or, with respect to
Applicable Taxable Years that ended prior to the Effective Date, such payments
that are actually made in accordance with prior practice, equals the Oncor
Holdings Excess Separate Tax Liability or the Oncor Separate Tax Liability, as
appropriate, for such taxable year. Any payment required to be made to Oncor
under this Section 4(b) will be made by EFH, Minority Investor and Management
Investor in accordance with their Sharing Percentages for the Applicable Taxable
Year to which the realized loss or credit would be permitted to be carried back.
          (c) For purposes of this Agreement, except as set forth in Sections
4(b) and 8, all payments that would have been due by one Party to another Party
pursuant to this Agreement with respect to Applicable Taxable Years that ended
prior to the Effective Date shall be treated as if they were made on a timely
basis.

12



--------------------------------------------------------------------------------



 



          (d) (i) For the avoidance of doubt, notwithstanding anything in this
Agreement, to the extent required by law, Oncor shall remain jointly and
severally liable for Taxes of the EFH Group for Applicable Taxable Years ending
on or prior to the Effective Date as a successor to Oncor Electric Delivery
Company.
          (ii) EFH shall indemnify and hold Oncor harmless for any Taxes of the
EFH Group (other than Taxes of Oncor or Oncor Electric Delivery Company as a
predecessor to Oncor) that are imposed on Oncor under Treasury Regulations
Section 1.1502-6 or, if any, applicable similar provisions of state or local law
for any Applicable Taxable Year during which Oncor Electric Delivery Company was
a member of a combined or consolidated group of which EFH was the parent.
     SECTION 5. Calculations.
          (a) EFH shall determine the Oncor Holdings Excess Separate Tax
Liability and Oncor Separate Tax Liability (i) in accordance with this Agreement
and EFH Group’s method of federal income tax allocation (in the manner set forth
in Exhibit A), in a manner that is consistent with Sections 1.1502 33(d) and
1.1552 1 of the Treasury Regulations or, in the case of Taxes other than United
States federal income taxes, any other permissible allocation methodology and
(ii) consistent with general Tax accounting principles and past practice.
          (b) For each Tax Return filed by EFH, EFH shall provide Oncor Holdings
or Oncor, as appropriate, in good faith, within 3 Business Days prior to the due
date of any payment required to be made by Oncor Holdings or Oncor pursuant to
Sections 4(a) and 6, with a calculation of the amount (if any) of any (i) Oncor
Holdings Excess Separate Tax Liability and Oncor Separate Tax Liability,
(ii) estimated Oncor Holdings Excess Separate Tax Liability and estimated Oncor
Separate Tax Liability and/or (iii) True-up Payment (for purposes of Section 6).

13



--------------------------------------------------------------------------------



 



Such calculation shall provide sufficient detail to permit Oncor Holdings or
Oncor, as appropriate, to reasonably understand such calculation. Oncor Holdings
or Oncor, as appropriate, shall have the right to review and comment on such
calculation. If EFH and Oncor Holdings or Oncor, as appropriate, cannot agree on
the calculations prepared under this Section 5, then such dispute shall be
resolved pursuant to Section 12. For the avoidance of doubt, any calculations
provided by EFH in accordance with this Section 5 will apply for purposes of
this Agreement pending the resolution of any such dispute pursuant to
Section 12.
     SECTION 6. Settlement.
          (a) All amounts due pursuant to Section 4(a) hereof shall be paid at
least 5 Business Days before each Estimated Tax Installment Date and on each
such date such paid amount shall equal the amount of any estimated Oncor
Holdings Excess Separate Tax Liability and Oncor Separate Tax Liability that
Oncor Holdings or Oncor, respectively, would have otherwise been required to pay
to a Taxing Authority on such Estimated Tax Installment Date (for the avoidance
of doubt, treating Oncor Holdings and Oncor as corporations). Any amounts due
pursuant to this Section 6(a) shall be calculated in accordance with the method
described in Section 6655(d) of the Code, as appropriate, unless all the Parties
to this Agreement agree to an alternative method.
          (b) (i) Oncor Holdings and Oncor shall pay to the applicable Taxing
Authority the portion of the Oncor Holdings Excess Separate Tax Liability and
Oncor Separate Tax Liability, respectively, for which they are directly liable,
on or before the date such payment is required to be paid to a Tax Authority.
          (ii) Oncor Holdings and Oncor shall pay to EFH, the portion of the
Oncor Holdings Excess Separate Tax Liability and Oncor Separate Tax Liability,
respectively, for

14



--------------------------------------------------------------------------------



 



which EFH is, but Oncor Holdings, Oncor, Minority Investor or Management
Investor, is not, liable to pay on behalf of Oncor Holdings or Oncor,
respectively, including, without limitation any liability relating to the Texas
Franchise Tax, Chapter 171 of the Texas Tax Code (or any succeeding tax), at
least 2 Business Days prior to the date such payment is required to be made by
EFH to a Tax Authority.
          (c) If, for any taxable year, the payments made by Oncor Holdings or
Oncor pursuant to Sections 6(a) and (b) are different from the Oncor Holdings
Excess Separate Tax Liability or the Oncor Separate Tax Liability, respectively,
for such taxable year, then EFH, Minority Investor, Management Investor, Oncor
Holdings or Oncor, as the case may be, shall make an adjusting payment two
Business Days prior to the filing of the applicable Tax Return for such taxable
year (the “True-up Payment Date”) in the amount required such that payments made
by Oncor Holdings and Oncor for such taxable year (taking into account the
adjustments, if any, pursuant to Section 4(b) and this Section 6(c)) equal the
Oncor Holdings Excess Separate Tax Liability and the Oncor Separate Tax
Liability, respectively, for such taxable year (such difference, the “True-up
Payment”). Any payment required to be made to Oncor under this Section 6(c)
which relate to Taxes described in Section 6(a) shall be made by EFH, Minority
Investor and Management Investor in accordance with their Sharing Percentages
for the taxable year to which the True-up Payment relates, and any payment that
relates to any Taxes described in Section 6(b)(ii) shall be made by EFH.
          (d) If any payments are required to be made by Management Investor to
Oncor under this Agreement (including, without limitation, any True-up Payment),
Oncor may, in its sole discretion, elect to collect payment of such amounts due
by offsetting against such amounts any subsequent payments by it to the
Management Investor under this Agreement. Nothing in

15



--------------------------------------------------------------------------------



 



this Section 6(d) shall reduce or modify the obligations of the Management
Investor to make payments at the time and in the manner specified in this
Agreement.
     SECTION 7. Tax Proceedings. EFH shall have exclusive control of any Tax
Proceeding with respect to any member of the EFH Group or the Oncor Holdings
Group; provided that EFH shall not settle any such Tax Proceeding without the
consent of Oncor Holdings or Oncor (such consent not to be unreasonably
conditioned, delayed or withheld) if such settlement would increase the relevant
Oncor Holdings Excess Separate Tax Liability or Oncor Separate Tax Liability,
respectively; and provided further that EFH shall conduct a particular Tax
Proceeding at the direction of Oncor Holdings or Oncor if such Tax Proceeding
would affect only the Tax Liability of a member of the Oncor Distributions Group
or the Tax Liability of Oncor, respectively.
     SECTION 8. Recomputation. If, for any Applicable Taxable Year, the Tax
liability of any member of the EFH Group or Oncor Holdings Group is redetermined
as a result of a Final Determination, whether as a result of a refund (including
a refund resulting from a carryback), an Internal Revenue Service adjustment or
otherwise, the payment obligations of the Parties pursuant to the terms of this
Agreement, or, with respect to Applicable Taxable Years that ended prior to the
date of this Agreement, the payment obligations as determined in accordance with
prior practice, shall be redetermined by EFH in a reasonable manner, and either
EFH, Minority Investor, Management Investor, Oncor Holdings and/or Oncor, as the
case may be, shall make an adjusting payment to the other in the amount required
such that, for such taxable year (and for each other Applicable Taxable Year),
the payments made by Oncor Holdings and Oncor equals the Oncor Holdings Excess
Separate Tax Liability and the Oncor Separate Tax Liability, respectively
(taking into account the correlative effects of such redetermination). Any
payment

16



--------------------------------------------------------------------------------



 



required to be made to (or by) Oncor under this Section 8 which relates to Taxes
described in Section 6(a) with respect to the Oncor Separate Tax Liability shall
be made by (or to) EFH, Minority Investor and Management Investor in accordance
with their Sharing Percentages for the Applicable Tax Year with respect to which
the Tax liability of Oncor is redetermined as a result of such Final
Determination, and any payment that relates to Taxes described in
Section 6(b)(ii) shall be made by EFH.
     SECTION 9. Prohibited Actions. Oncor Holdings and Oncor agree not to take
any actions that would increase the Tax liability (other than as a result of
Oncor Holdings Excess Separate Tax Liabilities and Oncor Separate Tax
Liabilities) of any member of the EFH Group for any Applicable Taxable Year (the
“Additional EFH Group Tax Liability”). In the event Oncor Holdings or Oncor
takes, or fails to take, any action that causes an Additional EFH Group Tax
Liability, then Oncor Holdings and/or Oncor, as appropriate, shall be liable to
indemnify and hold harmless the appropriate EFH Indemnified Parties to the
extent such Additional EFH Group Tax Liability does not increase the Oncor
Holdings Excess Separate Tax Liability or the Oncor Separate Tax Liability.
Oncor Holdings and/or Oncor shall pay to EFH at least 2 Business Days before
each Estimated Tax Installment Date and True-up Payment Date the amount that EFH
is required to pay to a Taxing Authority on or before such Estimated Tax
Installment Date and True-up Payment Date due to the applicable Additional EFH
Group Tax Liability. For the avoidance of doubt, Oncor Holdings and Oncor shall
together not be liable to indemnify the EFH Indemnified Parties pursuant to this
Section 9 for an amount that exceeds, in the aggregate, the Additional EFH Group
Tax Liability.
     SECTION 10. Applicability. This Agreement shall apply to any Tax Return in
respect of any member of the EFH Group or the Oncor Holdings Group that is due
(after taking into

17



--------------------------------------------------------------------------------



 



account any legally permissible extensions) following the Effective Date and to
any Tax Return in respect of any member of the EFH Group or the Oncor Holdings
Group, for so long as the applicable statute of limitations remains open (the
“Applicable Tax Returns”).
     SECTION 11. Assistance and Cooperation. EFH, Minority Investor, Management
Investor, Oncor Holdings and/or Oncor, as appropriate, shall and shall cause
their respective Affiliates to (i) cooperate fully in preparing for any Tax
Proceedings with respect to any Applicable Tax Return, (ii) make available to
the others as reasonably requested all information, records, and documents
relating to any Applicable Tax Return, (iii) provide timely notice to the others
of any pending or threatened tax audits or assessments with respect to any
Applicable Taxable Year and (iv) furnish the others with copies of all
correspondence received from any Taxing Authority in connection with any Tax
Proceeding or information request with respect to any Applicable Taxable Year.
     SECTION 12. Disputes.
          (a) Negotiation by Officers. In the event of a controversy, dispute or
claim arising out of, in connection with, or in relation to the negotiation,
interpretation, performance, nonperformance, validity or breach of this
Agreement or otherwise arising out of, or in any way related to this Agreement,
including, without limitation, any claim based on contract, tort, statute or
constitution (collectively, “Agreement Disputes”), officers appointed by the
chief executive officers of the relevant parties shall negotiate in good faith
for a reasonable period of time to settle such Agreement Dispute. If that
Agreement Dispute cannot be settled through direct discussions by the 20th
calendar day (or as such date may be extended by the mutual agreement of the
parties) after such officers first discuss the matter, then the Agreement
Dispute will be resolved as set forth below:

18



--------------------------------------------------------------------------------



 



          (b) Mediation. If any Agreement Dispute is not resolved pursuant to
Section 12(a), the Parties agree to attempt to settle the dispute in an amicable
manner by mediation with a jointly appointed Tax Professional. Each party to the
mediation shall bear its own expenses with respect to the mediation and the
parties shall share equally the fees and expenses of the mediator. Any demand
for initiation of mediation of a dispute must be given in writing and must set
forth in reasonable detail the nature of the dispute. Mediation may be concluded
by any party thereto at any time. The mediator shall not have the authority to
render any award or otherwise bind the parties to any action. Each party to the
mediation shall bear its own expenses with respect to the mediation and the
parties shall share equally the fees and expenses of the mediator. Any mediation
conducted pursuant hereto shall be conducted at a site in Dallas, Texas selected
by the mediator that is reasonably convenient to the parties. The mediator shall
be disqualified as a witness, consultant, expert or counsel for any party with
respect to the dispute of any related matter. All information and documents
disclosed in mediation by any Person shall remain private and confidential to
the disclosing Person and may not be disclosed by any Person outside the
mediation. No privilege or right with respect to any information or document
disclosed in mediation shall be waived or lost by such disclosure.
          (c) Arbitration. In the event that any Agreement Dispute is not
settled pursuant to the mediation procedures set forth above, such Agreement
Dispute shall be resolved by final and binding arbitration conducted pursuant to
the American Arbitration Association Commercial Arbitration Rules, Title 9 of
the U.S. Code and the Texas Arbitration Act. Notwithstanding anything to the
contrary contained herein, the parties agree that the American Arbitration
Association shall not administer any Agreement Dispute. Judgment on the award
rendered by the arbitrators may be entered in any federal court in the Northern
District of Texas, Dallas

19



--------------------------------------------------------------------------------



 



Division or a state court in Dallas County, Texas. Any challenge to any
arbitration award shall be filed in and each party agrees not to remove or
transfer such action from a federal court in the Northern District of Texas,
Dallas Division or a state court in Dallas County, Texas. Notwithstanding the
foregoing, in the event the Minority Investor is a party to an Agreement
Dispute, any challenge to any arbitration award shall in the first instance be
filed in and each party agrees not to remove or transfer such action from the
United States District Court for the Southern District of New York or any state
court setting in the City of New York, Borough of Manhattan.
          (1) Any party desiring to commence arbitration shall send a written
notice (an “Arbitration Notice”) to the other party describing the dispute and
setting forth the matters to be resolved by the arbitration. Within ten Business
Days after the date of such notice (an “Arbitration Notice Period”), the other
party may, if such party does not agree with the description or statement of
matters to be resolved, send an Arbitration Notice to the other party describing
the dispute and setting forth the matters to be resolved by the arbitration.
Within ten Business Days after the end of the Arbitration Notice Period, the
parties shall, if they can agree, select an arbitrator to resolve the dispute.
In the event that the parties have not selected an arbitrator within ten
Business Days of the end of the Arbitration Notice Period, then the dispute
shall be resolved by majority decision of a panel of three arbitrators, one
selected by each party and the third selected by the two party-selected
arbitrators, which the parties agree to instruct such arbitrators to make.
          (2) The place of arbitration shall be Dallas, Texas.
          (3) The arbitrator(s) shall have no authority to award punitive
damages or any other damages not measured by the prevailing party’s actual
losses, and may not, in

20



--------------------------------------------------------------------------------



 



any event, make any ruling, finding or award that does not conform to the terms
and conditions of this Agreement.
          (4) At any time after the commencement of arbitration hereunder, any
party may make an application to the arbitrator(s) seeking injunctive relief to
maintain the status quo until such time as the arbitration award is rendered or
the controversy is otherwise resolved. Either party may also apply to any court
having jurisdiction hereof at any time to seek injunctive relief until such time
as the arbitration award is rendered or the controversy is otherwise resolved.
          (5) Except as required by Law, or with the consent of both parties
involved in an arbitration, no party hereto shall disclose or disseminate any
information relating to an Agreement Dispute or to the dispute resolution
proceedings called for hereby except for disclosure to those of its officers,
employees, accountants, attorneys and agents whose duties reasonably require
them to have access to such information.
          (6) The parties in the arbitration shall share equally the costs and
expenses of the arbitration. Each party shall otherwise bear its own fees and
expenses.
     SECTION 13. Interest. Payments pursuant to this Agreement shall bear
interest (i) if such payments are not made within the period prescribed in this
Agreement (the “Payment Period”), for the period from and including the date
immediately following the last date of the Payment Period through and including
the date of payment, and (ii) if such payments are made in accordance with the
resolution of a dispute pursuant to Section 12, for the period from and
including the date on which notice was first given by the disputing party
through and including the date of such resolution; in each case at a per annum
rate equal to the lesser of (i) the prime rate as published in the Wall Street
Journal on the last day of such payment period, plus two

21



--------------------------------------------------------------------------------



 



percent (2%) and (ii) the maximum lawful amount of interest then permitted to be
charged. Such interest shall be payable at the same time as the payment to which
it relates and shall be calculated on the basis of a year of 365 days and the
actual number of days for which it is due.
     SECTION 14. Tax Treatment of Certain Entities. As of the date of this
Agreement, Oncor Holdings is treated as a disregarded entity for U.S. federal
income tax purposes and Oncor is treated as a partnership for U.S. federal
income tax purposes.
     SECTION 15. Jointly Owned Entities. EFH, Oncor Holdings and Oncor represent
that they will not own a direct or indirect interest in a Jointly Owned Entity.
     SECTION 16. Amendment. This Agreement may be amended, modified or
supplemented only by a written agreement signed by the Parties hereto.
     SECTION 17. Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any party without the prior written consent
of the other Parties, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void.
     SECTION 18. Successors and Assigns. The terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
     SECTION 19. Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the laws of the State of Texas
without giving effect to any choice or conflict of laws provision or rule that
would cause the application of the laws of any other jurisdiction.

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this Amended
and Restated Tax Sharing Agreement as of the date first above written.

            Energy Future Holdings Corp.
      By:           Name:           Title:           Oncor Electric Delivery
Holdings LLC
      By:           Name:           Title:           Oncor Electric Delivery
Company LLC
      By:           Name:           Title:           Texas Transmission
Investment LLC

By: Texas Transmission Holdings Corporation, its sole
Member
      By:           Name:           Title:                 By:           Name:  
        Title:      

23



--------------------------------------------------------------------------------



 



            Oncor Management Investor LLC

By: Oncor Electric Delivery Company LLC, its Managing
Member
      By:           Name:           Title:      

24



--------------------------------------------------------------------------------



 



         

EXHIBIT A
          (a) Applicable Taxable Years Ending after the Effective Date. For
purposes of computing the Oncor Holdings Separate Tax Liability and the Oncor
Separate Tax Liability with respect to U.S. federal consolidated income taxes or
other taxes shown on combined returns for Applicable Taxable Years ending after
the Effective Date, the Tax liability of the Oncor Group and the Oncor Holdings
Group (each referred to in this exhibit as a “Member”), calculated as if such
group had filed a consolidated or combined Tax Return (assuming each was treated
as a corporation for tax purposes) for itself and each Member of the group
separate and apart from the EFH Group, shall be determined by the following
formula (with each step further described below):
1. Regular tax liability
2. Add: alternative minimum tax
3. Subtract: credits against tax
4. Subtotal: tax liability due from Member
5. Subtract: prior payments from Member
6. Total: payment due from Member
          (1) Step 1: Regular Tax Liability. Each Member shall be charged or
credited for its regular tax liability. The regular tax liability is equal to
the taxable income of the Member determined as if such Member were a corporation
multiplied by 35%. A Member has a net operating loss for any year in which the
taxable income of the Member is negative.
          (2) Step 2: Alternative Minimum Tax. Each Member shall be charged for
its alternative minimum tax liability or credited for its minimum tax credit
utilized. The alternative minimum tax liability or minimum tax credit utilized
by a Member is calculated as follows:
     (a) Step 2A: Tentative Minimum Tax. Calculate the tentative minimum tax of
each Member. The tentative minimum tax of a Member is equal to the alternative
minimum taxable income or loss of the Member multiplied by 20%. The alternative
minimum taxable income or loss of a Member shall be computed on the basis of the
Member’s taxable income as determined in Step 1 above adjusted to take into
account (i) the adjustments and preferences provided in Code Sections 56
(excluding the Code Section 56(g) adjustment relating to ACE), 57, and 58, and
(ii) the portion of the consolidated ACE adjustment under Proposed Treasury
Regulation Section 1.1502-55(b)(3) attributable to such Member.
     (b) Step 2B: Alternative Minimum Tax Liability. Calculate the alternative
minimum tax liability of each Member. The alternative minimum tax liability of a
Member is equal to the difference of (but not less than zero) the (i) tentative
minimum tax of the Member (calculated as provided in step 2A above) and (ii) the
regular tax liability of the Member (calculated as provided in step 1

25



--------------------------------------------------------------------------------



 



above) adjusted as provided in Code Section 55(c) (relating to foreign tax
credits and other adjustments).
          (3) Step 3: Credits Against Tax. Each Member is credited for any
credits against tax reflected on the balance sheet of the Member on the
Effective Date or properly allocable to the Member following the Effective Date.
          (4) Step 4: Subtotal — Tax Liability Due From Member. The total of the
amounts in steps 1 through 3 represents the amount due from each Member to EFH,
or in the case of Oncor, to EFH, Minority Investor and Management Investor in
accordance with Section 4 of this Agreement.
          (5) Step 5: Prior Payments. Each Member shall be credited for all
prior payments to EFH, or in the case of Oncor, to EFH, Minority Investor and
Management Investor, for the relevant period with respect to the relevant tax.
          (6) Step 6: Payment Due. The difference between the amount calculated
in step 4 and the credit in step 5 shall represent the amount due from the
Member to EFH, or in the case of Oncor, to EFH, Minority Investor and Management
Investor.
          (b) Applicable Taxable Years Ending prior to the Effective Date. For
purposes of computing the Oncor Holdings Separate Tax Liability and the Oncor
Separate Tax Liability with respect to U.S. federal consolidated income taxes or
other taxes shown on combined returns for Applicable Taxable Years ending prior
to the Effective Date, the Tax liability of each Member shall be determined by
the following formula (with each step further described below):
1. Regular tax liability
2. Add: alternative minimum tax
3. Subtract: credits against tax
4. Subtotal: tax liability due from (to) Member
5. Subtract: prior payments from (to) Member
6. Total: payment due from (to) Member
          (1) Step 1: Regular Tax Liability. Each Member shall be charged or
credited for its regular tax liability. The regular tax liability of a Member is
calculated as follows:
     (a) Consolidated Taxable Income. If the Consolidated Group has zero or
positive consolidated taxable income for the year (as determined under Treasury
Regulation Section 1.1502-11(a)), the regular tax liability of each Member is
equal to the taxable income of the Member multiplied by 35%.
     (b) Consolidated Net Operating Loss. If the Consolidated Group has a
consolidated net operating loss for the year (as defined in Treasury Regulation
Section 1.1502-21(e)),

26



--------------------------------------------------------------------------------



 



     (1) the regular tax liability of any Member having positive taxable income
is equal to the taxable income of the Member multiplied by 35%, and
     (2) the regular tax liability of any Member having negative taxable income
(i.e., a net operating loss) is a credit equal to the aggregate regular tax
liability of all Members having positive taxable income multiplied by a fraction
the numerator of which is net operating loss of the Member and the denominator
of which is the total net operating loss of all Members having a net operating
loss.
     (c) Taxable Income of a Member
     (1) In General. The taxable income of a Member shall be determined in
accordance with Treasury Regulation Section 1.1552-1(a)(1)(ii) (excluding the
last sentence of such subdivision which causes a Member’s taxable income to be
zero if the calculation results in an excess of deductions over gross income). A
Member has a net operating loss for any year in which the taxable income of the
Member is negative.
     (2) Allocation of Consolidated Net Operating Loss Deduction. For purposes
of computing the taxable income of a Member for any year, the portion of the
consolidated net operating loss deduction for such year (if any) attributable to
such Member shall be an amount equal to the consolidated net operating loss
deduction for such year (“loss absorption year”) multiplied by a fraction, the
numerator of which is the Member’s net operating loss for the year in which the
net operating loss carryover or carryback arises (“loss origination year”), and
the denominator of which is the total of the net operating losses of all Members
for the loss origination year to the extent such losses are included in the net
operating loss carryover or carryback utilized in the loss absorption year.
     (d) Full Allocation. The sum of the regular tax liabilities of all Members
shall be equal to the consolidated regular tax liability of the group as defined
in Proposed Treasury Regulation Section 1.1502-2(a)(1)(i).
     (2) Step 2: Alternative Minimum Tax. Each Member shall be charged for its
alternative minimum tax liability or credited for its minimum tax credit
utilized. The alternative minimum tax liability or minimum tax credit utilized
by a Member is calculated as follows:
     (a) Step 2A: Tentative Minimum Tax. Calculate the tentative minimum tax of
each Member. The tentative minimum tax of a Member is equal to the alternative
minimum taxable income or loss of the Member multiplied by 20%, minus the
portion of the consolidated alternative minimum tax foreign tax credit
attributable to the Member. The alternative minimum taxable income or loss of a
Member shall be computed on the basis of the Member’s taxable income

27



--------------------------------------------------------------------------------



 



as determined in Step 1 above adjusted to take into account (i) the adjustments
and preferences provided in Code Sections 56 (excluding the Code Section 56(g)
adjustment relating to ACE), 57, and 58, (ii) the portion of the consolidated
ACE adjustment under Proposed Treasury Regulation Section 1.1502-55(b)(3)
attributable to such Member, and (iii) the portion of the consolidated ATNOL
deduction under Proposed Treasury Regulation Section 1.1502-55(b)(4)
attributable to such Member. The sum of the tentative minimum tax of all Members
shall be equal to the consolidated AMT of the group as defined in Proposed
Treasury Regulation Section 1.1502-55(a)(1).
     (b) Step 2B: Separate Tax Liability. Calculate the separate tax liability
of each Member. The separate tax liability of a Member is equal to the greater
of the (i) tentative minimum tax of the Member (calculated as provided in step
2A above) and (ii) the regular tax liability of the Member (calculated as
provided in step 1 above) adjusted as provided in Code Section 55(c) (relating
to foreign tax credits and other adjustments).
     (c) Step 2C: Separate Alternative Minimum Tax. Calculate for each Member
the separate alternative minimum tax. The separate alternative minimum tax of a
Member is equal to the excess (if any) of the regular tax liability of the
Member as calculated in step 2B(ii) over the separate tax liability of the
Member as calculated in step 2B.
     (d) Step 2D: Consolidated AMT Difference. Calculate for the consolidated
AMT difference. The consolidated AMT difference is equal to (i) the sum of the
tentative minimum tax amounts for all Members of the Consolidated Group, minus
(ii) the sum of the separate tax liability amounts for all Members of the
Consolidated Group.
     (e) Step 2E: Allocated Consolidated AMT Difference. Calculate the allocated
consolidated AMT difference for each Member. The allocated consolidated AMT
difference of a Member is equal to the consolidated AMT difference calculated in
step 2D, multiplied by a fraction, the numerator of which is the separate
alternative minimum tax of the Member calculated in step 2C, and the denominator
of which is the sum of the separate alternative minimum tax amounts for all
Members as calculated in step 2C.
     (f) Step 2F: Alternative Minimum Tax Liability or Minimum Tax Credit
Utilized. Calculate the alternative minimum tax for each Member. The alternative
minimum tax of a Member is the sum of (i) the separate alternative minimum tax
of the Member calculated in step 2C and (ii) the allocated consolidated AMT of
the Member calculated in step 2E. A positive sum represents alternative minimum
tax liability incurred (minimum tax credit generated), and a negative sum
represents minimum tax credit utilized (regular tax liability reduced).

28



--------------------------------------------------------------------------------



 



          (3) Step 3: Credits Against Tax. Each Member is credited for the
portion of the consolidated credits against tax under sections 21 through 52 of
the Code attributable to the Member. The portion of any particular credit
attributable to any Member shall be based on a fraction, the numerator of which
is the Member’s gross credit on a stand alone basis (i.e., without reduction for
any limitation based on the Member’s tax liability or other factors), and the
denominator of which is the total gross credit of all Members).
          (4) Step 4: Subtotal — Tax Liability Due From (To) Member. The sum of
the charges (positive amounts) and credits (negative amounts) in steps 1 through
3 represents the amount due from each Member to EFH (if the net amount is a
positive amount) or due from EFH to the Member (if the net amount is a negative
amount).
          (5) Step 5: Prior Payments. Each Member shall be credited for all
prior payments to EFH, and charged for all prior payments by EFH to the Member,
with respect to the Consolidated Tax Liability for the taxable year.
          (6) Step 6: Payment Due. The subtotal calculated in step 4 as adjusted
for the charges or credits in step 5 shall represent the amount due from the
Member to EFH (if positive) or from EFH to the Member (if negative) with respect
to the adjustments to the Consolidated Tax Liability or tax items of Members for
the taxable year.
          (c) Utilization of Carryback Items. Treasury Regulation 1.1502-21 or
any successor provision shall govern the ordering and priority of utilization of
any carryback item, including any Ventures Carryback Item, to any return filed
by the Consolidated Group.
          (d) Treatment of EFH. For purposes of the allocation of taxes under
this agreement, EFH is a Member of the Consolidated Group with respect to its
tax items, and the aggregate payments due from or to EFH shall take into account
payments due to or from EFH in its role as a Member of the group, such that the
net amount of all payments from and to EFH is zero.

29



--------------------------------------------------------------------------------



 



Exhibit E
Legal Opinions
Form of Opinion of Company Counsel delivered to Buyer
     1. The Company is a limited liability company, validly existing, and in
good standing under the laws of the State of Delaware. The Company is duly
qualified to do business and is in good standing as a foreign limited liability
company in the State of Texas. The Company has the limited liability company
power and authority to execute, deliver, and perform its obligations under the
Contribution and Subscription Agreement and the Ancillary Agreements to which it
is a party (each, a “Transaction Document”) and to own its properties and engage
in its business as presently conducted.
     2. The execution and delivery of, and performance by the Company of its
obligations under, each Transaction Document have been duly authorized by all
necessary limited liability company action on the part of the Company. Each
Transaction Document executed by the Company has been duly executed and
delivered by the Company and constitutes the valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
     3. The execution and delivery of, and performance by the Company of its
agreements in, each Transaction Document does not violate (i) the Company’s
Amended and Restated Limited Liability Company Agreement, (ii) any law, statute,
rule or regulation, or (iii) any judgment, decree, or order of any court or any
other agency of government known to us that is applicable to the Company or its
property, or cause a default under any material provision of any material
agreement known to us to which the Company is a party or by which its property
is bound.
     4. On the assumption that the representations of the Buyer in Section 4.7
of the Contribution and Subscription Agreement are correct, the offer and sale
of the Buyer Units to the Buyer pursuant to the Contribution and Subscription
Agreement are exempt from the registration requirement of Section 5 of the
Securities Act of 1933, as amended.
     5. Subject to compliance with applicable federal and state securities laws
(as to which, except for opinion 4, we express no opinion), all of the
outstanding Units of the Company as of immediately prior to the Closing are duly
authorized, validly issued, and fully paid. Subject to compliance with
applicable federal and state securities laws (as to which, except for opinion 4,
we express no opinion), the Buyer Units are duly authorized and, when such Buyer
Units have been delivered against payment therefor as contemplated by the
Contribution and Subscription Agreement, will be validly issued and fully paid,
and will be free of any liens or encumbrances or other restrictions on transfer
in each case created by the Company, except for those restrictions on transfer
set forth in the Transaction Documents and as provided for under applicable
state and federal securities laws.

 



--------------------------------------------------------------------------------



 



Exhibit F
Legal Opinions
Form of Opinion of Buyer Counsel delivered to the Company
     1. Buyer is a limited liability company, validly existing, and in good
standing under the laws of the State of Delaware. Buyer has the limited
liability company power and authority to execute, deliver, and perform its
obligations under the Contribution and Subscription Agreement and the Ancillary
Agreements to which both it and the Company are parties (each, a “Transaction
Document”) and to own its properties and engage in its business as presently
conducted.
     2. The execution and delivery of, and performance by Buyer of its
obligations under, each Transaction Document have been duly authorized by all
necessary limited liability company action on the part of Buyer. Each
Transaction Document executed by Buyer has been duly executed and delivered by
Buyer and constitutes the valid and binding agreement of Buyer, enforceable
against Buyer in accordance with its terms.
     3. The execution and delivery of, and performance by Buyer of its
agreements in, each Transaction Document does not violate (i) Buyer’s Limited
Liability Company Agreement, (ii) any law, statute, rule or regulation, or
(iii) any judgment, decree, or order of any court or any other agency of
government known to us that is applicable to Buyer or its property, or cause a
default under any material provision of any material agreement known to us to
which Buyer is a party or by which its property is bound.

 